Exhibit 10.2

 

MASTER LEASE AGREEMENT

 

BETWEEN

 

FIRST STATES INVESTORS 5200, LLC,

a Delaware limited liability company (“LANDLORD”)

 

AND

 

BANK OF AMERICA, N.A. (“TENANT”)

 

Dated: October 1, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I         BASIC LEASE INFORMATION, LEASED PREMISES, TERM, AND USE

   1

1.1

    

Basic Lease Information; Definitions

   1

1.2

    

Leased Premises

   17

1.3

    

Term

   18

1.4

    

Options to Renew; Special Notice of Non-Renewal

   18

1.5

    

Use

   21

1.6

    

Survival

   21

ARTICLE II         RENTAL AND OPERATING EXPENSES

   21

2.1

    

Rental Payments

   21

2.2

    

Operating Expenses

   23

2.3

    

Real Estate Taxes

   29

2.4

    

Budget; Audit Rights

   30

ARTICLE III         BUILDING SERVICES, IDENTITY, SIGNAGE, AND MANAGEMENT

   33

3.1

    

Building Standard and Above Standard Services

   33

3.2

    

Keys and Locks

   37

3.3

    

Graphics and Building Directory

   37

3.4

    

Building Identity; Signage; Exclusivity

   38

3.5

    

Communications Equipment

   40

3.6

    

Building Management

   41

ARTICLE IV         CARE OF PREMISES; LAWS, RULES AND REGULATIONS

   42

4.1

    

Care of Leased Premises

   42

4.2

    

Access of Landlord to Leased Premises

   42

4.3

    

Nuisance

   43

4.4

    

Laws and Regulations; Rules of Building

   43

4.5

    

Legal Use and Violations of Insurance Coverage

   44

4.6

    

Environmental Laws

   45

4.7

    

Prohibited Uses

   46

ARTICLE V         LEASEHOLD IMPROVEMENTS AND REPAIRS

   47

5.1

    

Leasehold Improvements

   47

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page


--------------------------------------------------------------------------------

5.2

    

Alterations

   47

5.3

    

Non-Removable Improvements

   47

5.4

    

Mechanics Liens

   48

5.5

    

Repairs by Landlord

   48

5.6

    

Repairs by Tenant

   49

5.7

    

Demising Work

   49

5.8

    

Art

   51

ARTICLE VI         CONDEMNATION, CASUALTY AND INSURANCE

   52

6.1

    

Condemnation

   52

6.2

    

Damages from Certain Causes

   53

6.3

    

Casualty Clause

   53

6.4

    

Property Insurance

   55

6.5

    

Liability Insurance

   55

6.6

    

Hold Harmless

   55

6.7

    

WAIVER OF RECOVERY

   56

ARTICLE VII         DEFAULTS, REMEDIES, BANKRUPTCY, SUBORDINATION

   56

7.1

    

Default and Remedies

   56

7.2

    

Insolvency or Bankruptcy

   60

7.3

    

Negation of Lien for Rent

   60

7.4

    

Attorney’s Fees

   61

7.5

    

No Waiver of Rights

   61

7.6

    

Holding Over

   61

7.7

    

Subordination

   62

7.8

    

Estoppel Certificate

   62

7.9

    

Subsequent Documents

   63

7.10

    

Interest Holder Privileges

   63

ARTICLE VIII         SUBLEASING, ASSIGNMENT, LIABILITY, AND CONSENTS

   63

8.1

    

Sublease or Assignment by Tenant

   63

8.2

    

Assignment by Landlord

   66

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page


--------------------------------------------------------------------------------

ARTICLE IX         PURCHASE AND SALE

   66

9.1

    

Tenant’s Right of First Refusal to Purchase

   66

9.2

    

Right of First Offer on Sale

   67

9.3

    

Separate Lease

   67

ARTICLE X         EXPANSION RIGHTS

   68

10.1

    

Quarterly Availability Reports

   68

10.2

    

Tenant’s Expansion Notice

   69

10.3

    

Landlord Expansion Response

   69

10.4

    

Expansion Space Leases

   69

10.5

    

Excess Basic Rent; Recalculation of Termination Rights

   72

10.6

    

Subordination of Expansion Space Rights

   72

10.7

    

Duration

   73

10.8

    

Disputes

   73

ARTICLE XI         CONTRACTION RIGHTS

   73

11.1

    

Contraction Rights

   73

11.2

    

Contraction Rights Exercise Notice

   73

11.3

    

Relocation Rights

   74

11.4

    

Early Termination Rights

   74

11.5

    

Termination Rights

   75

11.6

    

Contraction Premises Rent

   75

11.7

    

Surrender; Contraction Premises Demising Work

   76

11.8

    

Duration

   76

11.9

    

Disputes

   76

ARTICLE XII         DISPUTE RESOLUTION

   76

12.1

    

Approval Procedure; Dispute Resolution

   76

12.2

    

Dispute Resolution

   77

12.3

    

Conduct of the Arbitration

   78

12.4

    

Alternative Means of Arbitration with AAA

   79

12.5

    

Mediation; Litigation

   79

ARTICLE XIII         TENANT REMEDIES

   80

13.1

    

Limited Offset

   80

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page


--------------------------------------------------------------------------------

13.2

    

Landlord Letter of Credit

   80

ARTICLE XIV         MISCELLANEOUS

   80

14.1

    

Notices

   80

14.2

    

Brokers

   81

14.3

    

Binding on Successors

   81

14.4

    

Rights and Remedies Cumulative

   81

14.5

    

Governing Law

   81

14.6

    

Rules of Construction

   82

14.7

    

Authority and Qualification

   82

14.8

    

Severability

   82

14.9

    

Quiet Enjoyment

   82

14.10

    

Limitation of Personal Liability

   82

14.11

    

Memorandum of Lease

   82

14.12

    

Consents

   82

14.13

    

Time of the Essence

   83

14.14

    

Amendments

   83

14.15

    

Entirety

   83

14.16

    

References

   83

14.17

    

Counterpart Execution

   83

14.18

    

No Partnership

   83

14.19

    

Captions

   83

14.20

    

Required Radon Notice

   83

14.21

    

Changes to Properties by Landlord

   83

14.22

    

Storage Space

   84

14.23

    

WAIVER OF JURY TRIAL

   84

14.24

    

Confidential Information

   84

 

iv



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A    Leased Premises, Building NRA, Leased Premises NRA and Tenant
Occupancy Percentages Exhibit B-1    Form of Lease Supplement Exhibit B-2   
Form of Amendment to Lease Supplement and Exhibit A Exhibit C    Form of
Confidentiality Agreement Exhibit D    Form of Subordination, Attornment and
Non-Disturbance Agreement Exhibit E    Form of Estoppel Certificate Exhibit F   
Form of Subtenant Non-Disturbance Agreement Exhibit G    Form of Separate Lease
Exhibit H    Form of Contraction Assignment Exhibit I    Form of Contraction
Sublease Exhibit J    Form of Landlord Letter of Credit Schedule 1    Annual
Basic Rent Factor Table Schedule 2    [Intentionally Omitted] Schedule 3   
Description of Environmental Information Schedule 4    Description of Tenant’s
Art Schedule 5    Renewal Term Annual Basic Rent Illustration

 

v



--------------------------------------------------------------------------------

MASTER LEASE AGREEMENT

 

THIS MASTER LEASE AGREEMENT (this “Lease”) is made and entered into on October
1, 2004, by and between FIRST STATES INVESTORS 5200, LLC, a Delaware limited
liability company (hereinafter called “Landlord”), and BANK OF AMERICA, N.A., a
national banking association (hereinafter called “Tenant”), with the limited
joinder of FIRST STATES GROUP, L.P., a Delaware limited partnership (“FSG”). Any
other provision of this Lease to the contrary notwithstanding, this Lease shall
automatically and without further action of Landlord or Tenant commence and
become effective upon and immediately following the Closing. Terms with initial
capital letters used in this Lease shall have the meanings assigned for such
terms in Section 1.1(b).

 

BACKGROUND

 

A. Tenant and FSG are parties to the Purchase Agreement, pursuant to which
Tenant agreed to sell and convey to Landlord, and Landlord agreed to purchase
from Tenant, the Properties and certain other properties not covered by this
Lease.

 

B. FSG has assigned to Landlord FSG’s entire right, title and interest in and to
the Properties.

 

C. Closing under the Purchase Agreement has occurred immediately prior to
Landlord’s and Tenant’s execution of this Lease.

 

ARTICLE I

BASIC LEASE INFORMATION, LEASED PREMISES, TERM, AND USE

 

1.1 Basic Lease Information; Definitions.

 

(a) The following Basic Lease Information is hereby incorporated into and made a
part of this Lease. Each reference in this Lease to any information and
definitions contained in the Basic Lease Information shall mean and refer to the
information and definitions hereinbelow set forth.

 

Commencement Date:    October 1, 2004. Expiration Date:    September 30, 2019.
Initial Term:    Commencing on the Commencement Date, and, unless sooner
terminated as herein provided, ending on the Expiration Date. Leased Premises:
   All those portions of the Properties identified in the Lease Supplements, as
the same are amended from time to time, as being demised and leased to Tenant
hereunder, including the identified Net Rentable Areas within the Buildings and,
where applicable, the Drive-Through Banking Facilities. Each time

 



--------------------------------------------------------------------------------

     there is an addition to, subtraction from or other change in the
configuration of the Leased Premises as herein provided, including pursuant to
Section 6.1 (Condemnation), Section 6.3 (Casualty), Article IX (Purchase and
Sale), Article X (Expansion Rights) and Article XI (Contraction Rights),
Landlord and Tenant, within thirty (30) days following the effective date of the
change, shall execute amendments to the applicable Lease Supplements (based upon
the form attached as Exhibit B-1 hereto) and to Exhibit A hereto to confirm the
configuration and Net Rentable Area of the Leased Premises, Tenant’s Occupancy
Percentage in each Building and the Annual Basic Rent for each Leased Premises
and, to the extent applicable, any adjustment in Parking Areas and be
accompanied by a revised Exhibit A hereto. Landlord’s Address for Notices:   

First States Investors 5200, LLC

c/o First States Group, L.P.

1725 The Fairway

Jenkintown, PA 19046

Attention: Nicholas S. Schorsch, President and CEO

Fax Number: (215) 887-2585

with a copy to:   

First States Group, L.P.

1725 The Fairway

Jenkintown, PA 19046

Attention: Edward J. Matey Jr., General Counsel

Fax: (215) 887-9856

Tenant’s Address for Notices:   

Bank of America, N.A.

525 North Tryon

3rd Floor – Corporate Real Estate Department

NC1-023-03-03

Charlotte, NC 28255

Attention: Property Services

Fax: (704) 386-7339

with a copy to:   

Bank of America, N.A.

901 Main Street, 68th Floor

Dallas, TX 75202-3714

Attention: Michael F. Hord, Associate General Counsel

Fax: (214) 209-0871

and to:   

Trammell Crow Corporate Services, Inc.

2850 North Federal Highway

Lighthouse Point, Florida 33064

Attention: Chuck Dunn, Senior Vice President

Fax: (954) 786-4405

 

2



--------------------------------------------------------------------------------

and to:   

Jones Lang LaSalle Americas, Inc.

355 South Grand Avenue

Suite 4280

Los Angeles, CA 90071

Attention: John L. Vinnicombe, Executive Vice President

Fax: (213) 680-4933

Interest Holder’s Address for Notices:   

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street, 10th Floor

New York, New York

Attention: Chris Tognola/Tom Traynor

Fax: N/A

with a copy to:   

LaSalle Bank National Association

135 South LaSalle Street, Suite 1625

Chicago, Illinois 60603

Attention: Tom Quinlan

Fax: N/A

 

(b) As used in this Lease, the following terms shall have the respective
meanings indicated below, and such meanings are incorporated in each such
provision where used as if fully set forth therein:

 

“AAA” shall mean the American Arbitration Association.

 

“Above Standard Services” shall have the meaning assigned to such term in
Section 3.1(c).

 

“Above Standard Services Rent” shall mean any and all charges required to be
paid by Tenant for Above Standard Services as expressed in Section 3.1(c).

 

“Additional Equipment” shall have the meaning assigned to such term in Section
3.5.

 

“Additional Rent” shall mean Tenant’s Operating Expense Share, Tenant’s Tax
Share, Above Standard Services Rent and all other sums (other than Annual Basic
Rent and Excess Basic Rent, if any) that Tenant is obligated to pay or reimburse
to Landlord as required by the terms of this Lease.

 

“Affiliate” or “Affiliates” shall mean any person or entity controlling,
controlled by, or under common control with another such person or entity.
“Control” as used herein shall mean the possession, direct or indirect, or the
power to direct or cause the direction, of the management and policies of such
controlled person or entity. The ownership, directly or indirectly, of more than
fifty percent (50%) of the voting securities of, or possession of the right to
vote in, the ordinary direction of its affairs, more than fifty percent (50%) of
the voting interest in, any person or entity shall be presumed to constitute
such control. In the case of Landlord (if Landlord is a partnership), the term
Affiliate shall also include any person or entity

 

3



--------------------------------------------------------------------------------

controlling or controlled by or under common control with any general partner of
Landlord or any general partner of Landlord’s general partner.

 

“Affiliate Owned Property” shall have the meaning assigned to such term in
Section 10.1.

 

“Aggregate FMRV Rent” shall have the meaning assigned to such term in Section
1.4(c).

 

“Aggregate Occupancy Percentage” shall mean a fraction, expressed as a
percentage, the numerator of which is the aggregate Net Rentable Area of the
Leased Premises in all of the Properties at the time the determination is made
and the denominator of which is the Net Rentable Area of all of the Closing
Properties acquired by Landlord (or its Affiliates) from Tenant (or its
Affiliates) under the Purchase Agreement, whether or not such Closing Properties
are occupied, in whole or in part, by Tenant.

 

“Agreed Upon Percentage” shall have the meaning assigned to such term in the
Purchase Agreement.

 

“Agreed Upon Purchase Price” shall mean, for a Property, the amount calculated
as the product of (i) the Purchase Price for all of the Closing Properties under
the Purchase Agreement multiplied by (ii) the Agreed Upon Percentage for the
Property for which the Agreed Upon Purchase Price is being calculated.

 

“Alteration Threshold Amount” shall mean, as to each Property, Five Hundred
Thousand Dollars ($500,000.00) in aggregate alteration costs ongoing at any
time, provided that (a) so long as Tenant’s Occupancy Percentage at a Major
Property is at least fifty percent (50%), the Alteration Threshold Amount for
such Major Property shall equal One Million Dollars ($1,000,000.00) in aggregate
alterations costs and (ii) the aggregate Alterations Threshold Amount for
alteration costs ongoing at all Properties at any time shall not exceed Ten
Million Dollars ($10,000,000.00).

 

“Annual Basic Rent” shall mean the annual basic rent payable by Tenant for the
Leased Premises that are subject, from time to time, to this Lease. During the
Initial Term of this Lease, the Annual Basic Rent for each Property shall equal
the Net Rentable Area of the Leased Premises for such Property multiplied by the
applicable Annual Basic Rent Factor, except that the Annual Basic Rent for any
Short Term Expansion Space shall equal the Fair Market Rental Value of such
Short Term Expansion Space as provided in Article X. During the Renewal Terms of
this Lease, the Annual Basic Rent for each Property shall equal the Fair Market
Rental Value of the Leased Premises within such Property, subject, if
applicable, to the limitations set forth in Section 1.4(c). The Annual Basic
Rent due under this Lease shall equal the sum of all Annual Basic Rents due with
respect to each Property. Annual Basic Rent shall be re-calculated each time
there is a change in the Annual Basic Rent Factor or in Tenant’s Occupancy
Percentage for a Property or a required conversion to, or adjustment in, the
Fair Market Rental Value of a Property.

 

“Annual Basic Rent Factor” shall mean the annual rate per square foot of Net
Rentable Area used to calculate the Annual Basic Rent. A table of Annual Basic
Rent Factors, together with scheduled increases and decreases thereto, are set
forth on Schedule 1 hereto.

 

4



--------------------------------------------------------------------------------

“Applicable Rate” shall mean an annual rate of interest equal to the lesser of
(i) the Prime Rate plus two percent (2%) and (ii) the maximum contract interest
rate per annum allowed by North Carolina law.

 

“Appraiser” shall mean an independent professional real estate appraiser, MAI or
equivalent, with at least ten (10) years’ experience appraising commercial real
estate comparable to the subject Property or Leased Premises, who shall be
associated with a nationally-recognized real estate services firm offering
appraisal services, with local offices in the region where the subject Property
is located, and which firm is not under contract with or otherwise so associated
with either Landlord or Tenant as to reasonably impair its or their ability to
render impartial judgments (it being agreed that an Appraiser that performs
residential or commercial property appraisals for Tenant in Tenant’s capacity as
a mortgage lender shall not be disqualified from serving as an Appraiser solely
as a result of such other relationship with Tenant).

 

“Approval Matters” shall have the meaning assigned to such term in Section
12.2(b).

 

“Arbitration Notice” shall have the meaning assigned to such term in Section
12.2(a).

 

“Art” shall have the meaning assigned to such term in Section 5.8.

 

“ATM” shall mean automated teller machine.

 

“Average Operating Expenses” shall mean the amount determined by dividing the
aggregate Operating Expenses for all of the Properties by the aggregate Net
Rentable Area of all of the Buildings. The Average Operating Expenses between
the Commencement Date and December 31, 2004, shall equal $8.13 per square foot
of Net Rentable Area. Beginning on January 1, 2005, the Average Operating
Expenses shall be increased by three percent (3%), subject to adjustment in the
final Budget for such calendar year.

 

“Average Real Estate Taxes” shall mean the amount determined by dividing the
aggregate Real Estate Taxes for all of the Properties by the aggregate Net
Rentable Area of all of the Buildings. The Average Real Estate Taxes between the
Commencement Date and December 31, 2004, shall equal $2.08 per square foot of
Net Rentable Area. Beginning on January 1, 2005, the Average Real Estate Taxes
shall be increased by three percent (3%), subject to adjustment in the final
Budget for such calendar year.

 

“Award” shall have the meaning assigned to such term in Section 13.2(c).

 

“Banking Center Properties” shall mean those Properties identified as such on
Exhibit A hereto as “Banking Centers,” whether or not such Properties also
include a “Motor Bank.”

 

“Banking” shall have the meaning assigned to such term in Section 1.5.

 

“Binding ADR Dispute” shall have the meaning assigned to such term in Section
12.2(b).

 

“BOMA” shall mean the Building Owners and Managers Association.

 

“Budget” shall have the meaning assigned to such term in Section 2.4(a).

 

5



--------------------------------------------------------------------------------

“Building” shall mean any and each of the buildings identified on Exhibit A in
which the Leased Premises are located.

 

“Building Common Areas” shall have the meaning assigned to such term in the
Measurement Standard.

 

“Building Operating Hours” shall mean, for each Building, from 7:00 a.m. to 7:00
p.m. on Mondays through Fridays and from 8:00 a.m. to 2:00 p.m. on Saturdays,
excepting Holidays; provided that Building Operating Hours for Banking Center
Properties where Tenant’s Occupancy Percentage equals one hundred percent (100%)
shall mean the standard hours of operations for such Property as established,
from time to time, by Tenant.

 

“Building Rules” shall have the meaning assigned to such term in Section 4.4.

 

“Building Standard Services” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Building Standards” shall mean, for each Building, materials of the type,
quality and quantity generally used throughout such Building and in Comparable
Buildings.

 

“Bureau of Labor Statistics” shall mean the U.S. Department of Labor, Bureau of
Labor Statistics.

 

“Buildings” shall mean all of the buildings identified on Exhibit A in which the
Leased Premises are located.

 

“Casualty” shall have the meaning assigned to such term in Section 6.3(a).

 

“Closing” shall mean the closing and transfer of title to the Properties to
Landlord pursuant to the Purchase Agreement.

 

“Closing Date” shall mean the date of Closing under the Purchase Agreement.

 

“Closing Properties” shall mean all properties that Landlord (or its Affiliates)
acquires from Tenant (or its Affiliates) under the Purchase Agreement.

 

“Commencement Date” shall have the meaning assigned to such term in Section
1.1(a).

 

“Common Areas” shall mean all portions of the Project that are not intended to
be rented to a tenant, including interior corridors, elevators, mechanical
rooms, stairs, lobbies, lavatories, washrooms, exterior roadways, Parking Areas,
sidewalks, plazas, traffic lights, storm drainage facilities, rooftops,
landscaped areas, exterior walks and ramps, sanitary sewer, domestic and fire
water systems, fire protection installations, electric power and telephone
cables and lines and other utility connections, facilities and other
improvements (above and below ground) that are owned by Landlord and are now or
hereafter constructed on the Project for use in common by Landlord, Tenant and
other tenants located in the Building or for the common benefit of the
foregoing, including all such areas, facilities and systems denominated as
“Building Common Areas” and “Floor Common Areas” in the Measurement Standard.

 

6



--------------------------------------------------------------------------------

“Communications Equipment” shall have the meaning assigned to such term in
Section 3.5(a).

 

“Comparable Buildings” shall mean, for each Building, a quality, age, location
and construction that is comparable to that of other buildings within the
metropolitan area within which such Building is located.

 

“Continuing Term Separate Lease” shall have the meaning assigned to such term in
Section 9.3.

 

“Contraction Assignment” shall mean a lease assignment and assumption agreement
substantially in the form attached as Exhibit H hereto entered into by Tenant,
as assignor, and FSG or, at FSG’s election, an Affiliate of FSG, as assignee,
for all of Tenant’s right, title and interest in and to a Continuing Term
Separate Lease at a Property for which Tenant has properly exercised Contraction
Rights for the entire Leased Premises within such Property pursuant to Article
XI. If FSG elects to cause an Affiliate of FSG to enter into a Contraction
Assignment, FSG shall join in the execution of the Contraction Assignment for
the purpose of unconditionally guarantying to Tenant the payment and performance
by such Affiliate of all of such Affiliate’s obligations to Tenant under the
Contraction Assignment. Tenant shall be released from all obligations under the
Separate Lease to which the Contraction Assignment relates arising on and after
the date of execution of the Contraction Assignment.

 

“Contraction Premises” shall have the meaning assigned to such term in Section
11.2.

 

“Contraction Premises Surrender Date” shall have the meaning assigned to such
term in Section 11.6.

 

“Contraction Rights” shall have the meaning assigned to such term in Section
11.1.

 

“Contraction Rights Exercise Notice” shall have the meaning assigned to such
term in Section 11.2.

 

“Contraction Sublease” shall mean a separate, stand alone sublease substantially
in the form attached as Exhibit I hereto entered into by Tenant, as sublandlord,
and FSG or, at FSG’s election, an Affiliate of FSG, as subtenant, for such
portion of the Leased Premises at a Property that is leased by Tenant under a
Continuing Term Separate Lease as Tenant has properly exercised Contraction
Rights pursuant to Article XI. If FSG elects to cause an Affiliate of FSG to
enter into a Contraction Sublease, FSG shall join in the execution of the
Contraction Sublease for the purpose of unconditionally guarantying to Tenant
the payment and performance by such Affiliate of all of such Affiliate’s
obligations to Tenant under the Contraction Sublease.

 

“Cost Approved Sublease” shall have the meaning assigned to such term in Section
8.1(h).

 

“Coterminous Expansion Space” shall have the meaning assigned to such term in
Section 10.4(b).

 

“Damaged Property” shall have the meaning assigned to such term in Section
6.3(a).

 

7



--------------------------------------------------------------------------------

“Demising Work” shall mean the construction by Tenant, if and to the extent
required as a result of Tenant’s vacation and surrender of Surrendered Premises
to Landlord, of (i) all walls and other work required to demise, separate and
secure the Leased Premises from any portion of the Building that is not included
within the Leased Premises, (ii) all work, if and to the extent required as a
result of such demise, for (a) the creation of multi-tenant access to Building
Common Areas, facilities and systems necessary for the general office use of the
Surrendered Premises, including multi-tenant access to the mechanical,
electrical, plumbing and other utility facilities and systems serving the
Surrendered Premises or (b) at Tenant’s sole option, in lieu of creating
multi-tenant access to existing Building Common Areas, facilities or systems,
Tenant may construct replacements for Building Common Areas, facilities or
systems necessary for the general office use of the Surrendered Premises and
(iii) to provide proper and lawful means of ingress and egress to the
Surrendered Premises. Notwithstanding the foregoing, Tenant will not be
obligated to (i) make any alterations or improvements to demise the Leased
Premises on floors of any Buildings that are and shall continue to be leased by
Tenant as full floors, (ii) make any alterations or improvements to floors that
do not contain any Leased Premises or (iii) bring the Properties into compliance
with building codes or other Legal Requirements, except to the extent required
by any Governmental Authority as being necessary to perform the Demising Work.
All Demising Work shall be performed in conformity with the requirements of
Section 5.7.

 

“Drive-Through Banking Facility” shall mean, for each Property, the portion of
the Leased Premises, if any, identified as a Drive-Through Banking Facility in
Lease Supplement for such Property.

 

“Early Termination Fee” shall mean the amount required to be paid by Tenant to
Landlord upon Tenant’s exercise of Early Termination Rights under Section 11.4
calculated as the product of (w) the Agreed Upon Purchase Price for the Property
at which the Early Termination Rights are being exercised multiplied by (x)
16.6667 basis points (0.00166667) multiplied by (y) the number of whole or
partial months that elapse between the Commencement Date and the Contraction
Premises Surrender Date for the Contraction Premises for which the Early
Termination Fee is being calculated multiplied by (z) a fraction, the numerator
of which is the Net Rentable Area of the Contraction Premises created by
Tenant’s exercise of the Early Termination Rights for which the Early
Termination Fee is being calculated and the denominator of which is the Net
Rentable Area of the Building at which the Early Termination Rights are being
exercised. For purposes of determining the Early Termination Fee required to be
paid by Tenant with the Contraction Rights Exercise Notice for any Contraction
Premises, Tenant shall assume that the Contraction Premises Surrender Date for
such Contraction Premises shall be the date on which Tenant identifies in the
Contraction Rights Exercise Notice that Tenant desires to vacate and surrender
possession of such Contraction Premises to Landlord. After the actual
Contraction Premises Surrender Date for the Contraction Premises becomes known,
the Early Termination Fee shall be recalculated as provided in Section 11.4. No
Early Termination Fee shall ever become due or payable by Tenant as a result of,
or with respect to the Contraction Premises created by, Tenant’s exercise of
Relocation Rights under Section 11.3 or Termination Rights under Section 11.5.

 

“Early Termination Right” shall have the meaning assigned to such term in
Section 11.4.

 

8



--------------------------------------------------------------------------------

“Enforcement” shall have the meaning assigned to such term in Section 7.7.

 

“Environmental Information” shall have the meaning assigned to such term in
Section 4.6(a).

 

“Environmental Matters” shall have the meaning assigned to such term in Section
4.6(b).

 

“Excess Basic Rent” shall have the meaning assigned to such term in Section
10.5.

 

“Exchange Space” shall mean the number of square feet, if any, by which the Net
Rentable Area of the Minimum Leased Premises exceeds the Net Rentable Area of
the Lease Premises. On the Commencement Date, the Exchange Space shall equal
34,891 square feet. The Exchange Space shall be recalculated, as of the
Commencement Date, following the re-measurement of the Buildings in conformity
with the Measurement Standard. The Exchange Space shall be reduced, from time to
time, by the Net Rentable Area of all Expansion Space added to Leased Premises
pursuant to Article X (effective, in each such case, as of the date the
Expansion Space becomes Leased Premises) and increased, from time to time, by
the Net Rentable Area of any Contraction Premises removed from the Leased
Premises by Tenant’s exercise of Relocation Rights, but not Early Termination
Rights or Termination Rights (effective, in each such case, as of the date the
Contraction Premises is no longer Leased Premises).

 

“Exchange Space Rent” shall mean the annual Rent payable by Tenant with respect
to the Exchange Space calculated as Net Rentable Area of the Exchange Space
multiplied by the sum of (i) Annual Basic Rent Factor plus (ii) the Average
Operating Expenses plus (iii) the Average Real Estate Taxes. If the Exchange
Space is less than or equal to zero, no Exchange Space Rent shall be due or
payable.

 

“Expansion Rights” shall have the meaning assigned to such term in Section 10.4.

 

“Expansion Space” shall have the meaning assigned to such term in Section 10.4.

 

“Expansion Space Acceptance” shall have the meaning assigned to such term in
Section 10.4.

 

“Expiration Date” shall have the meaning assigned to such term in Section
1.1(a).

 

“Event of Default” shall have the meaning assigned to such term in Section
7.1(a).

 

“Fair Market Purchase Value” shall mean the fair market purchase value, as of
the date the determination is made, that would be obtained in an arm’s-length
purchase and sale agreement between an informed and willing seller and an
informed and willing purchaser, neither of whom is under any compulsion to enter
into such transaction.

 

“Fair Market Rental Value” shall mean the fair market rental value, as of the
date the determination is made, that would be obtained in an arm’s-length net
lease (i.e., net of all operating expenses, real estate taxes, utilities and
other pass-throughs) between an informed and willing tenant (other than a tenant
in possession) and an informed and willing landlord, neither of

 

9



--------------------------------------------------------------------------------

whom is under any compulsion to enter into such transaction, for space in
Comparable Buildings that is comparable in size, location and quality to the
Leased Premises, for a comparable term. Such Fair Market Rental Value shall be
calculated assuming that (i) the Leased Premises are in the condition and state
of repair required under the Lease, (ii) Tenant is in compliance with the
requirements of the Lease and (iii) Tenant will accept the Leased Premises in
“AS-IS” condition. In determining the Fair Market Rental Value for Property, the
Appraiser shall give due consideration, to and make any necessary adjustments to
the rentals paid at Comparable Buildings in light of, the following factors: (i)
Tenant will not receive, and Landlord will not pay, any tenant improvement,
relocation, moving or other allowance, rent abatement or other reduced or free
rent period or any other allowance or concession in connection with Tenant’s
leasing of the Leased Premises, (ii) except as expressly provided herein with
respect to Expansion Space, Tenant’s obligation to pay Rent commences on the
date possession of the Leased Premises are delivered to Tenant, (iii) Landlord
will not pay any brokers’ fee or commission in connection with Tenant’s leasing
of the Leased Premises, (iv) the Landlord’s inclusion, and Tenant’s payment, of
amortized capital expenditures in Operating Expenses to the extent provided in
this Lease and (v) the creditworthiness of Tenant and the tenants at Comparable
Buildings. For Short Term Expansion Space only, the Fair Market Rental Value
shall be determined without regard to the value added by any alterations or
improvements made to such space by Tenant after it was added to the Lease
Premises as provided in Article X.

 

“Final Drawings” shall have the meaning assigned to such term in Section 5.7(b).

 

“Final Space Plan” shall have the meaning assigned to such term in Section
5.7(a).

 

“Five Year Term Separate Lease” shall have the meaning assigned to such term in
Section 9.3.

 

“Floor Common Area” shall have the meaning assigned to such term in the
Measurement Standard.

 

“FMRV Increment” shall have the meaning assigned to such term in Section 10.5.

 

“FMRV Space” shall mean space added to the Leased Premises as Expansion Space,
but shall not include any Coterminous Expansion Space added to the Leased
Premises during the Initial Term.

 

“Force Majeure Events” shall mean events beyond Landlord’s or Tenant’s (as the
case may be) control, which shall include all labor disputes, governmental
regulations or controls, war, fire or other casualty, inability to obtain any
material or services, acts of God, or any other cause not within the reasonable
control of Landlord or Tenant (as the case may be). The times for performance
set forth in this Lease (other than for monetary obligations of a party) shall
be extended to the extent performance is delayed by Force Majeure Events.

 

“FSG” shall have the meaning assigned to such term in the parties paragraph.

 

“GAAP” shall mean generally accepted accounting principles, consistently
applied.

 

10



--------------------------------------------------------------------------------

“Governmental Authority” shall mean the United States, the state, county, city
and political subdivision in which a Property is located or that exercises
jurisdiction over the Property, Landlord or Tenant, and any agency, department,
commission, board, bureau or instrumentality of any of the foregoing that
exercises jurisdiction over the Property, Landlord or Tenant.

 

“Gross Revenue” shall mean, for each Property, all gross income generated in
connection with such Property, including basic rents, additional rents and other
charges collected from Tenant and other tenants or occupants of the Property and
income from services, coin operated vending machines and telephones, parking
facilities, but excluding (i) security deposits, unless and not until such
deposits are applied as rental income, (ii) interest on bank accounts for the
operation of the Property, (iii) proceeds from the sale or refinancing of the
Property, (iv) insurance proceeds or dividends received from any insurance
policies pertaining to physical loss or damage to the Property, (v) condemnation
awards or payments received in lieu of condemnation of the Property and (vi) any
trade discounts and rebates received in connection with the purchase of personal
property or services in connection with the operation of the Property.

 

“Hazardous Materials” shall mean any flammable materials, explosive materials,
radioactive materials, asbestos-containing materials, the group of organic
compounds known as polychlorinated biphenyls and any other hazardous, toxic or
dangerous waste, substance or materials defined as such in (or for purposes of)
the federal Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended, 42 U.S.C. §§ 9601 to 9675, the federal Hazardous Materials
Transportation Act, 42 U.S.C. §§ 5101 to 5127, the federal Solid Waste Disposal
Act as amended by the Resources Conservation and Recovery Act of 1976, 42 U.S.C.
§§ 6901 to 6992k, the federal Toxic Substance Control Act, 15 U.S.C. §§ 2601 to
2692 or any other Legal Requirement from time to time in effect regulating,
relating to or imposing liability or standards of conduct concerning any
hazardous, toxic or dangerous waste, substance or material.

 

“Holidays” shall mean New Year’s Day, Martin Luther King Day, Presidents’ Day,
Memorial Day, Independence Day, Labor Day, Columbus Day, Thanksgiving Day,
Christmas Day and any and all other dates observed as bank holidays by national
banks. If, in the case of any holiday described above, a different day shall be
observed than the respective day described above, then that day that constitutes
the day observed by national banks in the state in which the Property is located
on account of such holiday shall constitute the Holiday under this Lease.

 

“HVAC” shall mean heating, ventilating and air conditioning.

 

“Initial Term” shall have the meaning assigned to such term in Section 1.1(a).

 

“Interest Holder” shall have the meaning assigned to such term in Section 7.7.

 

“JAMS” shall mean Judicial Arbitration & Mediation Services, Inc.

 

“JLL” shall mean Jones Lang LaSalle Americas, Inc.

 

11



--------------------------------------------------------------------------------

“Land” shall mean all of the parcels of land identified on Exhibit A on which
the Buildings, Common Areas, Drive-Through Banking Facilities, Parking Areas and
other elements of the Properties are located.

 

“Landlord” shall have the meaning assigned to such term in the parties
paragraph.

 

“Landlord Default” shall have the meaning assigned to such term in Section
7.1(f).

 

“Landlord Designated Submanager” shall have the meaning assigned to such term in
Section 3.6.

 

“Landlord Expansion Response” shall have the meaning assigned to such term in
Section 10.2.

 

“Landlord Letter of Credit” shall have the meaning assigned to such term in
Section 13.2.

 

“Lease” shall have the meaning assigned to such term in the parties paragraph.

 

“Leased Premises” shall have the meaning assigned to such term in Section
1.1(a).

 

“Lease Supplement” shall mean, for each Property, a supplement to this Lease
based upon the form attached as Exhibit B hereto that describes and depicts, in
detail, the Leased Premises for such Property and any Landlord or Tenant right
or obligations that are specific to that Property, including any emergency
generators, uninterrupted power systems, supplemental HVAC systems and other
specialty items of whose capacities are dedicated for Tenant’s sole use and that
Tenant desires Landlord to maintain, repair and replace, at Tenant’s election,
as an Above Standard Service.

 

“Lease Year” shall mean a period of one (1) year; provided that the first Lease
Year shall commence on the Commencement Date and shall end on September 30,
2005; the second Lease Year commences upon the expiration of first Lease Year
and ends one (1) year later, and all subsequent Lease Years commence upon the
expiration of the prior Lease Year, except that the last Lease Year during the
Term ends on the last day of the Term. The Lease Year for all Properties covered
by this Lease shall be the same.

 

“Legal Requirements” shall mean any law, statute, ordinance, order, rule,
regulation or requirement of a Governmental Authority.

 

“MAI” shall mean Member of the Appraisal Institute.

 

“Major Dispute” shall have the meaning assigned to such term in Section 12.2(c).

 

“Major Property” shall mean any Property in which the Building shall contain
50,000 or more square feet of Net Rentable Area.

 

“Maximum Renewal Term Basic Rent” shall have the meaning assigned to such term
in Section 1.4(c).

 

12



--------------------------------------------------------------------------------

“Measurement Standard” shall mean the Standard Method for Measuring Floor Area
in Office Buildings, ANSI/BOMA Z65.1-1996, as promulgated by BOMA.

 

“Minimum Leased Premises” shall mean the number of square feet determined by
multiplying the Net Rentable Area of all of the Closing Properties acquired by
Landlord (or its Affiliates) from Tenant (or its Affiliates) under the Purchase
Agreement, whether or not such Closing Properties are occupied, in whole or in
part, by Tenant, by 0.618. The Minimum Leased Premises shall be calculated by
Landlord and Tenant on the Commencement Date and recalculated, as of the
Commencement Date, following the re-measurement of the Buildings in conformity
with the Measurement Standard.

 

“Net Rentable Area” shall mean, as applicable, the net rentable areas of the
Leased Premises and the Buildings, determined in conformity with the Measurement
Standard. The approximate Net Rentable Areas of the Leased Premises and the
Buildings are as specified in Exhibit A; provided that the final and stipulated
Net Rentable Areas of the Leased Premises and each of the Buildings shall be
re-measured by Landlord on or before December 31, 2004, in conformity with the
Measurement Standard. Once such re-measurement is completed, Landlord and Tenant
shall (i) amend the Lease Supplements and Exhibit A to confirm, effective as of
the Commencement Date, the correct Net Rentable Areas, Occupancy Percentages and
Annual Basic Rents, (ii) recalculate and confirm in writing the Net Rentable
Area subject to Termination Rights under Section 11.5 below, (iii) recalculate
the Minimum Leased Premises and (iv) recalculate the Annual Basic Rent Factor.

 

“Non-FMRV Renewal Space” shall mean, as to each Property during each Renewal
Term, the portion of the Renewal Premises at such Property, if any, that is not
FMRV Space.

 

“Non-Removable Improvements” shall have the meaning assigned to such term in
Section 5.3.

 

“Notice Parties” shall mean the parties identified in Section 1.1(a), and any
successor or additional party as a Notice Party may from time to time designate,
as parties entitled to receive written notices under this Lease.

 

“Occupancy Percentage” shall mean, as to each Building, a fraction, expressed as
a percentage, the numerator of which is the Net Rentable Area of the Leased
Premises in the Building at the time the determination is made, and the
denominator of which is Net Rentable Area of the Building, all as set forth on
Exhibit A hereto, as amended from time to time. The Occupancy Percentage for a
Property shall be re re-calculated each time there is a change in the Net
Rentable Area of the Leased Premises or the Building at such Property.

 

“Operating Expenses” shall have the meaning assigned to such term in Section
2.2(b).

 

“Operating Expense Statement” shall have the meaning assigned to such term in
Section 2.2(f).

 

“Outside Completion Date” shall have the meaning assigned to such term in
Section 6.3(d).

 

13



--------------------------------------------------------------------------------

“Owner” shall have the meaning assigned to such term in Section 7.7.

 

“Parking Areas” shall mean, as to each Property, the exclusive and non-exclusive
parking areas and facilities for the Property as indicated on the Lease
Supplement for the Property, together with any connecting walkways, covered
walkways, tunnels, or other means of access to the Building, and any additional
minor improvements now or hereafter located on the Land related to the foregoing
facilities.

 

“PAVS Contraction Premises” shall have the meaning assigned to such term in
Section 5.7(h).

 

“PAVS Expansion Premises” shall have the meaning assigned to such term in
Section 5.7(h).

 

“Pre-Committed Space” shall have the meaning assigned to such term in Section
10.2(a).

 

“Preliminary Drawings” shall have the meaning assigned to such term in Section
5.7(b).

 

“Preliminary Space Plan” shall have the meaning assigned to such term in Section
5.7(a).

 

“Prime Rate” shall mean the “prime rate” announced by Bank of America, N.A., or
its successor, from time to time (or if the Prime Rate is discontinued, the rate
announced as that being charged to said bank’s most credit-worthy commercial
borrowers).

 

“Prior Lease” shall mean that certain Master Lease Agreement dated June 30,
2003, by and between First States Investors 5000A LLC, as landlord, and Tenant,
as tenant, as amended,

 

“Prohibited Uses” shall have the meaning assigned to such term in Section 4.7.

 

“Property” shall mean the Land, the Buildings, the Common Areas, including the
Parking Areas, any Drive-Through Banking Facilities, and any and all additional
improvements now or hereafter located on the Land that serve the Buildings, the
Common Areas, including the Parking Areas, any Drive-Through Banking Facilities
or the tenants of the Building generally.

 

“Purchase Agreement” shall mean that certain Agreement of Sale and Purchase
dated September 27, 2004, by and between Tenant, as seller, and FSG, as
purchaser, as amended. Immediately prior to the Closing, FSG shall assign to
Landlord, and Landlord shall assume, all of FSG’s rights, titles and interests
under the Purchase Agreement, it being understood that FSG shall not be released
from its obligations under the Purchase Agreement as a result of such
assignment.

 

“Purchase Agreement Vacate Space” shall mean the “Vacate Space” as such term is
defined in the Purchase Agreement.

 

“Purchase Price” shall have the meaning assigned to such term in the Purchase
Agreement.

 

“Qualified Damage” shall have the meaning assigned to such term in Section
6.3(b).

 

14



--------------------------------------------------------------------------------

“Quarterly Availability Report” shall have the meaning assigned to such term in
Section 10.1.

 

“Real Estate Taxes” shall have the meaning assigned to such term in Section
2.3(b).

 

“Relocation Rights” shall have the meaning assigned to such term in Section
11.3.

 

“Relocation Rights Exercise Period” shall have the meaning assigned to such term
in Section 10.4(a).

 

“Remedial Work” shall mean the removal, relocation, elimination, remediation or
encapsulation of Hazardous Materials from all or any portion of the Leased
Premises or the Common Areas and, to the extent thereby required, the
reconstruction and rehabilitation of the Leased Premises or the Common Areas
pursuant to, and in compliance with this Lease.

 

“Renewal Option(s)” shall have the meaning assigned to such term in Section
1.4(a).

 

“Renewal Option Notice Date” shall mean, with respect to a Renewal Option, the
date on which Tenant sends written notice of exercise of such Renewal Option to
Landlord as provided in Section 1.4(d).

 

“Renewal Premises” shall have the meaning assigned to such term in Section
1.4(c).

 

“Renewal Terms” shall have the meaning assigned to such term in Section 1.4(a).

 

“Rent” shall mean Annual Basic Rent, Excess Basic Rent, if any, Exchange Space
Rent, if any, and Additional Rent.

 

“Requesting Party” shall have the meaning assigned to such term in Section
12.1(a)(i).

 

“Responding Party” shall have the meaning assigned to such term in Section
12.1(a)(i).

 

“ROFO Eligible Conditions” shall have the meaning assigned to such term in
Section 9.2(a).

 

“ROFO Eligible Property” shall have the meaning assigned to such term in Section
9.2(a).

 

“SAR” shall mean Strategic Alliance Realty.

 

“SEC” shall have the meaning assigned to such term in Section 14.24.

 

“Security Areas” shall have the meaning assigned to such term in Section 4.2.

 

“Self-Insurance Net Worth Test” shall mean, as of any date, that (i) Tenant has
a net worth of at least One Billion Dollars ($1,000,000,000.00) and (ii)
Tenant’s long-term senior unsecured debt obligations are rated at least BBB (or
its equivalent) by S&P and Baa2 (or its equivalent) by Moody’s at of that date;
provided that if Tenant is rated by only one of S&P or

 

15



--------------------------------------------------------------------------------

Moody’s, such obligations shall have such rating from S&P or Moody’s, as the
case may be, and a comparable rating from another nationally-recognized rating
agency.

 

“Separate Lease” shall mean a separate, stand alone lease for a Property
substantially in the form attached as Exhibit G hereto entered into by the
purchaser of such Property, as landlord, and Tenant, as tenant, as provided in
Section 9.3, which may be either Continuing Term Separate Leases or Five Year
Term Separate Leases.

 

“Service Failure” shall have the meaning assigned to such term in Section
3.1(f).

 

“Short Term Expansion Space” shall have the meaning assigned to such term in
Section 10.4.

 

“Sublet Space” shall have the meaning assigned to such term is Section 8.1(b).

 

“Subtenant Non-Disturbance Agreement” shall mean a written agreement
substantially in the form attached as Exhibit F hereto among Landlord, Tenant,
the subtenant under a Cost Approved Sublease and any Interest Holders pursuant
to which Landlord and such Interest Holders agree not to disturb such
subtenant’s possessory and other rights under the Cost Approved Sublease, and
such subtenant agrees to attorn to and recognize Landlord, notwithstanding any
expiration or earlier termination of the Term of this Lease prior to the
expiration or earlier termination of the term of the Cost Approved Sublease,
except to the extent that such possessory or other rights can be disturbed or
terminated as provided in the Cost Approved Sublease.

 

“Surrendered Premises” shall mean, as applicable, any Purchase Agreement Vacate
Space or Contraction Premises for which Tenant is required to perform Demising
Work.

 

“Tax Statement” shall have the meaning assigned to such term in Section 2.3(a).

 

“TCCS” shall mean Trammell Crow Corporate Services, Inc.

 

“Tenant” shall have the meaning assigned to such term in the parties paragraph.

 

“Tenant’s Business Equipment” shall have the meaning assigned to such term in
Section 5.3.

 

“Tenant Designated Submanager” shall have the meaning assigned to such term in
Section 3.6.

 

“Tenant Expansion Notice” shall have the meaning assigned to such term in
Section 10.2.

 

“Tenant Managed Property” shall have the meaning assigned to such term in
Section 3.6.

 

“Tenant’s Operating Expense Share” shall have the meaning assigned to such term
in Section 2.2(a).

 

“Tenant’s Tax Share” shall have the meaning assigned to such term in Section
2.3(a).

 

16



--------------------------------------------------------------------------------

“Term” shall have the meaning assigned to such term in Section 1.3.

 

“Termination Rights” shall have the meaning assigned to such term in Section
11.5.

 

“Third Party Offer” shall have the meaning assigned to such term in Section 9.1.

 

“Transfer Notice” shall have the meaning assigned to such term in Section
8.1(b).

 

“Unused Relocation Rights Area” shall have the meaning assigned to such term in
Section 10.5.

 

“URR Agreement” shall mean that certain Master Agreement Regarding Leases dated
as of October 1, 2004, between FSG and Tenant pursuant to which FSG granted to
Tenant certain “Universal Relocation Rights” as more fully therein provided.

 

“VARA” shall mean the Visual Artists Rights Act of 1990, as amended.

 

As used in this Lease, (i) the phrase “and/or” when applied to one or more
matters or things shall be construed to apply to any one or more or all thereof
as the circumstances warrant at the time in question, (ii) the terms “herein,”
“hereof,” “hereunder” and words of similar import, shall be construed to refer
to this Lease as a whole, and not to any particular Article or Section, unless
expressly so stated, (iii) the terms “include” and “including”, whenever used
herein, shall mean “including without limitation” or “including but not limited
to,” except in those instances where it is expressly provided otherwise, (iv)
the term “person” shall mean a natural person, a partnership, a corporation, a
limited liability company, and/or any other form of business or legal
association or entity, and (v) the term “alterations” shall mean any
alterations, additions, removals and/or any other changes.

 

1.2 Leased Premises. Subject to and upon the terms hereinafter set forth,
Landlord does hereby lease and demise to Tenant, and Tenant does hereby lease
and take from Landlord, the Leased Premises. The initial Leased Premises are
described in Exhibit A hereto and in the Lease Supplements. Tenant shall be
entitled to the following as appurtenances to the Leased Premises, all at no
cost to Tenant, other than as provided in Section 2.2 or Section 3.1 below: (a)
the right to use, and to permit Tenant’s employees and invitees to use (i) on an
exclusive basis, the dedicated Parking Areas, if any, identified on the Lease
Supplements and the elevator lobbies, corridors, restrooms, telephone, electric
and other utility closets on floors leased entirely by Tenant and (ii) on a
non-exclusive basis (in common with Landlord and other tenants or occupants of
the Property, and their respective employees and invitees), the balance of the
Parking Areas and all the other Common Areas (excluding Floor Common Areas,
systems and facilities on and/or serving floors that do not include Leased
Premises, but including risers wherever located throughout the Buildings); (b)
all rights and benefits appurtenant to, or necessary or incidental to, the use
and enjoyment of the Leased Premises by Tenant for the purposes permitted by
Section 1.5, including the right of Tenant, its employees and invitees, in
common with Landlord and other persons, to use any non-exclusive easements
and/or licenses in, about or appurtenant to the Project, including the
non-exclusive right to use any walkways, tunnels, and skywalks connected to the
Project; and (c) all other rights and benefits provided to Tenant with respect
to the Project pursuant to this Lease (including the rights granted to Tenant

 

17



--------------------------------------------------------------------------------

to use the roof of the Building, and other portions of the Project located
outside of the Leased Premises, pursuant to Section 3.5 hereof).

 

1.3 Term. The Initial term of this Lease shall be as described in Section
1.1(a), which Initial Term may be renewed and extended as provided in Section
1.4 (the Initial Term and, to the extent renewed and extended, any such Renewal
Terms are hereinafter collectively called the “Term”). Tenant is in possession
of the Leased Premises as of the date of this Lease and shall accept the Leased
Premises in its “AS-IS” condition on the Commencement Date, subject to all
applicable Legal Requirements, covenants and restrictions. Landlord has made no
representation or warranty regarding the suitability of the Leased Premises or
the Buildings for the conduct of Tenant’s business, and Tenant waives (a) any
implied warranty that the Leased Premises or the Buildings are suitable for
Tenant’s intended purposes, (b) any right of Tenant to claim that the Leased
Premises are not now or in the future in compliance with Legal Requirements
(except to the extent that any such future non-compliance with Legal
Requirements within the Leased Premises was caused by any act or omission of
Landlord, or its agents, servants or employees) and (c) any right of Tenant to
claim that the Buildings are not in compliance with Legal Requirements in effect
on the Commencement Date. Except as otherwise expressly set forth in this Lease
to the contrary, in no event shall Landlord have any obligation for any defects
in effect on the Commencement Date in the Leased Premises or the Buildings or
any limitation on their respective uses.

 

1.4 Options to Renew; Special Notice of Non-Renewal.

 

(a) Subject to the conditions hereinafter set forth, Tenant is hereby granted
options (individually, a “Renewal Option” and, collectively, the “Renewal
Options”) to renew the Term with respect to any or all of the Leased Premises
then demised to Tenant (including any Expansion Space) for up to seventeen (17)
successive periods of five (5) years each with respect to the Banking Center
Properties and for up to seven (7) successive periods of five (5) years each
with respect to all other Properties (individually, a “Renewal Term” and
collectively the “Renewal Terms”); provided that the Term of this Lease shall
not extend for any portion of the Leased Premises within the Banking Center
Properties, wherever added to this Lease, beyond September 30, 2104, or for any
portion of the Leased Premises within any other Property, whenever added to this
Lease, beyond September 30, 2054.

 

(b) The first Renewal Term shall commence at the expiration of the Initial Term,
and each subsequent Renewal Term shall commence at the expiration of the prior
Renewal Term. Tenant shall exercise its options to renew, if at all, by
delivering notice of such election to Landlord not later than twelve (12) months
prior to the expiration of the Initial Term or the expiration of the then
`current Renewal Term, as the case may be. IN ORDER TO PREVENT TENANT’S
INADVERTENT FORFEITURE OF ANY THEN REMAINING RENEWAL OPTION, IF TENANT SHALL
FAIL TO TIMELY EXERCISE ANY AVAILABLE RENEWAL OPTION, TENANT’S RIGHT TO EXERCISE
SUCH RENEWAL OPTION SHALL NOT LAPSE UNTIL LANDLORD SHALL DELIVER TO TENANT
WRITTEN NOTICE THAT SUCH NOTICE OF EXERCISE HAS NOT BEEN DELIVERED AND TENANT
SHALL THEREAFTER FAIL TO EXERCISE SUCH RENEWAL OPTION WITHIN TEN (10) DAYS
FOLLOWING THE DELIVERY OF SUCH NOTICE.

 

18



--------------------------------------------------------------------------------

(c) The Annual Basic Rent to be paid by Tenant for the Leased Premises at a
Property during a Renewal Term (any such premises, the “Renewal Premises”) shall
equal the Fair Market Rental Value of such Renewal Premises during such Renewal
Term as determined by the parties or, in the absence of their agreement,
determined by appraisal as expressed below; provided that the Annual Basic Rent
payable during a Renewal Term for Non-FMRV Renewal Space at all Properties that
contain Renewal Premises, computed on an aggregate basis, shall not be greater
than the amount determined by multiplying (i) the aggregate Net Rentable Area of
the Non-FMRV Renewal Space by (ii) the Annual Basic Rent Factor for the
applicable Renewal Term as set forth on Schedule 1 hereto (the amount so
determined, the “Maximum Renewal Term Basic Rent”). If the aggregate Fair Market
Rental Values of the Non-FMRV Renewal Space at all Properties (collectively, the
“Aggregate FMRV Rent”) exceeds the Maximum Renewal Term Basic Rent, the Fair
Market Rental Values of the Non-FMRV Renewal Space at each Property shall be
proportionately reduced by multiplying each such Fair Market Rental Values by a
fraction, expressed as a decimal, the numerator of which is the Maximum Renewal
Term Basic Rent and the denominator of which is the Aggregate FMRV Rent, so that
the Annual Basic Rent for the Non-FMRV Renewal Space shall, in the aggregate,
equal the Maximum Renewal Term Basic Rent. With respect to FMRV Space that is
part of Renewal Premises, the Annual Basic Rent shall always be the Fair Market
Rental Value of such FMRV Space. An illustration of how Annual Basic Rent is
determined during a Renewal Term is attached as Schedule 5 hereto.

 

(d) Within thirty (30) days following the Renewal Option Notice Date, Landlord
shall deliver to Tenant, a proposal setting forth Landlord’s determination of
the Fair Market Rental Value for the Renewal Premises during the applicable
Renewal Term. For thirty (30) days thereafter, Landlord and Tenant shall
negotiate in good faith to reach agreement as to the Fair Market Rental Value
for the Renewal Premises. Tenant’s leasing of the Renewal Premises shall be upon
the same terms and conditions as set forth in this Lease, except (i) the Annual
Basic Rent during the Renewal Term shall be determined as specified in Sections
1.4(c) and (e) and (ii) the leasehold improvements for the space in question
will be provided in their existing condition, on an “AS-IS” basis at the time
the Renewal Term commences. Once established, the Annual Basic Rent for the
applicable Renewal Term will remain fixed for each five (5) year Renewal Term,
and be paid monthly in advance.

 

(e) If Landlord and Tenant are unable to reach a definitive agreement as to the
Fair Market Rental Value applicable to Renewal Premises within sixty (60) days
following the Renewal Option Notice Date, the Fair Market Rental Value will be
submitted for resolution in accordance with the provisions of this Section
1.4(e). Within seventy-five (75) days following the Renewal Option Notice Date
(or, if later, within fifteen (15) days following the date on which either
Landlord or Tenant notifies the other party in writing that such notifying party
desires to have the Annual Basic Rent for a Renewal Term determined by
appraisal), Landlord and Tenant shall each select and engage an Appraiser to
determine the Fair Market Rental Value of the Renewal Premises. If either party
fails to select and engage an Appraiser within such time, if such failure
continues for more than five (5) business days following such party’s receipt of
written notice that states in all capital letters (or other prominent display)
that such party has failed to select an Arbitrator as required under the Lease
and will be deemed to have waived certain rights granted to it under the Lease
unless it selects an Arbitrator within five (5) business days, the Fair Market
Rental Value will be determined by the Appraiser engaged by the other

 

19



--------------------------------------------------------------------------------

party. Each Appraiser shall prepare an appraisal report and submit it to both
Landlord and Tenant within thirty (30) days following the date on which the last
Appraiser was selected. If the higher of the two appraisals of Fair Market
Rental Value does not exceed one hundred five percent (105%) of the lower of the
two appraisals of Fair Market Rental Value, then the average of the two (2)
appraisals shall be the Fair Market Rental Value for the Renewal Premises. If
the higher of the two appraisals of Fair Market Rental Value exceeds 105% of the
lower of the two appraisals of Fair Market Rental Value, then within seven (7)
days after receipt by Landlord and Tenant of both appraisal reports, the
Appraisers selected by Landlord and Tenant shall agree on a third Appraiser to
determine Fair Market Rental Value. The third Appraiser shall not perform a
third appraisal, but shall, within ten (10) days after his or her designation,
select one (1) of the two (2) appraisals already performed, whichever of the two
appraisals the third Appraiser determines to be closest to Fair Market Rental
Value, as the controlling determination of the Fair Market Rental Value. The
decision of the third Appraiser shall be conclusive, and, subject to the
limitations expressed in Section 1.4(c), shall be the Fair Market Rental Value
for the Renewal Premises for the Renewal Term. Each party shall pay the costs of
its Appraiser and one-half of the cost of the third Appraiser. The instructions
to the Appraisers with respect to the determination of the Fair Market Rental
Value applicable to such space will be to determine the Fair Market Rental Value
for such space as of the relevant Renewal Term, assuming that such space will be
leased on an “AS-IS” basis. Within thirty (30) days following the determination
of the Fair Market Rental Value, Tenant shall elect one (1) of the following
options: (A) to revoke the exercise of the subject Renewal Option, in which
event, the Term of this Lease for the Leased Premises to which the notice of
revocation applies shall automatically, and without further action of Landlord
or Tenant, expire on the later of (1) the expiration of the then existing Term
or (2) the last day of the calendar month that is six (6) months following the
month in which Tenant’s notice of revocation was given to Landlord or (B) to
renew the Lease at the rate to be determined in accordance with this Section
1.4(e) after the Fair Market Rental Value has been determined by appraisal. If
Tenant fails to exercise any of the foregoing options within the thirty (30) day
period, Tenant shall be deemed to have elected option (A). If Tenant has elected
option (B), Tenant thereby shall have irrevocably exercised its right to renew
the Term and Tenant may not thereafter withdraw the exercise of the Renewal
Option; in such event the renewal of this Lease (as to the Renewal Premises)
shall be upon the same terms and conditions of this Lease, except (i) the Annual
Basic Rent during the Renewal Term shall be determined in accordance with the
foregoing provisions and (ii) the leasehold improvements for the space in
question will be provided in their existing condition, on an “AS-IS” basis at
the time the Renewal Term commences. If the Annual Basic Rent for a Renewal Term
has not been determined prior to the commencement of such Renewal Term, Tenant
shall pay to Landlord as of the commencement of the Renewal Term the same Annual
Basic Rent as Tenant was paying immediately prior to the commencement of the
Renewal Term, subject to adjustment upon final determination. Once established,
the Annual Basic Rent for the Renewal Term will remain fixed for each five (5)
year Renewal Term, and be paid monthly in advance.

 

(f) Notwithstanding anything to the contrary contained in this Section 1.4,
subject to the provisions of Section 1.4(a) above, Tenant’s failure to give the
required renewal notice with respect to the Leased Premises within a Property in
conformity with the requirements of Section 1.4(b) shall render the upcoming and
all subsequent Renewal Options for such Leased Premises, if there be any, null
and void.

 

20



--------------------------------------------------------------------------------

1.5 Use. Each of the Leased Premises may be used and occupied by Tenant (and its
permitted assignees and subtenants) only for banking and related uses and
general business office purposes and such other lawful purposes as are
consistent with banking and general office uses being made from time to time by
tenants of the Building. In addition and without limitation of the foregoing,
Tenant may maintain (for use by Tenant and its employees, customers, and
invitees): (a) conference and/or meeting facilities, (b) libraries, (c)
non-retail coffee bars, (d) support staff facilities (including word processing
and copy facilities), (e) lunchrooms and kitchen facilities for use by Tenant
and its employees and invitees, including vending machines and microwave ovens
for use by Tenant and its employees and invitees, subject, however, to Legal
Requirements, (f) storage space incidental to banking and general business
office purposes only, (g) bank and storage vaults, (h) cash vault, (i) telephone
call centers, (j) retail banking facilities and (k) as to each Property, any
lawful purpose for which such Property was used on the Commencement Date.
Notwithstanding the foregoing, throughout the Term, Tenant shall not use, or
permit the use of, the Leased Premises (or any part thereof) for any Prohibited
Uses. Tenant is not obligated to maintain occupancy in all or any portion of the
Leased Premises. For purposes of this Section 1.5, the term “banking” shall be
deemed to include all traditional banking activities as well as the sale of
insurance and annuities of all types, trust services, investment and financial
advice, and the sale of securities. If Tenant receives notice of any material
directive, order, citation or of any violation of any Legal Requirement or any
insurance requirement, Tenant shall endeavor to promptly notify Landlord in
writing of such alleged violation and furnish Landlord with a copy of such
notice.

 

1.6 Survival. Any claim, cause of action, liability or obligation arising during
the Term of this Lease in favor of a party hereto and against or obligating the
other party hereto shall (to the extent not theretofore fully performed) survive
the expiration or any earlier termination of this Lease.

 

ARTICLE II

RENTAL AND OPERATING EXPENSES

 

2.1 Rental Payments.

 

(a) Beginning on the Commencement Date, Tenant shall pay Annual Basic Rent,
Excess Basic Rent, if any, Exchange Space Rent, if any, and Additional Rent with
respect to the Leased Premises, all as applicable and as required by and in
conformity with the provisions of this Lease. Annual Basic Rent and Exchange
Space Rent, if any, shall be due and payable in equal monthly installments on
the first day of each calendar month during the Term, in advance. Tenant’s
Operating Expense Share and Tenant’s Tax Share shall be due and payable in
accordance with Sections 2.2 and 2.3. Unless otherwise specified herein, Excess
Basic Rent and Above Standard Services Rent shall be payable twenty (20) days
following Landlord’s submission to Tenant of an invoice therefor.

 

(b) Beginning on the Commencement Date, and continuing throughout the Term of
this Lease, Tenant shall pay Annual Basic Rent and Exchange Space Rent, if any,
to Landlord. The Annual Basic Rent payment made by Tenant on the Commencement
Date shall equal Five Hundred Fifty-Eight Thousand & 00/100 Dollars ($558,000)
plus the amount set forth on Schedule 1 hereto. Thereafter, Annual Basic Rent
shall be as set forth on Schedule 1 hereto.

 

21



--------------------------------------------------------------------------------

Annual Basic Rent shall be adjusted from time to time each time there is a
change in the Annual Basic Rent Factor or in Tenant’s Occupancy Percentage for a
Property. From and after the expiration of the Initial Term through the
expiration of the Renewal Term(s) (to the extent Tenant renews and extends this
Lease pursuant to Section 1.4 hereof), Tenant shall pay Annual Basic Rent at the
rate determined in accordance with the provisions of Section 1.4.

 

(c) Intentionally Omitted.

 

(d) Throughout the Initial Term of this Lease, but not thereafter, Tenant shall
pay Excess Basic Rent, if any, to Landlord to the extent that the same is due
and payable pursuant to Section 10.5. Excess Basic Rent, if any, shall be paid
annually, in arrears, for each Lease Year during the Initial Term. Within ninety
(90) days following the expiration of each Lease Year during the Initial Term,
Landlord shall advise Tenant in writing of the Excess Basic Rent, if any,
payable by Tenant for the prior Lease Year and provide Tenant with a detailed
calculation of the same.

 

(e) If the Term commences for any portion of the Leased Premises on a day other
than the first day of a calendar month, or if the Term for any portion of the
Leased Premises expires on other than the last day of a calendar month, then all
installments of Rent that are payable on a monthly basis with respect to such
portion of the Leased Premises shall be prorated for the month in which such
Term commences or terminates, as the case may be, and the installment or
installments so prorated for the month in which such Term commences or
terminates, as the case may be, shall be paid in advance. Said installments for
such prorated month or months shall be calculated by multiplying the monthly
installment for the affected portion of the Leased Premises by a fraction, the
numerator of which shall be the number of days such Rent accrues during said
commencement or expiration month, as the case may be, and the denominator of
which shall be the actual number of days in the month. If the Term commences for
any portion of the Leased Premises, or if the Term expires on other than the
first day of a calendar year, then all Rent payable on an annual basis shall be
prorated for such commencement or expiration year, as the case may be, by
multiplying such Rent by a fraction, the numerator of which shall be the number
of days of the Term during the commencement or expiration year, as the case may
be, and the denominator of which shall be the actual number of days in such
commencement or expiration year. In such event, the foregoing calculation shall
be made as soon as is reasonably possible. Landlord and Tenant hereby agree that
the provisions of this Section 2.1(e) shall survive the expiration or
termination of this Lease.

 

(f) Tenant agrees to pay all Rent as shall become due from and payable by Tenant
to Landlord under this Lease at the times and in the manner provided in this
Lease, without abatement (except as specifically provided in this Lease),
demand, offset (except as specifically provided in this Lease) or counterclaim,
at Landlord’s address as provided herein (or such other address in the
continental United States as may be designated in writing by Landlord from time
to time). Tenant shall have the right, at its option, to pay Rent by means of
electronic funds transfer to such account and depository institution as Landlord
shall specify from time to time upon Tenant’s request. All Rent owed by Tenant
to Landlord under this Lease shall bear interest from the date due thereof until
payment is received by Landlord at the Applicable Rate; provided that Landlord
shall not be entitled to receive interest during the first thirty (30) days
following the payment due date on any overdue amount for which Landlord receives
a late charge as

 

22



--------------------------------------------------------------------------------

provided in Section 2.1(g). All sums owed by Landlord to Tenant pursuant to this
Lease shall bear interest from the date due thereof until payment is received by
Tenant at the Applicable Rate. Any payments made by Landlord or Tenant to the
other hereunder shall not be deemed a waiver by such party of any rights against
the other party.

 

(g) Tenant recognizes that late payment of any Rent will result in
administrative and other expense to Landlord. Therefore, other remedies for
nonpayment of Rent notwithstanding, (i) in the event any installment of Annual
Basic Rent is not received by Landlord on or before the fifth (5th) day of the
month for which it is due, and such amount shall remain unpaid for more than
five (5) days after Tenant’s receipt of written notice that such amount is past
due, then Tenant shall pay to Landlord a late charge equal to two and one half
(2½%) percent of the past due installment of Annual Basic Rent, and (ii) in the
event any payment of Excess Basic Rent, if any, or Additional Rent is not
received by Landlord within five (5) days after Tenant’s receipt of written
notice that such amount is past due, then Tenant shall pay to Landlord an
additional charge in an amount equal to the lesser of Two Thousand Five Hundred
Dollars ($2,500.00) or one percent (1%) of the overdue amount. Any notice of
overdue payment for which Tenant shall be subject to a late charge shall state,
in all capital letters (or other prominent display), that Tenant’s failure to
remit payment by the appointed date shall result in the imposition of a late
charge. Landlord may not send any such notice of overdue payment to Tenant prior
to the fifth (5th) day following the date such payment is due, and if any such
premature notice is sent, it shall be deemed to have been sent on the fifth
(5th) day following the date such payment was due. Notwithstanding the
foregoing, Tenant shall not be obligated to pay a late charge on installments of
Rent to the extent properly abated or set-off by Tenant pursuant to an express
right to do so as set forth in this Lease or to the extent that Tenant’s payment
is deficient by an amount that is less than or equal to one (1%) percent of the
total amount due; provided that Tenant shall remit the amount of the deficiency
promptly upon and, in any extent, within five (5) business days following
Tenant’s receipt of written notice from Landlord that the same is past due. All
additional charges described herein are not intended as a penalty, but are
intended to liquidate the damages so occasioned to Landlord and to reimburse
Landlord for Landlord’s additional costs in processing such late payment, which
amounts shall be added to the Rent then due.

 

(h) Rent received by Landlord shall be applied by Landlord in the following
order: (i) Annual Basic Rent, (ii) Tenant’s Operating Expense Share, (iii)
Tenant’s Tax Share, (iv) Excess Basic Rent, if any, (v) Above Standard Services
Rent and (vi) to any remaining items of Rent that are due and unpaid. Subject to
the foregoing limitations, Tenant may, by written notice to Landlord with any
Rent payment, direct how Rent is to be allocated among one or more Properties.

 

(i) In those instances for which the right of offset is expressly provided,
Tenant shall be entitled to offset against Rent next coming due any amounts that
are owed or payable by Landlord to Tenant under or pursuant to the terms of this
Lease as expressed in Article XIII.

 

2.2 Operating Expenses.

 

(a) During each month of the Term of this Lease, on the same date that Annual
Basic Rent is due, Tenant shall pay to Landlord, as Additional Rent, an amount
equal to one-twelfth

 

23



--------------------------------------------------------------------------------

(1/12) of the annual cost of Tenant’s Occupancy Percentage of the Operating
Expenses for the Properties as hereinafter provided (the amount so payable by
Tenant, “Tenant’s Operating Expense Share”). Tenant agrees the amount of
Operating Expenses may be estimated by Landlord for the upcoming calendar year.
Landlord reserves the right to reasonably re-estimate Operating Expenses (and
Tenant’s monthly installments of Tenant’s Operating Expense Share on account
thereof) up to one (1) time each calendar year; provided that any re-estimation
made during the course of any calendar year for purposes of adjusting Tenant’s
monthly installments falling due during the same calendar year shall be made on
not less than ninety (90) days’ prior notice to Tenant, which notice shall
include documentation that evidences and supports, in reasonable detail, the
basis and need for Landlord’s re-estimation of Operating Expenses. Any
overpayment or underpayment of Tenant’s Operating Expense Share shall be
reconciled after the period for which estimated payments have been made by
Tenant as expressed in Section 2.2(f).

 

(b) “Operating Expenses,” for each calendar year, shall mean all expenses and
costs of every kind and nature (other than as set forth in Section 2.2(c)) that
have accrued for a particular calendar year, as reasonably allocated by Landlord
and, except as otherwise expressly provided herein, computed in accordance with
GAAP, on an accrual basis and incurred in connection with the servicing,
repairing, maintenance and operation of the Properties during each calendar
year, including the expenses and costs set forth in items (i) through (xiii)
below:

 

(i) wages and salaries, including taxes, insurance and benefits, of all persons
engaged in operations, on-site property management, maintenance or access
control, as reasonably allocated by Landlord (excluding, however, executive
personnel of Landlord, senior to the property manager, and personnel to the
extent engaged in the development and/or leasing of the Properties);

 

(ii) replacement costs, whether acquired or leased, of tools and equipment and
all costs of materials and supplies, to the extent used in operations,
maintenance and access control, as reasonably allocated by Landlord;

 

(iii) cost of all utilities, including electricity, water, gas, steam and sewer
charges, except to the extent, if any, that the cost thereof is separately
metered and billed to Tenant or any other occupants of the Properties or
recovered by Landlord (or for which Landlord is entitled to reimbursement, even
if not actually collected by Landlord) from Tenant or any other occupants of the
Properties as Above Standard Services Rent or otherwise;

 

(iv) cost of repairing, maintaining and cleaning the Common Areas of the
Properties and the furniture and furnishings therein;

 

(v) cost of all maintenance and service agreements and the equipment therein,
including access control service, window cleaning, mechanical, electrical and
plumbing service contracts, including elevator maintenance, janitorial service,
security, landscaping maintenance, garbage and waste disposal;

 

(vi) cost of repairs and general maintenance (excluding repairs, alterations and
general maintenance to the extent covered by proceeds of condemnation or
insurance);

 

24



--------------------------------------------------------------------------------

(vii) the cost, amortized over the useful life of the asset in accordance with
GAAP, with interest at Landlord’s then prevailing borrowing rate, of all repairs
and replacements of a capital nature, structural and non-structural, ordinary
and extraordinary, foreseen and unforeseen, made by Landlord to any Building or
the Common Areas (excluding Floor Common Area on floors not leased in whole or
in part by Tenant), all to the extent necessary to operate, repair and maintain
the Properties in conformity with the requirements of this Lease and in
accordance with the accepted principles of sound management practices (and in
conformance with GAAP) as applied to the operation, repair and maintenance of
Comparable Buildings, but excluding (aa) costs to expand the Net Rentable Area
of any Property, (bb) except as otherwise expressly required by this Lease,
costs to upgrade or improve the general character or quality of any Property or
(cc) for any Property when Tenant’s Occupancy Percentage is greater than
thirty-five percent (35%), costs to replace (and not repair or maintain) any
major equipment or system unless approved by Tenant in a final Budget;

 

(viii) the cost of all insurance premiums (a) required to be obtained by
Landlord pursuant to this Lease or (b) customarily obtained by the owners of
Comparable Buildings, including the cost of casualty and liability insurance,
rental loss insurance for the Property, insurance on Landlord’s personal
property located in and used in connection with the operation of the Property
and insurance covering losses resulting from perils and acts of terrorism on
terms specified in Article VI or as otherwise specified from time to time by
Landlord;

 

(ix) fair market management fees to the property manager for the Property and
fair market rentals for a reasonably sized management office (if located in the
Property); provided that in no event shall Operating Expenses include any costs
attributable to a Building leasing office, and any space used for leasing and
management functions shall be reasonably allocated between leasing and
management functions for purposes of the pass-through of rental of the on-site
management office;

 

(x) costs of Remedial Work to the Common Areas (excluding Floor Common Areas on
floors not leased in whole or in part by Tenant); provided that Landlord shall
not be permitted to include any such costs as Operating Expenses unless (A)
Landlord’s failure to perform the Remedial Work constitutes a violation of Legal
Requirements, (B) Landlord is required to perform the Remedial Work by any
notice of violation, order, decree, permit, rule or regulation issued by any
Governmental Authority or (C) Landlord’s failure to perform the Remedial Work
would, in Landlord’s reasonable opinion, endanger the health, safety or welfare
of any person on or about the Properties;

 

(xi) HVAC service for the Common Areas (excluding Floor Common Areas on floors
not leased in whole or in part by Tenant) as reasonably determined by Landlord
using a consistently applied method of allocation;

 

(xii) the cost of operating, repairing, maintaining and cleaning the Parking
Areas; and

 

25



--------------------------------------------------------------------------------

(xiii) the cost of rental (a) under any ground or underlying lease or leases
existing on the Commencement Date for all or any portion of any Property and (b)
under any ground or other underlying lease or leases hereafter entered into by
Landlord for Parking Areas and other Common Area facilities that are made
available for Tenant’s use and are, in fact, used by Tenant, but only for so
long as Tenant continues such use.

 

For purposes of this Section 2.2(b), the phrase “as reasonably allocated by
Landlord” shall mean as allocated by Landlord on a reasonable and consistent
basis based upon time, square footage or other comparative measure that fairly
reflects the Property’s appropriate share of such costs and in a manner that
does not result in a profit to Landlord or result in a disproportionate burden
to Tenant.

 

(c) Anything in the foregoing provisions hereof to the contrary notwithstanding,
Operating Expenses shall not include the following:

 

(i) repairs or other work occasioned by fire, windstorm or other casualty, the
costs of which are reimbursed to Landlord by insurers (or would have been so
reimbursed to Landlord if Landlord had been in full compliance with the
insurance provisions of this Lease) or by Governmental Authorities in eminent
domain or by others; provided that in the event of a loss, the amount of the
loss not reimbursed (including the amount of applicable deductibles) shall be
includable in Operating Expenses;

 

(ii) marketing costs, leasing commissions, broker fees, legal fees, costs and
disbursements and other expenses incurred in connection with negotiations or
disputes with tenants and prospective tenants, or other occupants of the
Properties and all other legal fees, whether or not in connection with the
foregoing;

 

(iii) costs incurred in renovating or otherwise improving or decorating or
redecorating space for tenants or other occupants of the Properties or vacant
space in the Buildings (including any allowances or inducements made to the
tenants and prospective tenants or other occupants or any costs for Remedial
Work or compliance with Legal Requirements for such tenants or such space);

 

(iv) except to the extent that the same are expressly provided in Section
2.2(b), costs incurred by Landlord for alterations and replacements and other
costs incurred of a capital nature, including capital improvements, capital
repairs, capital equipment and capital tools that are considered capital
expenditures under GAAP;

 

(v) amortization (except as set forth in Section 2.2(b)(vii)) and depreciation;

 

(vi) expenses in connection with providing Above Standard Services or similar
services or benefits that are not Building Standard Services to Tenant or to any
other occupants of the Properties;

 

(vii) costs incurred due to the violation by Landlord or any tenant or other
person (other than Tenant, its agents, employees or contractors) of the terms
and conditions of any lease or other agreement pertaining to the Properties or
of any Legal Requirement;

 

26



--------------------------------------------------------------------------------

(viii) fines or penalties incurred due to the Properties being in violation of
Legal Requirements;

 

(ix) costs incurred due to acts of any tenant causing an increase in the rate of
insurance on the Building or its contents;

 

(x) overhead and profit increment and other fees (including management fees or
rental for a management office) paid to Landlord or subsidiaries or affiliates
of Landlord or its partners for services on or to the Property, to the extent
that the costs of such services exceed competitive costs for such services
rendered by persons or entities of similar skill, competence and experience,
other than Affiliates of Landlord;

 

(xi) property management fees at any Property in excess of two and one-half
percent (2.5%) of Gross Revenues for such Property; except that for all Tenant
Managed Properties, all property management fees shall be excluded from
Operating Expenses, and, in lieu thereof, (A) Tenant shall be solely responsible
for paying the property management fees due the Tenant Designated Submanager and
(B) Tenant shall pay Landlord a property management fee equal to one percent
(1%) of Gross Revenue for such Tenant Managed Property that is paid by Tenant
minus one and one-half percent (1.5%) of Gross Revenue, if any, for such Tenant
Managed Property that is paid by non-Tenant sources;

 

(xii) principal, points, fees and interest on any debt;

 

(xiii) rental under any ground or underlying lease or leases hereafter entered
into by Landlord, except for rentals under leases for Parking Areas or other
Common Area facilities that are made available for Tenant’s use and are, in
fact, used by Tenant;

 

(xiv) Landlord’s general overhead and administration expenses;

 

(xv) any compensation paid to clerks, attendants or other persons in commercial
concessions operated for profit by Landlord;

 

(xvi) any cost or expense to the extent Landlord is entitled to payment or
reimbursement from any tenant (including Tenant), insurer or other person (other
than through payment of its proportionate share of Operating Expenses) or for
which any tenant (including Tenant) pays third persons;

 

(xvii) costs incurred in installing, operating and maintaining any specialty
facility such as an observatory, broadcasting facilities (other than the
Building’s music system, life support and security system), and to the extent
not available to Tenant (or, if available to Tenant, Tenant nevertheless elects
not to (and does not) utilize the same), the costs of any luncheon club,
athletic or recreational club or facility, net of revenues generated thereby;

 

(xviii) Intentionally Omitted;

 

27



--------------------------------------------------------------------------------

(xix) any fines, penalties, legal judgments or settlements or causes of action
by or against Landlord; and

 

(xx) Real Estate Taxes and any fines, penalties or interest payable in
connection therewith.

 

(d) Landlord shall use its reasonable efforts to make payments on account of
Operating Expenses in a time and manner to obtain the appropriate discounts or
rebates available. Landlord shall operate the Properties in an efficient manner
and exercise reasonable efforts to minimize Operating Expenses consistent with
maintaining services at a level consistent with Comparable Buildings. In
addition, with respect to janitorial services for the Leased Premises only,
Tenant shall have the right, upon sixty (60) days written notice to Landlord, to
separately contract for such services. If Tenant makes such election, Operating
Expenses shall exclude the cost of providing janitorial services to other
tenants and occupants of the Building and all other portions of the Property
(except for Common Areas) during the period of time that Tenant separately
contracts for its own janitorial services, and the calculation of Tenant’s
Operating Expense Share shall be adjusted so that Tenant receives the benefit of
an appropriate credit for its payment of janitorial expenses allocable to its
Leased Premises.

 

(e) In the event any Property is not one hundred percent (100%) occupied during
any year, appropriate adjustments shall be made (on a consistent basis from
Lease Year to Lease Year) to those components of Operating Expenses which vary
with Building occupancy, so as to calculate Operating Expenses as though the
Building had been one hundred percent (100%) occupied in such year. The average
percentage of Building occupancy during any Lease Year shall be determined (on a
Property by Property basis) as a fraction, the numerator of which is the sum of
the Net Rentable Area of total leased space in the Building at the Property on
the first day of each month during such year divided by twelve (12) and the
denominator of which is the Net Rentable Area of the Building at the Property.
The foregoing notwithstanding, Landlord shall not (i) recover from Tenant more
than Tenant’s Occupancy Percentage of the grossed-up Operating Expenses for a
Property or (ii) recover from Tenant and other tenants of any Property an amount
in excess of one hundred percent (100%) of the total Operating Expenses paid or
incurred by Landlord with respect to such Property.

 

(f) Within one hundred twenty (120) days after the end of each calendar year
during the Term or as soon thereafter as possible in the exercise of reasonable
diligence, Landlord shall provide Tenant a statement (the “Operating Expense
Statement”) prepared by Landlord showing Operating Expenses for such calendar
year broken down by component expenses, in reasonable detail, and calculating
Tenant’s Operating Expense Share for the applicable year and the prior year. The
Operating Expense Statement shall be certified by Landlord’s group controller or
other officer knowledgeable of the facts certified to therein that, to the best
of his or her knowledge, the Operating Expense Statement has been prepared in
accordance with the definitions and provisions pertaining to Operating Expenses
contained in this Lease. In the event that an Operating Expense Statement
indicates that Tenant owes Landlord additional amounts on account of Tenant’s
Operating Expense Share for said calendar year, Tenant shall pay the amount due
within thirty (30) days after delivery of the Operating Expense Statement.
Notwithstanding any other provision of this Lease, Landlord shall be estopped
from amending, and hereby waives the right to amend, any Operating Expense
Statement not amended by

 

28



--------------------------------------------------------------------------------

Landlord within three (3) years after the end of the calendar year to which said
Operating Expense Statement applies, nor shall Landlord have the right through
any other procedures or mechanism to collect any Operating Expense not included
on the pertinent Operating Expense Statement after the third anniversary of the
last day of the calendar year to which said Operating Expense Statement applies,
unless before said third anniversary Landlord has delivered to Tenant a revised
Operating Expense Statement reflecting such revised Operating Expense (with a
reasonably detailed explanation of the reasons for any such revision) and made a
written demand for payment of said Operating Expense.

 

(g) Any Operating Expense Statement or other notice from Landlord pursuant to
this Section 2.2 shall be subject to Tenant’s rights of review and audit set
forth in Section 2.4. Pending the resolution of any dispute, however, Tenant
shall make payments in accordance with said Operating Expense Statement or other
notice.

 

2.3 Real Estate Taxes.

 

(a) Tenant shall pay to Landlord, as Additional Rent, an amount equal to
Tenant’s Occupancy Percentage of Real Estate Taxes for each Property that become
due and payable during the Term of this Lease as hereinafter provided. Landlord
shall deliver to Tenant a copy of each Real Estate Tax invoice received by
Landlord, together with a written statement (“Tax Statement”) setting forth (i)
the amount of the Real Estate Taxes set forth on the invoice, (ii) the Property
for which such Real Estate Taxes relate and (iii) Tenant’s Occupancy Percentage
of such Real Estate Taxes, prorated on a per diem basis if only a part of the
period for which such Real Estate Taxes relate falls within the Term of this
Lease and, with respect to Real Estate Taxes for which a discount is available
for early payment, discounted to reflect the greatest possible discount
available to Landlord for such early payment, regardless of when such taxes are
actually paid and regardless of whether Landlord actually obtains a discount for
early payment (the amount so payable by Tenant with respect to each such invoice
and in the aggregate, as applicable, “Tenant’s Tax Share”). Tenant shall pay
Tenant’s Tax Share to Landlord within thirty (30) days following Tenant’s
receipt of the Tax Statement evidencing same.

 

(b) “Real Estate Taxes” shall mean all real estate taxes, assessments and other
governmental levies and charges, general and special, ordinary or extraordinary,
of any kind and nature (including any interest on such assessments whenever the
same are permitted to be paid in installments) which may presently or hereafter
be imposed, levied, assessed or confirmed by any lawful taxing authorities which
may become due and payable out of or for, or which may become a lien or charge
upon or against the whole, or any part, of the Properties, including taxes
imposed on (i) the gross rents or gross receipts (but not the net income) of the
Properties and (ii) personal property in the Properties owned by Landlord and
used in connection with the Properties, but only to the extent that the same
would be payable if the Properties were the only property of Landlord. If at any
time during the Term the present system of ad valorem taxation of real property
is changed or supplemented so that in lieu of or in addition to the ad valorem
tax on real property there shall be assessed on Landlord or the Properties any
tax of any nature that is imposed in whole or in part, in substitution for,
addition to, or in lieu of any tax that would otherwise constitute a Real Estate
Tax, such tax shall be included within the term “Real Estate Taxes,” but only to
the extent that the same would be payable if the Properties were the only

 

29



--------------------------------------------------------------------------------

property of Landlord. Such taxes may include a capital levy or other tax on the
gross rents or gross receipts (but not the net income) of the Properties or
similar tax, assessment, levy or charge measured by or based, in whole or in
part, upon any such gross rents or gross receipts. There shall be excluded from
Real Estate Taxes (i) any realty transfer or similar taxes imposed on Landlord,
(ii) taxes and assessments attributable to the personal property of other
tenants, (iii) federal, state and local taxes on income, (iv) death taxes, (v)
franchise taxes and (vi) any taxes (but not including ad valorem property taxes)
imposed or measured on or by the net income of Landlord from the operation of
the Property or imposed in connection with any change of ownership of the
Property. In no event shall Real Estate Taxes be included on the amount, if any,
by which the value of leasehold improvements of any other tenant of the Building
hereafter made (or leasehold improvements already existing and separately
charged as an expense to be paid by such tenant) exceed the value of leasehold
improvements generally found in the Building. In the case of Real Estate Taxes
that may be paid in installments, only the amount of each installment accruing
during a calendar year shall be included in Real Estate Taxes during each
calendar year.

 

(c) At Tenant’s request so long as Tenant’s Occupancy Percentage at a Property
is at least thirty-five percent (35%), Landlord shall contest or appeal the
validity or amount of Real Estate Taxes for such Property by appropriate
proceedings. Landlord may also contest or appeal the validity or amount of Real
Estate Taxes for any Property on Landlord’s own initiative. Tenant shall pay as
Additional Rent Tenant’s Occupancy Percentage of Landlord’s reasonable, out of
pocket expenses incurred in any such appeal. Real Estate Taxes with respect to a
Property that is the subject of an appeal filed by or on behalf of Landlord
shall be paid on the basis of the amount reflected in the tax bill and shall not
be adjusted until the final determination of the appeal. Within thirty (30) days
following such final determination, Landlord will refund to Tenant, or Tenant
shall pay to Landlord, as applicable, the difference, if any, between Tenant’s
Tax Share payments previously made by Tenant and the finally determined amount
of Tenant’s Tax Share.

 

(d) Any Tax Statement or other notice from Landlord pursuant to this Section 2.3
shall be subject to Tenant’s rights of review and audit set forth in Section
2.4. Pending the resolution of any dispute, however, Tenant shall make payments
in accordance with said Tax Statement or other notice.

 

2.4 Budget; Audit Rights.

 

(a) On or before June 1 of each calendar year during the Term of this Lease,
Landlord shall deliver to Tenant for Tenant’s review and comment, a written
estimate in reasonable detail of the projected budget for Operating Expenses and
Real Estate Taxes for each Property for the next succeeding calendar year (the
“Budget”). The Budget shall show (i) the estimated amount of Operating Expenses,
Tenant’s Operating Expense Share, Real Estate Taxes and Tenant’s Tax Share for
each Property, for the next succeeding calendar year, (ii) the estimated amount
for each major category of expense that is expected to be included in Operating
Expenses for each Property during the next succeeding calendar year, including
on a Property by Property basis, any items that constitute capital expenditures
in accordance with this Lease and the amount thereof to be amortized during such
calendar year, (iii) the estimated rates to be charged by Landlord for Above
Standard Services for each Property for which Tenant has requested the

 

30



--------------------------------------------------------------------------------

same during the next succeeding calendar year and (iv) the actual amounts for
all such items for the prior calendar year. It is understood and agreed by
Landlord and Tenant that the Operating Expenses and Real Estate Taxes in the
Budget shall be estimated on a reasonable good faith basis taking into
consideration, among other things, the actual Operating Expenses and Real Estate
Taxes for the then current calendar year, a good faith estimate of the rate of
cost increases during the then current calendar year, the actual known
prospective increases to each item in the Budget and a good faith estimate for
contingencies for the next succeeding calendar year. Tenant may disapprove a
portion of a proposed Budget only if such portion of the Budget fails to reflect
the reasonable and necessary Operating Expenses and Real Estate Taxes to
operate, repair and maintain the Properties in conformity with the requirements
of this Lease and in accordance with the accepted principles of sound management
practices as applied to the operation, repair and maintenance of Comparable
Buildings; provided that for any Property when Tenant’s Occupancy Percentage is
greater than thirty-five percent (35%), (i) Tenant may disapprove Landlord’s
decision to replace (and not repair or maintain) any major equipment or system
unless Landlord establishes, by certification of a qualified engineer for whom
Tenant has no reasonable objection, that the equipment or system in question is
beyond its useful life and that continued repair or maintenance (and not
replacement) is not commercially practicable and (ii) Tenant may require
Landlord to replace (and not repair or maintain) any major equipment or system
if Tenant establishes, by certification of a qualified engineer for whom
Landlord has no reasonable objection, that the equipment or system in question
is beyond its useful life and that continued repair or maintenance (and not
replacement) is not commercially practicable. If Tenant disapproves a portion of
a proposed Budget, Tenant shall so notify Landlord in writing, which
notification shall state, in reasonable detail, the item or items of the
proposed Budget disapproved by Tenant and the basis for such disapproval.
Landlord and Tenant shall negotiate in good faith to resolve any differences
concerning any proposed Budget. Landlord shall deliver to Tenant the proposed
final Budget for the next succeeding calendar year and the calculation of
Tenant’s Occupancy Percentage thereof on or before July 15 of each calendar
year; provided that if Tenant fails to approve a proposed Budget on or before
July 1 of a preceding calendar year, and if the parties have been unsuccessful
in their efforts to resolve any disagreements, either Landlord or Tenant may at
any time thereafter submit the Budget for the next calendar year (or any portion
thereof) to dispute resolution in accordance with the provisions of Article XII
of this Lease, and, in such event, Landlord shall deliver the final Budget to
Tenant within thirty (30) days following the completion of the dispute
resolution process. Notwithstanding the foregoing, (i) if the dispute resolution
process regarding the Budget is not completed by January 1 of the calendar year
to which such proposed Budget relates, then (A) the costs set forth on the
proposed Budget shall be used for all items not the subject of a dispute, and
(B) to the extent applicable, the prior year’s budgeted costs shall be used for
all items of a proposed Budget that are the subject of a dispute and (ii) in the
event that the actual Operating Expenses or Real Estate Taxes incurred by
Landlord during a calendar year exceed Landlord’s estimated Operating Expenses
and Real Estate Taxes (including contingencies) for such year as set forth on an
approved Budget, Landlord may prepare and submit a revised Budget to Tenant for
Tenant’s review and approval (but not more frequently than once during any
calendar year). Upon completion of the dispute resolution process, the new
year’s Budget shall be correspondingly adjusted and Tenant’s monthly payment of
Tenant’s Operating Expense Share shall likewise be adjusted. If Landlord
determines during the course of a calendar year that a Building is in need of
capital repairs, replacements or improvements that are not included in the
approved Budget for such Building

 

31



--------------------------------------------------------------------------------

for such calendar year, Landlord shall so advise Tenant, and Tenant shall review
and approve or disapprove the proposed capital repair, replacement or
improvement in conformity with the procedures outlined in this Section 2.4(a) as
if such repair, replacement or improvement were originally included by Landlord
as part of the budget process described above.

 

(b) Tenant, at Tenant’s sole cost and expense, shall have the right, to be
exercised by notice given to Landlord within three (3) years after receipt of an
Operating Expense Statement, Tax Statement or other invoice, to audit and/or
inspect that portion of Landlord’s books and records pertaining to such
Operating Expenses, Real Estate Taxes or other components of Additional Rent, as
applicable, for such calendar year; provided such audit and/or inspection
commences within ninety (90) days after Tenant’s notice to Landlord and
thereafter proceeds reasonably to conclusion, and further provided that Tenant
may audit any single year only once unless Landlord has subsequently made
revisions to any Operating Expense Statement, Tax Statement or other components
of Additional Rent that impact Tenant’s Operating Expense Share, Tenant’s Tax
Share or other Additional Rent payment. Tenant may conduct such audit and/or
inspection of Landlord’s books with Tenant’s own employees, or through an
accountant or other agent selected by Tenant, or both in combination. Tenant
shall require any accountant or agent selected by Tenant to conduct or assist in
such audit and/or inspection to execute and deliver to Landlord a
confidentiality agreement substantially in the form attached hereto as Exhibit
C. Landlord agrees to cooperate in good faith with Tenant in the conduct of any
such audit and/or inspection, and to make Landlord’s books and records of and
relating to Operating Expenses, Real Estate Taxes or other components of
Additional Rent, as applicable, available to Tenant or Tenant’s agents at one
(1) single location. If Tenant’s audit and/or inspection shows that Landlord’s
calculation of Tenant’s Operating Expense Share, Tenant’s Tax Share or other
components of Additional Rent for the audited/inspected calendar year or years
(which shall in no event be prior to the two (2) calendar years immediately
preceding the most recently completed calendar year) was overstated by more than
four percent (4%) with respect to any Property, then Landlord shall pay, within
thirty (30) days after Tenant’s request, Tenant’s actual reasonable
audit/inspection out-of-pocket fees applicable to the audit/inspection of said
calendar year statements for such Property. Upon completion of the audit and/or
inspection, if the calculation of Tenant’s Operating Expense Share, Tenant’s Tax
Share or other components of Additional Rent indicates that Tenant overpaid Rent
for any audited calendar year, Landlord shall pay Tenant (in the form of a
credit against Rent next due or, upon expiration of this Lease, in the form of
Landlord’s check within thirty (30) days after the completion of such audit
and/or inspection) an amount equal to such overpayment. In the event of any such
audit or inspection, Landlord shall cause the books and records to be made
available during such normal business hours as are prescribed by Landlord at
Landlord’s headquarters or main office, which shall be located in the
continental United States. In any case, should Landlord disagree with the
results of Tenant’s audit, Landlord and Tenant shall refer the matter to a
mutually acceptable independent certified public accountant, who shall work in
good faith with Landlord and Tenant to resolve the discrepancy. The fees and
costs of such independent accountant to which such dispute is referred shall be
borne by the unsuccessful party and shall be shared pro rata to the extent each
party is unsuccessful as determined by such independent certified public
accountant, whose decision shall be final and binding.

 

32



--------------------------------------------------------------------------------

ARTICLE III

BUILDING SERVICES, IDENTITY, SIGNAGE, AND MANAGEMENT

 

3.1 Building Standard and Above Standard Services. During the Term, Landlord
shall furnish the following services to Tenant:

 

(a) Building Standard Services. Landlord shall furnish the following services to
Tenant during the Term (“Building Standard Services”), all of which shall comply
with and shall be subject to Legal Requirements and, except as expressly
provided to the contrary in this Section 3.1(a) or in any Lease Supplement,
shall be equal to or exceed services customarily provided for Comparable
Buildings:

 

(i) At all times, hot (i.e., thermostat set in the range of 105° to 110°
Fahrenheit for comfort and energy conservation purposes but with the capability
to produce hot water for specified purposes at 140° Fahrenheit if requested by
Tenant) and cold domestic water in all restrooms, drinking fountains, kitchen
and pantry areas within the Leased Premises and all common use restrooms,
kitchen and pantry areas at locations provided for general use;

 

(ii) During Building Operating Hours, HVAC sufficient to maintain temperatures
that are reasonably required for comfortable use and occupancy of all portions
of the Leased Premises designed for occupancy by persons; provided that Landlord
shall have the right, but not the obligation, at Landlord’s sole cost and
expense, to install and operate such utility submeters as Landlord deems
necessary to measure utility demand and usage within and outside the Leased
Premises (and, in such event, (A) Tenant shall pay Tenant’s allocable share of
any such submetered costs as Additional Rent at Landlord’s actual cost of
providing the same, without mark-up and reflecting the largest possible
bulk-purchase or other discounts available to Landlord from the utility provider
and (B) all such submetered utility costs shall be excluded from Operating
Expenses as provided in Section 2.2(b)(iii));

 

(iii) Electric lighting service for all Common Areas, including the Parking
Areas, in conformity with the practices for each Property on the Commencement
Date as set forth in the applicable Lease Supplement;

 

(iv) Janitorial service to the Leased Premises in conformity with the janitorial
specifications for each Property as set forth in the applicable Lease
Supplement;

 

(v) Access control services for the Properties and the Buildings providing
Tenant and its employees access to the Leased Premises and the Common Areas at
all times; provided that Tenant shall have the right, at Tenant’s sole cost and
expense, to install and operate such additional access control systems as it
shall determine desirable for the purpose of limiting access to or within the
Leased Premises, so long as any additional access control systems installed by
Tenant are monitored and maintained by Tenant at Tenant’s sole expense;

 

(vi) At all times, dedicated electrical capacity, transformed to a panel box
located in the core of each floor of the Leased Premises or to the location of
the panel

 

33



--------------------------------------------------------------------------------

boxes servicing the Leased Premises on the Commencement Date, in an amount not
less than the dedicated capacity available to the Leased Premises on the
Commencement Date; provided that Landlord shall have the right, but not the
obligation, at Landlord’s sole cost and expense, to install and operate such
utility submeters as Landlord deems necessary to measure utility demand and
usage within and outside the Leased Premises (and, in such event, (A) Tenant
shall pay Tenant’s allocable share of any such submetered costs as Additional
Rent at Landlord’s actual cost of providing the same, without mark-up and
reflecting the largest possible bulk-purchase or other discounts available to
Landlord from the utility provider and (B) all such submetered utility costs
shall be excluded from Operating Expenses as provided in Section 2.2(b)(iii));

 

(vii) Security for the Projects, Buildings and Common Areas, including any
Parking Areas, substantially similar to the security services existing
immediately prior to the Commencement Date; provided that Tenant is solely
responsible for compliance with all Legal Requirements in effect from time to
time pertaining to banking security systems, devices, services, equipment and
procedures for the Leased Premises and that Landlord shall have no
responsibility or liability therefor; further provided that at Major Properties,
for so long as Tenant’s Occupancy Percentage at such Major Property is fifty
percent (50%) or greater, Tenant shall have the right, at Tenant’s election, to
assume responsibility for and provide security for such Major Properties and the
Buildings and Common Areas thereat, including any Parking Areas. The security
services provided by Tenant shall be at a level substantially similar to the
level of security services existing at the Major Property immediately prior to
the Commencement Date or, if greater, at a level then commensurate with
Comparable Buildings. The cost of providing security at such Major Properties
shall be paid (or reimbursed to Tenant) by Landlord as an Operating Expense,
except that if Tenant desires security services in excess of those commensurate
with the prevailing standard as provided above, Tenant shall bear the cost for
such additional security as Above Standard Services Rent.

 

(viii) All bulb replacement in all Common Areas and Building Standard bulb
replacement in the Leased Premises, it being understood that replacement of all
fluorescent, incandescent, halogen and other types of bulbs in all fixtures
existing in the Leased Premises as of the Commencement Date shall be deemed to
be Building Standard and that Landlord shall not be obligated to replace any
bulbs in Tenant’s furniture or furnishings in the Leased Premises;

 

(ix) At all times, elevator cab passenger service to the Leased Premises,
subject to temporary cessation for ordinary repair and maintenance (but as to
each floor of the Leased Premises, such temporary cessation for ordinary repair
and maintenance shall not occur simultaneously for all passenger cabs serving
such floor), and to security measures or other means of controlling access
imposed by Landlord after Building Operating Hours, on Holidays and during times
when life safety systems override normal building operating systems;

 

(x) Maintenance and cleaning of the Properties, Building and Common Areas,
including the Common Areas on each floor of the Building on which any part of
the

 

34



--------------------------------------------------------------------------------

Leased Premises are situated, the Parking Areas and all exterior landscaped
areas in and around the Property;

 

(xi) During Building Operating Hours, shared access to and use of, in common
with Landlord and other tenants of the Building, a loading dock facility for the
Building (if and to the extent that such facility exists on the Commencement
Date), subject to such reasonable rules and regulations as are promulgated by
Landlord from time to time pursuant to Section 4.4;

 

(xii) At all times, sanitary sewer service to the Leased Premises and Common
Areas facilities; and

 

(xiii) Trash removal from the Property at designated locations.

 

All costs incurred by Landlord in connection with providing Building Standard
Services shall be included in Operating Expenses.

 

The foregoing provisions of this Section 3.1(a) notwithstanding, the enumeration
of particular building services is not a representation or agreement by Landlord
that each Building Standard Service is available in specific quantities or
amounts, or to particular standards or specifications at each Property. Landlord
and Tenant acknowledge that Tenant owned and operated each of the Properties
prior to the Commencement Date and Tenant is fully aware of the capabilities and
limitations of the Building systems. Nothing herein shall be deemed to be a
covenant or agreement of Landlord, or a representation or warranty of Landlord,
express or implied, that Landlord shall improve the level of service provided by
existing Property systems. With respect to the Building Standard Services
referenced in Section 3.1(a)(i), (ii), (v) and (ix), Landlord shall furnish such
services in such quantities and at such levels that are at least equal to the
quantities and levels being furnished at each Property immediately prior to the
Commencement Date, with Tenant acknowledging and agreeing that Landlord shall
not be required to provide during the Term greater quantities or higher levels
of service than is capable of being provided with the machinery, equipment and
systems that existed immediately prior to the Commencement Date and that
Landlord has no obligation to replace or improve such machinery, equipment or
systems other than in the ordinary course as may be consistent with sound
building management practices or as required by Section 5.5.

 

(b) If Tenant requires electrical energy for use in the Leased Premises in
excess of the capacities described in Section 3.1(a)(vi), and if electric energy
for such additional requirements is available to Landlord, Landlord shall, upon
Tenant’s request and at Tenant’s sole cost and expense, furnish and install such
additional wires, risers, conduits, feeders, switchboards and circuit panels as
reasonably may be required to supply such additional requirements of Tenant. If
any portions of the Leased Premises or any of Tenant’s electrical equipment
requires HVAC service in excess of Building Standard HVAC service, the same
shall be installed, or the installation supervised by Landlord, on Tenant’s
behalf, and Tenant shall pay all design, installation, submetering, repair,
maintenance, replacement and operating costs relating thereto, unless such HVAC
service is used in common with other tenants of the Building, in which event
such costs shall be reasonably allocated by Landlord among Tenant and such other
tenants. The location and specifications of any such supplemental HVAC units
shall be subject to Landlord’s

 

35



--------------------------------------------------------------------------------

prior written approval, which approval may not be unreasonably withheld or
delayed. In connection with the operation of any supplemental HVAC units serving
the Leased Premises, to the extent a particular Property shall have available
chilled water capacity, during Building Operating Hours Tenant may use such
available chilled water for said supplemental HVAC units, and Landlord shall not
charge Tenant for such service. If Tenant shall require chilled water service in
amounts not otherwise available or during other than Building Operating Hours,
Tenant shall pay Landlord for the cost of providing such services as Above
Standard Services Rent.

 

(c) If and to the extent requested by Tenant from time to time and to the extent
the same are reasonably available, Landlord shall provide Tenant with services
in excess of Building Standard Services as described in Section 3.1(a) (“Above
Standard Services”). All of the costs incurred by Landlord in connection with
providing any special Tenant services shall be paid by Tenant as Above Standard
Services Rent, including costs that would not have been incurred but for
Tenant’s request for Above Standard Services. Landlord’s charges for Above
Standard Services shall be established and revised from time to time by Landlord
on a Property by Property basis; provided that at no time shall Landlord’s
charges for Above Standard Services exceed Landlord’s actual out-of-pocket
costs, nor shall Landlord (i) include any overhead or profit in the calculation
of Above Standard Services costs or (ii) charge Tenant at a higher rate for
Above Standard Services than Landlord charges any other tenant of a Building for
comparable services. All amounts collected by Landlord from Tenant and any other
party to provide Above Standard Services or similar services shall be used to
reduce Operating Expenses to the extent that the cost of providing the same were
included in the calculation of Operating Expenses.

 

(d) Landlord shall furnish Tenant at least twenty four (24) hours prior written
notice of any non-emergency suspension or interruption in the Building Standard
Services scheduled by Landlord for routine repairs or maintenance; provided that
if such suspension or interruption will render the Building Common Areas or the
Leased Premises inaccessible, without electric power, without cold domestic
water or sanitary sewer service or otherwise untenantable in the ordinary
course, Landlord shall endeavor to provide Tenant with not less than ninety (90)
days’ prior notice thereof.

 

(e) To the extent the services described in this Section 3.1 require
electricity, water or other utility services supplied by public utilities,
Landlord shall not be deemed to be in breach of Landlord’s covenants hereunder
because of the failure of a public utility to supply the required services so
long as Landlord uses reasonable efforts to cause the applicable public
utilities to furnish the same. Except as expressly provided in Section 3.1,
failure by Landlord to furnish the services described in this Section 3.1, or
any cessation thereof for reasons beyond Landlord’s control, shall not render
Landlord liable for damages to either person or property, nor be construed as an
eviction of Tenant, nor work an abatement of Rent, nor relieve Tenant from
fulfillment of any covenant or agreement hereof. In addition to the foregoing
and except as otherwise provided below, should any of the equipment or
machinery, for any cause, fail to operate or function properly, Tenant shall
have no claim for a rebate of Rent or for damages on account of any interruption
in services occasioned thereby or resulting therefrom so long as Landlord uses
reasonable efforts to promptly repair said equipment or machinery and to restore
said services.

 

36



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, in the event Landlord fails to provide any of
the services Landlord is obligated to provide under this Lease, and if such
failure adversely impacts Tenant’s use or enjoyment of the Leased Premises or
any portion thereof (and Tenant actually ceases to use the affected area for
business operations), and if such failure of Landlord to provide services
continues for more than three (3) consecutive business days after written notice
from Tenant to Landlord and all Notice Parties for any reason (except due to
Force Majeure Events or gross negligence or willful misconduct of Tenant or
Tenant’s agents, employees or contractors) (any such failure, a “Service
Failure”), then all Rent due under this Lease for the affected portion of the
Leased Premises at the affected Property or Properties shall be abated for the
entire duration of the Service Failure. In addition to Tenant’s foregoing
rights, Tenant shall have the right, but not the obligation, to cure Services
Failure in the manner expressed in Section 7.1(f) and to recover the reasonable
cost thereof from Landlord as expressed in Article XIII.

 

3.2 Keys and Locks. Tenant currently possesses keys and/or access cards, as
applicable, for each lockset on doors entering the Leased Premises from public
areas for use by its current employees maintaining offices in the Leased
Premises. Additional keys and/or access cards, including keys and/or access
cards for new employees of Tenant and replacement keys and/or access cards for
lost or damaged keys and/or access cards will be furnished by Landlord upon an
order signed by Tenant and at Tenant’s sole cost and expense. Tenant shall be
permitted to install additional locks or other access control devices in the
Leased Premises provided Tenant furnishes Landlord with a duplicate set of keys
or a master key and/or access cards to all such locks other than those locks
securing Security Areas. Upon termination of this Lease, Tenant shall surrender
to Landlord all keys and/or access cards to any locks on doors entering or
within the Leased Premises, and shall provide Landlord with the combination of
all locks for safes, safe cabinets and vault doors, if any, within the Leased
Premises; provided that if Tenant terminates this Lease with respect to less
than all of the Leased Premises at a Property and, at the time of such
termination, the Leased Premises was served by an access control or other
security system installed by Tenant in lieu of or in addition to the access
control or security systems serving the Building generally, Tenant shall have no
obligation to cause the terminated portion of the Leased Premises to continue to
be served by any such supplemental access control or security systems.

 

3.3 Graphics and Building Directory.

 

(a) On any full floor of the Leased Premises, and at each location within any
Property where Tenant maintains such signage as of the Commencement Date, Tenant
may, using Tenant’s standard corporate signage and graphics (as Tenant may
change its standard corporate signage and graphics from time to time) install
and maintain on or adjacent to entrances to the Leased Premises Tenant’s name,
numerals and/or logo designating the appropriate suite numbers and departments
occupying such floor.

 

(b) If the lobby of any Building contained a building directory on the
Commencement Date, or if Landlord elects to install or construct a building
directory in the lobby of the Building at any time, then such building directory
board shall contain a listing of Tenant’s name and such other information as
Tenant shall reasonably require (including, at Tenant’s option, the names of all
of Tenant’s businesses, related entities, assignees, sublessees, and senior
management), and Tenant shall be entitled to Tenant’s Occupancy Percentage, from
time-to-time, of the space contained in such directory, which listings shall be
installed by Landlord at Tenant’s expense.

 

37



--------------------------------------------------------------------------------

3.4 Building Identity; Signage; Exclusivity.

 

(a) During the Term of this Lease, for so long as the herein named Tenant, or
its Affiliates, shall remain in possession of at least five percent (5%) of the
Net Rentable Area of a Property, or shall continue to operate a retail bank at
such location, neither the Building name (if such Building is named for the
herein named Tenant as of the Commencement Date), nor Tenant’s exterior building
signage (at all Properties) may be changed by Landlord without Tenant’s consent,
which consent may be withheld in Tenant’s sole and absolute discretion. If a
Property is named for the herein named Tenant as of the Commencement Date and
during the Term hereof Tenant’s corporate name, identity or logo is changed;
provided that the herein named Tenant, or its Affiliates, shall remain in
possession of not less than five percent (5%) of the net Rentable Area of a
Property, or shall continue to operate a retail bank at such location, Tenant
shall have the right, upon ninety (90) days prior written notice to Landlord, to
change the name of the Building (and/or any Building signage containing such
prior name or logo) to include the herein named Tenant’s new corporate name,
identity, or logo; provided that Tenant shall pay for all signage costs and all
of Landlord’s other out-of-pocket costs associated with the removal of the old,
and installation of the new, signage, and further provided that such new signage
shall satisfy all applicable Legal Requirements and shall have been approved in
advance by Landlord, such approval not to be unreasonably withheld or delayed.
In addition, at any time during or after the Term of this Lease Tenant shall
have the right, in its sole and absolute discretion, upon ninety (90) days prior
written notice to Landlord, to require Landlord to change the name of any
Property so as to remove Tenant’s identity therefrom; provided that Tenant shall
pay for the cost of removing Tenant’s name from all Building signage. Tenant
shall repair any damage to the interior or exterior of the Buildings caused by
Tenant’s installation, maintenance, use, relocation or removal of signage;
provided that Tenant shall not be obligated to repair any damage to the interior
or exterior of the Building caused by the removal of signage so long as Tenant,
at Tenant’s sole cost and expense, patches any holes or covers over (by sign
blanks of similar size, shape and general appearance) such signage areas on the
facades of the Buildings and on and in the other interior and exterior Common
Areas.

 

(b) During the Term of this Lease, for so long as the herein named Tenant, or
its Affiliates, shall remain in possession of office space or shall continue to
operate a retail bank at such location (i) Landlord may not remove or alter any
Tenant signage or graphics existent on the Commencement Date (other than
interior signage or graphics on floors no longer leased, in whole or in part, by
Tenant), (ii) the Project shall not be named for any other Building tenant,
(iii) no other Building tenant shall have the right, without Tenant’s consent,
which Tenant may grant or withhold in Tenant’s sole discretion, to erect signage
on the roof of the Building or at or around the top level of the exterior of the
Building, (iv) no other Building tenant, other than retail tenants and tenants
occupying one or more whole floors within the Building, shall be permitted any
exterior monument, pole or building-mounted signage and (v) all “For Sale” and
“For Lease” signage and advertising shall indicate, if such be the case, that
Tenant is not vacating and will remain an occupant at the Building or, if Tenant
is vacating the Building, such signage and advertising shall identify the date
on which Tenant is anticipated to vacate the Building; provided that Landlord
shall not post any signage or make any advertisement indicating that Tenant
intends to cease retail banking operations at a Property unless and until Tenant
shall have made any required public announcements or given any required notices
to depositors regarding such event.

 

38



--------------------------------------------------------------------------------

(c) During the Term of this Lease, for so long as the herein named Tenant, or
its Affiliates, shall remain in possession of at least thirty-five percent (35%)
of the Net Rentable Area of a Property, or shall continue to operate a retail
bank at such location, Landlord will not allow any portion of the Property
(other than the portion of the Property then leased to Tenant) to be used for
any retail banking or savings and loan, without Tenant’s prior written consent,
which consent may be withheld in Tenant’s sole and absolute discretion. For
purposes of this Agreement, banking and savings and loan shall mean any retail
banking use or purpose, which shall include receiving deposits or making loans
to the general public, whether done by a state bank, national bank, savings and
loan association, trust company, credit union, mortgage broker or company, or
other entity, whether by walk-up, drive-in teller facility or otherwise. If
Landlord shall intend to lease space to any other bank or savings and loan for
the operation of a retail banking or savings and loan at a time when the herein
named Tenant, or its Affiliates, shall occupy less than thirty-five percent
(35%) of the Net Rentable Area of a Property, and shall not operate a retail
banking facility at the Building, Landlord shall advise Tenant of Landlord’s
intentions, and Tenant shall have the right, exercisable by notice in writing to
Landlord within twenty (20) days following Landlord’s notice to Tenant, to
re-lease and re-occupy the retail banking location at the Building at the Rent
last payable in respect of such Leased Premises, failing which Landlord may
proceed with Landlord’s lease as proposed.

 

(d) During the term of this Lease, Tenant shall have the right, at Tenant’s
expense, to erect and maintain such exterior building signage displaying the
corporate name, identity or logo of the herein named Tenant, or its Affiliates,
as Tenant may from time to time desire, including monument signage at up to two
(2) corners of the Land, and, in such event, Tenant will have the exclusive
right to place signage on any such monuments so erected by Tenant, subject to
Landlord’s approval, which approval shall not be unreasonably withheld or
delayed. In connection with its installation, repair, maintenance and removal of
any exterior or monument signage, Tenant, at Tenant’s sole cost and expense,
shall comply with all Legal Requirements.

 

(e) Tenant’s retail banking exclusivity rights as described above at Section
3.4(c) also includes the exclusive right to place ATMs in the Building,
including all exterior areas of the Building and the Land. Tenant shall have the
right, for no additional Rent, to place not more than five (5) ATMs at locations
outside of the Leased Premises in and about the Common Areas of the Building and
the Land. There is no restriction on the number of ATMs that Tenant can maintain
within the Leased Premises, including any Drive-Through Banking Facilities.
However, except for any ATMs existing as of the Commencement Date, the plans and
specifications, and specific locations, for any ATMs located outside the Leased
Premises are subject to Landlord’s prior written consent, which consent will not
be unreasonably withheld or delayed. Tenant, at its expense, shall install,
maintain, operate and repair such ATMs in compliance with all Legal
Requirements. At the expiration or earlier termination of this Lease, Tenant, at
its expense, shall remove the ATMs in accordance with Section 5.3.

 

(f) Tenant’s exterior and monument signage existing as of the Commencement Date
is hereby deemed to be approved by Landlord. Any changes to the existing
exterior and/or monument signage by Tenant (including changes to the location,
size, shape, color, and content of the exterior and/or monument signage) shall
be subject to approval by Landlord, which approval may not be unreasonably
withheld or delayed. Landlord agrees that Tenant shall have the right to change
such signage in the event of a change in Tenant’s name, trade name or logo;

 

39



--------------------------------------------------------------------------------

provided that such new signage shall satisfy all applicable Legal Requirements
and shall have been approved in advance by Landlord, such approval not to be
unreasonably withheld or delayed.

 

(g) Notwithstanding anything to the contrary contained in this Lease, the rights
granted to Tenant pursuant to Sections 3.3 and 3.4 shall be subject and
subordinate to the rights of any Building tenants whose leases are in effect as
of the Commencement Date. For example purposes only, and not as a means of
limitation, if an existing tenant’s lease (as in effect on the Commencement
Date) requires such existing tenant’s approval for a change in the name of the
Building, then Tenant may not cause the name of the Building to change without
such existing tenant’s approval. As another example, if an existing tenant’s
lease (as in effect on the Commencement Date) provides for such existing tenant
to place its name on exterior and/or monument signage, then any exercise of such
existing tenant’s rights shall not be deemed to be a violation of Tenant’s
rights under this Lease.

 

3.5 Communications Equipment.

 

(a) Subject to the provisions of this Section 3.5, Tenant shall have the
non-exclusive right, at its sole cost and expense and for Tenant’s use, to
install, maintain and operate upon the roof of the Building one (1) or a
reasonable and necessary additional number of transmitters and/or receiver
antennas or dishes approved by Landlord, which approval shall not be
unreasonably withheld or delayed (collectively, the “Communications Equipment”)
for use by Tenant in the conduct of its business; provided that such
Communications Equipment may not materially compromise the aesthetics or
appearance of the Building nor shall Landlord be required to incur any expense
in accommodating the Communications Equipment. The Communications Equipment must
be (i) designed, installed and operated in compliance with all Legal
Requirements, and (ii) installed and operated so as not to adversely affect or
impact structural, mechanical, electrical, elevator, or other systems serving
the Building or customary telephone service for the Building and so as not to
cause injury to persons or property, and without limitation of the foregoing, so
as not to void or impair any applicable roof warranty. Upon the expiration or
termination of this Lease, Tenant shall remove the Communications Equipment and
repair any damage to the Building caused by the installation, maintenance, use
or removal of the Communications Equipment.

 

(b) Landlord hereby grants to Tenant the right to install (at Tenant’s sole cost
and expense) any additional equipment required to operate the Communications
Equipment and to connect the Communications Equipment to Tenant’s other
machinery and equipment located in the Leased Premises (e.g., conduits and
cables) in the shafts, ducts, chases and utility closets located in the core of
the building (“Additional Equipment”), which Additional Equipment shall be
deemed a part of the Communications Equipment for all purposes of this Section
3.5; provided that (i) the use of such space in the Building core by Tenant
(except customary chases for cabling) may not materially adversely affect the
marketability of the remaining space on any floor of the Building, and (ii) to
the extent any such Additional Equipment occupies space (other than space in
customary chases for the Building) that would have otherwise been Net Rentable
Area on a floor of the Building, such space shall be included within the Net
Rentable Area of the Leased Premises and Tenant shall be obligated to pay Annual
Basic Rent and Additional Rent with respect to such space as if such space was
included in the Leased Premises. Tenant’s use of

 

40



--------------------------------------------------------------------------------

such space in the Building core shall be subject to the provisions of this Lease
relating to Tenant’s use of Common Areas of the Building.

 

(c) Subject to the Building Rules and other reasonable rules relating to
Building security and safety that may be promulgated by Landlord pertaining to
access by tenants to the roof of the Building and provided Tenant does not
unreasonably disturb any other tenants of the Building, Tenant and Tenant’s
contractors shall have reasonable access to the Communications Equipment and the
Additional Equipment for purposes of operating, servicing, repairing or
otherwise maintaining said equipment.

 

(d) Nothing contained in this Section 3.5 shall be deemed to prohibit or
restrict any other individual or entity, including Landlord or any other tenant
of the Building, from installing communications equipment on the roof of the
Building or to use the roof for any other purpose.

 

(e) In connection with its installation, repair, maintenance and removal of any
Communications Equipment and Additional Equipment, Tenant, at Tenant’s sole cost
and expense, shall comply with all applicable Building Rules and Legal
Requirements and repair any damage to the Building caused by such installation,
repair, maintenance or removal. In the event that the placement of Tenant’s
Communications Equipment or Additional Equipment interferes with Landlord’s
performance of any repair or maintenance to the Common Areas, including the
roofs of the Buildings, any costs incurred by Landlord to temporarily or
permanently relocate and reinstall Tenant’s Communications Equipment or
Additional Equipment shall be included in the cost of such repair or maintenance
as a Operating Expense.

 

(f) Tenant’s Communications Equipment and Additional Equipment existing as of
the Commencement Date are hereby deemed to be approved by Landlord. Any changes
to the existing Communications Equipment and/or Additional Equipment by Tenant
shall first be approved by Landlord, which approval will not be unreasonably
withheld or delayed.

 

(g) If Landlord shall place on the roof of any Building communications equipment
of its own, or shall grant to any third party the right to locate and maintain
any such equipment, all such equipment shall be located, designed and operated
so as not to interfere with signals to and from Tenant’s Communications
Equipment and Additional Equipment, the installation of which, in accordance
with this Section 3.5, predates the installation of such other equipment.
Similarly, any Communications Equipment and Additional Equipment hereafter
installed by Tenant shall be located and designed so as not to interfere with
signals to and from such other equipment belonging to Landlord or to third
parties, that may have previously been installed. The party responsible for the
communications equipment which interferes with equipment previously installed by
others shall be required, at its or their expense, to take all measures
necessary to eliminate the source of interference caused by such party’s
equipment.

 

3.6 Building Management. The Properties shall be managed by Landlord; provided
that for so long as Tenant’s Occupancy Percentage at a Property shall be equal
to or greater than ninety (90%), after consultation with Landlord to review
Landlord’s property management qualifications and pricing, Tenant may in its
sole discretion elect, on a Property by Property basis, to cause such Property
to be submanaged by a qualified property submanager designated by Tenant (any
such submanager, a “Tenant Designated Submanager”), who shall provide

 

41



--------------------------------------------------------------------------------

on-site and supervisory property management services for Landlord, Tenant and
any third party tenants and other occupants at such Property (any Property with
a Tenant Designated Submanager, a “Tenant Managed Property”). At all Properties
that are not Tenant Managed Properties, Landlord shall provide on-site and
supervisory property management services either through an Affiliate of Landlord
or through a qualified third party property submanager designated by Landlord
(any such Landlord Affiliate or submanager, a “Landlord Designated Submanager”).
Landlord shall be and remain responsible for disbursement of Operating Expense
and Real Estate Tax payments at all Properties, including Tenant Managed
Properties. Notwithstanding the foregoing, (a) Landlord shall not select a
Landlord Designated Submanager for whom Tenant has a reasonable objection, (b)
Tenant shall not select a Tenant Designated Submanager for whom Landlord has a
reasonable objection, (c) if a Landlord Designated Submanager persistently fails
to perform its property management duties in a timely, complete and professional
manner that is consistent with the highest level of property management services
provided at Comparable Buildings, Tenant may cause such non-performing Landlord
Designated Submanager to be replaced by a Tenant Designated Submanager, in which
event, at Tenant’s election, the Property or Properties at which such
replacement occurs shall become Tenant Managed Property and (d) if a Tenant
Designated Submanager persistently fails to perform its property management
duties in a timely, complete and professional manner that is consistent with the
highest level of property management services provided at Comparable Buildings,
Landlord may cause such non-performing Tenant Designated Submanager to be
replaced by a Landlord Designated Submanager, in which event, at Landlord’s
election, the Property or Properties at which such replacement occurs shall no
longer be Tenant Managed Properties. Any disputes between Landlord and Tenant
with respect to property management matters arising under this Section 3.6 shall
be subject to resolution as provided in Article XII and XIII.

 

ARTICLE IV

CARE OF PREMISES; LAWS, RULES AND REGULATIONS

 

4.1 Care of Leased Premises. Upon the expiration or any earlier termination of
this Lease, Tenant shall surrender the Leased Premises to Landlord in the same
condition in which such Leased Premises existed on the Commencement Date, except
for ordinary wear and tear and any casualty or condemnation damage not required
to be repaired or restored by Tenant pursuant to the terms of this Lease and
subject to the provisions of Section 5.3 hereafter. Upon such expiration or
termination of this Lease, Landlord shall have the right to re-enter and resume
possession of the Leased Premises immediately.

 

4.2 Access of Landlord to Leased Premises. Subject to the provisions of this
Section 4.2, Landlord and its contractors, agents or representatives may enter
into and upon any part of the Leased Premises during reasonable hours as may be
necessary to clean the same, make repairs, alterations or additions thereto or
otherwise perform Landlord’s obligations under this Lease, and, upon reasonable
prior notice to Tenant, for the purpose of showing the same to existing or
prospective purchasers or lenders. At any time during the last twelve (12)
months of the Term (including any Renewal Terms that Tenant has exercised) and
promptly upon Landlord’s receipt of notice from Tenant of Tenant’s intent to
terminate this Lease with respect to or otherwise vacate a Leased Premises as
herein provided, Landlord may, upon reasonable prior notice to Tenant, enter the
Leased Premises to show the same to prospective tenants. With respect to any

 

42



--------------------------------------------------------------------------------

of the aforementioned entries by Landlord into and upon any part of the Leased
Premises other than for emergencies or routine repairs or routine janitorial
service, Tenant shall be entitled to have a representative accompany Landlord.
Tenant shall not be entitled to any abatement or reduction of Rent by reason of
any such entry by Landlord. Landlord shall not interfere with the operation of
Tenant’s business during any such entry and Landlord shall use reasonable
efforts to make any routine repairs requiring access to the Leased Premises
after Building Operating Hours. Notwithstanding any of the foregoing, unless
otherwise instructed by Tenant in writing, Landlord shall not enter areas
designated by Tenant as high security areas (the “Security Areas”) unless an
emergency situation exists. All access by Landlord or any invitee of Landlord
shall be subject to applicable federal banking regulations. If the
telecommunications demarcation point for the Building is located within the
Leased Premises, then Landlord may, at Landlord’s option, at Landlord’s sole
expense, relocate such telecommunications demarcation point to a location
outside of the Leased Premises, and make all necessary modifications to maintain
Tenant’s then existing telecommunications service to the Leased Premises. If the
telecommunications demarcation point for the Building is located within the
Leased Premises and if such location of the telecommunications demarcation point
for the Building at any time in the future is deemed by Tenant to interfere with
Tenant’s desired reconfiguration of its use of or improvements in the Leased
Premises, then Landlord shall, at Landlord’s sole expense, relocate such
telecommunications demarcation point to a location outside of the Leased
Premises, and make all necessary modifications to maintain Tenant’s then
existing telecommunications service to the Leased Premises, within a reasonable
time after Tenant’s written request. If the telecommunications demarcation point
for the Building is located within the Leased Premises, then until Landlord
relocates such telecommunications demarcation point to a location outside of the
Leased Premises, Tenant shall allow Landlord and other tenants of the Building
reasonable access to the telecommunications demarcation point as required to
connect telecommunication lines thereto, but each and any such access shall be
subject to reasonable advance notice (not less than one (1) full business day,
except in the case of emergencies), and shall be supervised by security
personnel acceptable to Tenant, Landlord shall be solely responsible for the
cost of such security personnel, and Landlord shall reimburse Tenant, upon
demand, for any and all additional costs incurred by Tenant because of such
access. In no event shall Landlord or any tenant of the Building other than
Tenant be entitled to connect to, use, or in any way affect the operation of
Tenant’s telecommunications equipment in the Leased Premises.

 

4.3 Nuisance. Tenant shall conduct its business and use reasonable efforts to
control its agents, employees, invitees, contractors and visitors in such a
manner as not to create any nuisance, or unreasonably interfere with, or
unreasonably annoy or disturb, any other tenant or Landlord in its operation of
the Property. Landlord shall operate the Properties and use reasonable efforts
to control its agents, employees, invitees, contractors and visitors in such a
manner as not to create any nuisance, or unreasonably interfere with, or
unreasonably disturb Tenant in its occupancy of the Leased Premises.

 

4.4 Laws and Regulations; Rules of Building. Tenant shall comply with, and shall
use its reasonable efforts to cause its employees, agents, visitors and invitees
to comply with, all Legal Requirements relating to the use or occupancy of the
Leased Premises, and with the rules of the Buildings reasonably adopted and
altered by Landlord from time to time for the safety, protection, care and
cleanliness of the Leased Premises, the Buildings and the Properties, the
operation thereof, the preservation of good order therein and the comfort of the
tenants of the

 

43



--------------------------------------------------------------------------------

Building and their agents, employees and invitees, consistent with Comparable
Buildings, which rules and regulations shall be binding upon Tenant upon
Tenant’s receipt of notice of the adoption or alteration of such rules and
regulations (the “Building Rules”). In the event of a conflict between the
provisions of this Lease and the Building Rules, the provisions of this Lease
shall control. Landlord shall use its reasonable efforts to cause all tenants of
the Buildings to comply with the Building Rules to the extent that failure to so
comply will materially affect Tenant’s use or enjoyment of the Leased Premises.
Landlord shall not enforce the Building Rules with respect to Tenant in a manner
that is more restrictive than Landlord’s enforcement of the Building Rules as to
any other tenants of the Building. Landlord shall not enforce Tenant’s
compliance with Legal Requirements unless (a) Landlord’s failure to do so
constitutes a violation of Legal Requirements by Landlord or makes Landlord
liable for Tenant’s continuing violation, (b) Landlord is required to do so by
any notice of violation, order, decree, permit, rule or regulation issued by any
Governmental Authority or (c) Landlord’s failure to do so would, in Landlord’s
reasonable opinion, endanger the health, safety or welfare of any person on or
about the Leased Premises or the Properties.

 

4.5 Legal Use and Violations of Insurance Coverage. Tenant shall not occupy or
use the Leased Premises, or permit any portion of the Leased Premises to be
occupied or used, for any business or purpose that (a) is unlawful, (b) creates
noxious or offensive odors emanating from the Leased Premises, or (c) does
anything that would in any way increase the rate of fire insurance coverage on
the Properties or its contents unless Tenant pays for the cost of such increased
insurance premium. Tenant shall not cause or permit any Hazardous Materials to
be used, generated, treated, installed, stored or disposed of in, on, under or
about the Leased Premises, except to the extent consistent with the customary
and reasonable business practice of entities conducting businesses similar to
the business being conducted by Tenant in the Leased Premises; provided (i) such
Hazardous Materials do not endanger the health of any person on or about the
Leased Premises or the Properties and (ii) Tenant complies with all Legal
Requirements applicable to such Hazardous Materials. It is hereby agreed that
possession and use of copy machines and machines used to electronically accept
or produce written data which utilize small amounts of chemicals which may be
included in the definition of Hazardous Materials shall be considered “customary
and reasonable business practices” within the meaning of the previous sentence.
Landlord shall meet all of its obligations under this Lease so as to keep in
force all certificates of occupancy for the Properties generally and Tenant, if
and to the extent required by Legal Requirements, shall meet all of its
obligations under this Lease so as to keep in force certificates of occupancy
for the Leased Premises. Landlord shall comply with, and not violate, all
applicable Legal Requirements to the extent relating to the Properties generally
and any other Legal Requirements applicable to Landlord to the extent necessary
to perform Landlord’s obligations under this Lease (except to the extent that
such Legal Requirement relates to a tenant’s obligations under its lease, in
which case Landlord shall exercise reasonable efforts to cause compliance by
such tenant), and Tenant, at its sole cost and expense, shall comply with, and
not violate, all applicable all Legal Requirements to the extent relating to the
Leased Premises. Landlord shall not enforce Tenant’s compliance with Legal
Requirements unless (a) Landlord’s failure to do so constitutes a violation of
Legal Requirements by Landlord or makes Landlord liable for Tenant’s continuing
violation, (b) Landlord is required to do so by any notice of violation, order,
decree, permit, rule or regulation issued by any Governmental Authority or (c)
Landlord’s failure to do so would, in Landlord’s reasonable opinion, endanger
the health, safety or welfare of any person on or about the Leased Premises or
the Properties.

 

44



--------------------------------------------------------------------------------

4.6 Environmental Laws.

 

(a) Tenant has conveyed the Properties to Landlord, and Landlord has accepted
and acquired ownership of the Properties, pursuant to the Purchase Agreement. As
more fully therein expressed, Tenant has previously provided Landlord with
various environmental reports and studies prepared by consultants and Landlord
has acquired such further reports as Landlord determined necessary with respect
to the Leased Premises, including new or updated Phase I and, where applicable,
Phase II environmental reports (collectively, with the reports and studies from
Tenant, “Environmental Information”). The Environmental Information is
identified in summary fashion on Schedule 3 hereto.

 

(b) Landlord hereby agrees to and does indemnify, defend, and hold harmless,
Tenant and Tenant’s shareholders, officers, directors and their respective
successors and assigns from and against any and all claims, demands, causes of
action, fines, penalties, costs, expenses (including attorneys’ fees and court
costs), liens, or liabilities caused by, directly or indirectly relating in any
way to, or arising from (i) any matters reported in the Environmental
Information (the “Environmental Matters”) as they relate to the Properties,
(excluding the Leased Premises), or (ii) Hazardous Materials introduced on, in
or under the Buildings or the Properties solely by Landlord, its agents,
employees or contractors after the Commencement Date; provided that the
foregoing indemnity shall specifically exclude any and all claims, demands,
causes of action, fines, penalties, costs, expenses (including attorneys’ fees
and court costs), liens, or liabilities caused by, directly or indirectly
relating exclusively to or arising from Hazardous Materials introduced on, in or
under the Properties after the Commencement Date solely by the acts of any party
other than Landlord and Landlord’s agents, employees and contractors.

 

(c) Tenant shall be solely responsible for and shall undertake all Remedial Work
required by any Governmental Authority or as necessary to comply with, and not
violate, Legal Requirements arising from (i) Hazardous Materials on or in the
Leased Premises (including the Environmental Matters to the extent on or in the
Leased Premises); or (ii) Hazardous Materials introduced on, in or under the
Buildings or the Properties solely by Tenant, its agents, employees, invitees or
contractors after the Commencement Date. Landlord shall not enforce Tenant’s
performance of Remedial Work unless (i) Landlord’s failure to do so constitutes
a violation of Legal Requirements by Landlord or makes Landlord liable for
Tenant’s continuing violation, (ii) Landlord is required to do so by any notice
of violation, order, decree, permit, rule or regulation issued by any
Governmental Authority or (iii) Landlord’s failure to do so would, in Landlord’s
reasonable opinion, endanger the health, safety or welfare of any person on or
about the Leased Premises or the Properties.

 

(d) Tenant hereby agrees to and does indemnify, defend, and hold harmless,
Landlord and Landlord’s shareholders, officers, trustees and their respective
successors and assigns from and against any and all claims, demands, causes of
action, fines, penalties, costs, expenses (including attorneys fees and court
costs), liens, or liabilities caused by or directly or indirectly relating in
any way to, or arising from (i) Hazardous Materials on or in the Leased Premises
(including the Environmental Matters) and (ii) arising from Hazardous Materials
introduced on, in or under the Buildings, or the Properties solely by Tenant,
its agents, employees, invitees or contractors after the Commencement Date.

 

45



--------------------------------------------------------------------------------

4.7 Prohibited Uses.

 

(a) Throughout the Term, Landlord shall not use, or permit the use of, the
Properties (or any part thereof) for any Prohibited Uses. The term “Prohibited
Uses” shall mean (i) any use that emits an obnoxious odor, noise or sound that
can be heard or smelled outside of the premises; (ii) any use in violation of
zoning regulations or any other governmental restrictions applicable to the
Property; (iii) any operation primarily used as a warehouse or storage facility,
assembling or manufacturing, distilling, refining, rendering, processing,
smelting, agricultural or mining operations; (iv) any mobile home park or sales,
trailer court, labor camp, junk yard or stockyard; (v) any central laundry, dry
cleaning plant or laundromat; provided this prohibition shall not be applicable
to on-site services oriented only to pickup and delivery by consumers; (vi) any
automobile, truck, trailer or recreational vehicle sales, leasing, display,
repair or body shop; (vii) any living quarters, sleeping apartments, hotel or
lodging rooms; (viii) veterinary hospitals, animal raising or breeding
facilities, animal boarding facilities or pet shops; (ix) mortuaries or funeral
homes; (x) any establishment that sells, rents or exhibits pornographic
materials; (xi) massage parlors or any form of sexually oriented business
(including novelty merchandise sales); (xii) bars, taverns or brew pubs; (xiii)
flea markets, amusement or video arcades, computer game rooms, pool or billiard
halls, bingo halls, dance halls, discos or night clubs; (xiv) sales of
paraphernalia for use with illicit drugs; (xv) carnivals, amusement parks or
circuses; (xvi) pawn shops, auction houses, second hand stores, consignment
shops, army/navy surplus stores or gun shops; (xvii) gambling facilities or
sports betting parlor; (xviii) churches, synagogues or other places of worship;
(xix) assembly halls or meeting facilities; (xx) technical or vocational schools
or any other operation primarily engaged in education or training activities;
(xxi) medical clinics, abortion clinics, medical laboratories or screening
facilities; (xxii) any agency (public or private) providing health, welfare,
social or human services, or (xxiii) tattoo parlors, fortune telling or
spiritual readings; (xxiv) facilities that collect donated goods and products;
(xxv) bowling alleys, skating rinks, archery or gun ranges, and (xxvi) postal
facilities, tax collectors, tag agencies, jails or detention centers,
courthouses or any other form of agency dealing with civil authority, (xxvii)
fitness centers (unless consented to by the party entitled to object to the
Prohibited Use) and (xxviii) any use that, by its nature (even if such use is
legally permissible), would result in parking or traffic flow on the Property
being materially adversely affected or that will attract a volume, frequency or
type of visitor or employee to the Building that is not consistent with the
standards of Comparable Buildings or that would impose an excessive demand on or
use of the facilities or services of the Building. Notwithstanding the
foregoing, the term “Prohibited Uses” shall not include as to a Property (but
only as to the party conducting such use for so long as such party continues
such use at such Property) any use lawfully conducted by Tenant or a third party
occupant of space within the Property on the Commencement Date.

 

(b) Throughout the Term, Landlord shall not, without Tenant’s prior consent,
further develop the Property in a manner that would result in (i) an increase in
the amount of any Additional Rent payable by Tenant hereunder or (ii) parking or
traffic flow to the Building being materially adversely affected or that will
attract a volume, frequency or type of visitor or employee to the Building that
is not consistent with the standards of Comparable Buildings or that would
impose an excessive demand on or use of the facilities or services of the
Building.

 

46



--------------------------------------------------------------------------------

ARTICLE V

LEASEHOLD IMPROVEMENTS AND REPAIRS

 

5.1 Leasehold Improvements. Subject to the provisions of this Lease, Tenant
hereby accepts the Leased Premises, including any and all existing leasehold
improvements, in their “AS-IS” condition, and acknowledges that, subject to the
provisions of Section 5.5, Landlord has no obligation to construct additional
leasehold improvements in the Leased Premises or to provide any money, work,
labor, material, fixture, decoration or equipment with respect to the Leased
Premises.

 

5.2 Alterations. Except as provided below, Tenant shall not make or allow to be
made any alterations or physical additions in or to the Leased Premises, without
first obtaining the written consent of Landlord to the plans and specifications
and contractors therefor, which consent shall not be unreasonably withheld or
delayed. Any such alterations or additions shall be made in compliance with
Legal Requirements. Notwithstanding the foregoing, Tenant shall have the right
to make alterations and physical additions to the Leased Premises costing less
than the Alterations Threshold Amount, or which are of such a nature as not to
require a building permit, without Landlord’s consent provided: (i) Tenant
notifies Landlord in writing and furnishes Landlord with plans and
specifications and the names of the contractors for all such alterations or
additions at least seven (7) days prior to undertaking them, (ii) Tenant
provides Landlord with as-built plans and specifications related to such
alterations or additions upon completion of same, (iii) such alterations or
additions are not visible from the exterior of the Leased Premises or the
Building, (iv) the modifications are in compliance with all Legal Requirements,
(v) such additions and alterations do not adversely affect the mechanical,
electrical, plumbing, life safety, or structural integrity of the Building and
(vi) Tenant coordinates its activities with the Building’s property manager. In
no event shall Tenant be obligated to pay any charge to Landlord or any agent of
Landlord for (i) supervision of any alterations or physical additions in or to
the Leased Premises made by Tenant or (ii) review or approval of plans or
specifications for or in connection with any alterations or physical additions
in or to the Leased Premises made or proposed by Tenant (other than
reimbursement of any actual, out-of-pocket costs reasonably incurred by Landlord
to verify that Tenant’s plans do not adversely affect the mechanical,
electrical, plumbing, life safety or structural integrity of the Building as
expressed in clause (v) above).

 

5.3 Non-Removable Improvements. The term “Non-Removable Improvements” shall mean
each and all of the following to the extent owned by Tenant or its Affiliates:
all mechanical equipment above the ceiling, the ceiling system, the ceiling
tile, light fixtures (other than chandeliers; provided Tenant replaces the
ceiling tile and leaves a connection for a replacement chandelier or Building
Standard fixture), permanent walls, wall coverings, doors, door hardware, floor
coverings (other than area rugs), all electrical and plumbing systems located
within the Leased Premises, and blinds, all life safety and other Building
systems, all cafeterias and commissaries, including all fixtures, equipment and
appliances used in connection therewith; all gymnasiums, fitness or exercise
centers, including all equipment, fixtures and furnishings therein, and at all
properties that include retail banking facilities, all vaults, vault doors,
pneumatic tubing then existing at drive-through facilities, teller counters and
under-counter steel. All Non-Removable Improvements are and shall remain the
property of Landlord. Tenant shall be permitted (but not obligated) to remove
any other improvements to the Leased Premises (together “Tenant’s

 

47



--------------------------------------------------------------------------------

Business Equipment,” whether or not installed so as to be fixtures under
applicable law), including trade fixtures, equipment, furniture, furnishings,
supplies, records, documents, cash, coin, and other items of moveable personal
property relating to the operation of Tenant’s business, including all safe
deposit boxes (but not the nests or frames thereof), safes, Tenant
identification signage, ATMs connected to or located within the Buildings or
situated as freestanding structures on the Property and ATM equipment,
telecommunication equipment, security systems and equipment, satellite dishes
and antennas, computers, computer terminals and computer equipment, any office
equipment (whether leased or owned) located in the Buildings, framed artwork not
permanently affixed to the Property, and Tenant’s furniture, trade fixtures, and
equipment installed in the Leased Premises by Tenant at its cost and expense;
provided Tenant repairs any damage to the Leased Premises or other parts of the
Building caused by the removal of the foregoing items.

 

5.4 Mechanics Liens. Tenant shall have no authority or power, express or
implied, to create or cause to be created any mechanic’s, materialmen’s or other
lien, charge or encumbrance of any kind against any Leased Premises. Should any
mechanic’s, materialmen’s or other lien, charge or encumbrance of any kind be
filed against any Leased Premises by reason of Tenant’s acts or omissions or
because of a claim against Tenant, Tenant shall cause the same to be cancelled
or discharged of record by bond or otherwise within sixty (60) days after notice
to Tenant by Landlord, or within thirty (30) days after notice to Tenant by
Landlord if at the time of such notice Landlord anticipates a sale or
refinancing of any Leased Premises will be closed within sixty (60) days after
said notice (and if Landlord includes that fact in Landlord’s notice to Tenant).
If Tenant shall fail to cancel or discharge said lien or liens within the time
provided pursuant to this Section 5.4, Landlord may, at its sole option, cancel
or discharge the same, and upon Landlord’s demand, Tenant shall promptly
reimburse Landlord for all reasonable costs incurred in canceling or discharging
such liens. Except to the extent that such costs, losses, or liabilities are
caused by Landlord’s actions, Tenant shall indemnify and hold Landlord harmless
from and against all costs (including reasonable attorneys’ fees and costs of
suit), losses, liabilities, or causes of action arising out of or relating to
any alterations, additions or improvements made by Tenant to the Leased
Premises, including any mechanic’s or materialman’s liens asserted in connection
therewith. Landlord and Tenant expressly agree and acknowledge that no interest
of Landlord in the Leased Premises or the Property shall be subject to any lien
for improvements made by Tenant in or for the Leased Premises, and that Landlord
shall not be liable for any lien for any improvements made by Tenant, such
liability being expressly prohibited by the terms of this Lease. Landlord may
file in the public records of the County in which the Building is located, a
public notice containing a true and correct copy of this paragraph, and Tenant
hereby agrees to inform all contractors and materialmen performing work in or
for or supplying materials to the Leased Premises of the existence of the
prohibition contained in this paragraph.

 

5.5 Repairs by Landlord. Landlord will make, as an Operating Expense (to the
extent allowable), all repairs to, and perform necessary maintenance, repair,
refurbishing and replacement work to the Properties, and all parts thereof, in
such manner as is in keeping with Comparable Buildings, including the: (a)
structural elements of the Buildings, (b) mechanical (including HVAC),
electrical, the plumbing and fire/life safety systems serving the Buildings in
general, (c) Common Areas including the Parking Areas, (d) roofs of the
Buildings, (e) exterior windows of the Buildings and (f) elevators serving the
Buildings. Landlord shall promptly make

 

48



--------------------------------------------------------------------------------

repairs (considering the nature and urgency of the repair) for which Landlord is
responsible. Except in emergency situations as reasonably determined by
Landlord, Landlord shall provide Tenant with prior notice of any entry into the
Leased Premises required to effectuate the repairs for which Landlord is
responsible and shall exercise reasonable efforts to perform any such entry into
the Leased Premises in a manner that is reasonably designed to minimize
interference with the operation of Tenant’s business in the Leased Premises. If
Landlord should fail or refuse to make such repairs, refurbishings or
replacements or perform said maintenance with reasonable promptness after
written notice from Tenant, then Tenant may, at its option, but without any
obligation to do so, upon written notice to Landlord, cure such failure as
expressed in Section 7.1(f) and recover the reasonable cost thereof from
Landlord as expressed in Article XIII.

 

5.6 Repairs by Tenant. Tenant shall, at its sole cost and expense, promptly
perform all maintenance, repairs, refurbishing and replacement work to the
Leased Premises that are not Landlord’s express responsibility under this Lease,
and shall keep the Leased Premises in good condition and repair, reasonable wear
and tear excepted. Tenant’s repair obligations include repairs to: (a) floor
covering, (b) interior partitions, (c) doors, (d) the interior side of demising
walls, (e) electronic, phone and data cabling and related equipment that is
installed by or for the exclusive benefit of Tenant and located in the Leased
Premises or other portions of the Building, (f) supplemental air conditioning
units, private showers and kitchens, including hot water heaters, plumbing and
similar facilities serving Tenant exclusively, and (g) alterations performed by
contractors retained by Tenant, including related HVAC balancing. All Tenant’s
work shall be performed in accordance with the rules and procedures described in
Section 5.2 hereof. Upon termination of this Lease, Tenant will surrender and
deliver the Leased Premises to Landlord in the same condition in which the
Leased Premises existed on the Commencement Date, subject, however, to (i) the
provisions of Article VI hereof, (ii) the alterations permitted pursuant to this
Lease, (iii) the provisions of Section 5.3, and (iv) except for ordinary wear
and tear. If Tenant should fail or refuse to make such repairs, refurbishings or
replacements or perform said maintenance as and when reasonably required,
Landlord may, at its option, but without any obligation to do so, cure such
failure or refusal and Landlord’s costs shall be reimburseable by Tenant as
additional rent, by Tenant, immediately upon invoicing by Landlord.
Notwithstanding the foregoing, Landlord agrees to perform, as Above Standard
Services, Tenant’s repair and maintenance obligations with respect to the Leased
Premises. Tenant shall notify Landlord of the need for any such repair and
maintenance and Landlord shall endeavor to respond timely to each such request.

 

5.7 Demising Work. Any Demising Work required to be performed by Tenant: shall,
in each instance, be completed as follows:

 

(a) Tenant shall prepare and submit to Landlord for Landlord’s approval a
preliminary space plan (the “Preliminary Space Plan”) in connection with
Tenant’s proposed separation of the Leased Premises from the Surrendered
Premises. Landlord’s approval shall not be unreasonably withheld or delayed and
shall be given or withheld, or Landlord shall advise Tenant whether Landlord
requires additional information in order to evaluate Tenant’s request, within
ten (10) days following Tenant’s delivery to Landlord of the Preliminary Space
Plan. If Landlord objects to the Preliminary Space Plan (or any revision
thereof), Tenant shall deliver a revised Preliminary Space Plan to Landlord and
the procedure will be repeated, if necessary, until a final space plan is
approved. Landlord’s approval of each revised Preliminary Space Plan

 

49



--------------------------------------------------------------------------------

shall be given or withheld within ten (10) days following Landlord’s receipt
thereof from Tenant. The final approved space plan is hereinafter referred to as
the “Final Space Plan”. Landlord and Tenant shall work with one another
reasonably and in good faith to resolve any differences concerning the
Preliminary Space Plan and the Final Space Plan (or the Preliminary Drawings or
Final Drawings hereafter referenced in Section 5.7(b) immediately below),
failing which any disagreements shall be resolved in accordance with Article XII
hereof.

 

(b) From the Final Space Plan, Tenant shall prepare and submit to Landlord for
Landlord’s approval (which approval shall not be unreasonably withheld or
delayed, and which shall be given or withheld, or Landlord shall advise Tenant
whether Landlord requires additional information in order to evaluate Tenant’s
request, within ten (10) days) following Tenant’s delivery to Landlord of,
one-eighth inch (1/8”) architectural, mechanical, electrical, lighting, plumbing
and (if reasonably requested by Landlord) floor load working drawings together
with specifications necessary to complete all of the proposed improvements shown
on the Final Space Plan (collectively, the “Preliminary Drawings”). If Landlord
objects to the Preliminary Drawings (or any revision thereof), Tenant shall
deliver revised Preliminary Drawings to Landlord and the procedure will be
repeated, if necessary, until final drawings are approved. The final approved
drawings are hereinafter referred to as the “Final Drawings”.

 

(c) Tenant will cause the Demising Work to be constructed in substantial
accordance with the Final Drawings. Landlord shall be deemed to have waived
Tenant’s performance of any Demising Work not shown on the Final Drawings except
to the extent required to satisfy Legal Requirements. Landlord’s review of Space
Plans and Drawings under Sections 5.7(a) and (b) above is for Landlord’s
purposes only, and not a representation or warranty that the work to be
performed pursuant thereto meets all Legal Requirements.

 

(d) In connection with the Demising Work, Tenant shall file all drawings, plans
and specifications, pay all fees and obtain all permits and applications from
any authorities having jurisdiction and perform all Demising Work in compliance
the requirements of such permits and applications; and Tenant shall promptly
obtain, if required, a permanent certificate of occupancy and all other
approvals required of Tenant to use and occupy the Leased Premises.

 

(e) Tenant shall have the right to select the general contractor and
subcontractors for the Demising Work; provided that Tenant shall not use a
contractor or subcontractor as to which Landlord shall reasonably object within
ten (10) days following Tenant’s notice to Landlord of the identity of such
contractor(s) and subcontractor(s) as Tenant has selected.

 

(f) The parties shall cooperate with each other in good faith and coordinate the
scheduling of the Demising Work in an effort to complete the same in a timely
manner. Landlord and Tenant shall be commercially reasonable in agreeing to
non-material reconfigurations of the boundaries of the Leased Premises to
facilitate Tenant’s construction of demising walls for the Leased Premises.

 

(g) All of the Demising Work shall be done, on a Property by Property basis, in
compliance with Building Standards at Tenant’s expense, including building
permit and other fees, architectural and engineering expenses and other expenses
relating thereto. Tenant may request Landlord’s review of Preliminary Space
Plans or Preliminary Drawings before Tenant’s

 

50



--------------------------------------------------------------------------------

notification to Landlord of Tenant’s election to remove Surrendered Premises
from the Leased Premises to facilitate Tenant’s understanding of the potential
approximate costs associated therewith.

 

(h) Any other provision of this Lease to the contrary notwithstanding, if as a
result of performing Demising Work required as a result of Tenant’s surrender of
Purchase Agreement Vacate Space to Landlord, Tenant adds One Thousand Five
Hundred (1,500) square feet or less of Purchase Agreement Vacate Space to the
Net Rentable Area of the Leased Premises at a Property as herein provided (any
space so added, the “PAVS Expansion Premises”), Tenant shall have the right and
option, exercisable from time to time by written notice to Landlord prior to the
expiration of the Vacate Period (as defined in the Purchase Agreement), to
terminate this Lease with respect to Leased Premises at such Property or at any
other Property containing, in the aggregate, the same or fewer square feet of
Net Rentable Area as the Net Rentable Area of the PAVS Expansion Premises (any
space so terminated, the “PAVS Contraction Premises”); provided that (i) Tenant
shall only be permitted to create PAVS Contraction Premises at a Property to the
extent the same is reasonably necessary for Tenant to perform Demising Work
required as a result of Tenant’s surrender of Purchase Agreement Vacate Space to
Landlord at such Property, (ii) Tenant may not terminate this Lease with respect
to PAVS Contraction Premises containing, in the aggregate, more than One
Thousand Five Hundred (1,500) square feet of Net Rentable Area at any Property
and (iii) the aggregate Net Rentable Area of the PAVS Expansion Premises at all
Properties shall be equal to or greater than aggregate Net Rentable Area of the
PAVS Contraction Premises at all Properties.

 

5.8 Art. Landlord acknowledges that Tenant stores and/or displays within the
Buildings, multiple works of art, including paintings, textiles, sculptures, and
other forms of artwork (the “Art”) that are an integral part of the Bank of
America Art Collection. The Art may be located within areas leased by and under
control of Tenant, or in Common Areas, including lobbies or other public spaces
within the Buildings or outdoor plaza areas.

 

(a) The Art that is located within the Properties as of the date hereof is
listed in the attached Schedule 4 hereto. Tenant may hereafter locate additional
pieces of Art within the Buildings and/or Leased Premises, and any of such Art
shall also be considered part of the Bank of America Art Collection, unless it
cannot be removed from the Building without damaging the Art Tenant shall have
the right at any time during the Term of the lease and for a period of 60 days
following the Term of the lease, as to any such Building, to remove any of the
Art at Tenant’s sole cost and expense. In the event any Art is removed from
either Leased Premises or Common Areas, Tenant shall repair any damage caused by
its removal. To the extent Art is removed from the Common Areas, Tenant shall
notify Landlord in writing not less than 30 days prior to the anticipated
removal date that the Art shall be removed. Tenant agrees to indemnify Landlord
against any claims made by the artist or putative right holder pursuant to VARA
arising out of Tenant’s removal or subsequent treatment of the Art, and such
indemnity shall survive the termination or expiration of this Lease.

 

(b) Landlord agrees that (i) Landlord shall not remove any Art from any Common
Areas or public spaces of the Buildings during the Term hereof or within a
period of sixty (60) days following the Term hereof, and Landlord acknowledges
that any such removal in violation of this paragraph may cause damage to the
Art, for which Landlord shall bear sole responsibility;

 

51



--------------------------------------------------------------------------------

and (ii) Landlord’s removal of any Art during the Term or thereafter shall not
be within the scope of Tenant’s VARA indemnification.

 

(c) Tenant shall have the right at any time or from time to time, to erect
plaques or markers, subject to Landlord’s approval (not to be unreasonably
withheld) identifying the Art as commissioned by Bank of America or on loan from
the Bank of America Art Collection. To the extent Tenant elects not to remove
any Art at the termination of the Lease, Landlord agrees that any plaques or
markers installed by Tenant identifying the Art as commissioned by Bank of
America or on loan from the Bank of America Art Collection shall remain in place
for so long as the Art is displayed within the Building or Common Areas.

 

ARTICLE VI

CONDEMNATION, CASUALTY AND INSURANCE

 

6.1 Condemnation.

 

(a) If all or a portion of a Building or the Leased Premises as would render the
continuance of Tenant’s business from such Leased Premises impracticable (as
reasonably determined by Tenant) is permanently taken or condemned for any
public purpose, this Lease, at the option of Tenant upon the giving of notice to
Landlord within twenty (20) days from the date of such condemnation or taking
shall forthwith cease and terminate as to such Leased Premises as provided in
Section 6.1(c) below.

 

(b) If all or substantially all of the Property, or so much thereof as to cause
the remainder not to be economically feasible to operate, as reasonably
determined by Landlord, should be permanently taken or condemned for any public
purpose and Landlord terminates all similarly affected leases in the Building
that Landlord has the right to terminate, then Landlord shall have the option of
terminating this Lease as to the affected Leased Premises by notice to Tenant
within ten (10) days from the date of such condemnation or taking.

 

(c) If this Lease is terminated as to such particular Leased Premises as
provided in Sections 6.1(a) or (b) above, this Lease shall cease and expire as
to such Leased Premises as if the date of transfer of possession of the Leased
Premises, the Property, or any portion thereof, was the expiration date of this
Lease as to such Leased Premises.

 

(d) If this Lease is not terminated by either Landlord or Tenant as aforesaid,
Tenant shall pay all Rent up to the date of transfer of possession of such
portion of the Leased Premises so taken or condemned and this Lease shall
thereupon cease and terminate with respect to such portion of the Leased
Premises so taken or condemned as if the date of transfer of possession of the
Leased Premises was the expiration date of the Term relating to such portion of
the Leased Premises. Thereafter, the Annual Basic Rent, and Tenant’s Operating
Expense Share and Tenant’s Tax Share shall be calculated based on the Net
Rentable Area of the Leased Premises not so taken or condemned. If any such
condemnation or taking occurs and this Lease is not so terminated, Landlord
shall, within sixty (60) days after the date any portion of the Property is
damaged, or the use of any portion of the Property by Tenant and Tenant’s
employees and invitees is impeded, because of such condemnation, commence to
repair the Property (excluding Tenant’s Business Equipment), so that the
remaining portion of the Property, as the case may be,

 

52



--------------------------------------------------------------------------------

shall constitute a complete architectural unit, reasonably fit for Tenant’s
occupancy and business as reasonably determined by Tenant and Landlord. If
Landlord fails to cause such restoration to be substantially completed within
one (1) year after the date Landlord commences such restoration work for any
reason other than a delay caused by an act or omission of Tenant, then Tenant
shall have the right to terminate this Lease by notifying Landlord in writing of
such termination within thirty (30) days after the date that is one (1) year
after the date Landlord commences such restoration work. The one (1) year period
described in the preceding sentence shall be automatically extended for each day
of delays caused by Force Majeure Events.

 

(e) In the event of any condemnation or taking of all or a portion of the Leased
Premises, and in the event of any condemnation or taking of all or a portion of
the Parking Areas or the Property which taking materially adversely affects the
value of or Tenant’s use or enjoyment of the Leased Premises, Tenant, at
Tenant’s expense may, jointly with Landlord, appear, claim, prove and recover,
in proceedings relative to such taking, (i) the value of any fixtures,
furniture, furnishings, leasehold improvements and other personal property that
were condemned but which under the terms of this Lease Tenant is permitted to
remove at the end of the Term, (ii) the unamortized cost of any leasehold
improvements that are not so removable by Tenant at the end of the Term and that
were installed at Tenant’s expense, (iii) the loss of Tenant’s business as the
result of such condemnation and (iv) relocation and moving expenses.

 

(f) If any taking or condemnation for any public purpose of the Leased Premises
or any portion thereof occurs for one hundred eighty (180) days or less and the
portion of the Leased Premises not so taken is in Tenant’s reasonable judgment
sufficient to allow the conduct of Tenant’s business in the Leased Premises to
substantially the same extent and quantity as before the taking (and Tenant, in
fact, ceases its use of the Leased Premises for business purposes), then it
shall be deemed a temporary taking and this Lease shall continue in full force
and effect except that Annual Basic Rent, Tenant’s Operating Expense Share and
Tenant’s Tax Share shall be calculated based on the Net Rentable Area of the
Leased Premises not so taken, for the period of time that the Leased Premises
are so taken as of the date of transfer of possession of the Leased Premises and
Landlord shall be under no obligation to make any repairs or alterations.

 

6.2 Damages from Certain Causes. Except as provided in Section 3.1 and Section
6.6, and subject to Landlord’s obligations to restore, repair and maintain as
specifically provided in this Lease, Landlord shall not be liable or responsible
to Tenant for any loss or damage to any property or person occasioned by theft,
fire, act of God, public enemy, riot, strike, insurrection, war, requisition or
order of governmental body or authority, court order or injunction, or any other
cause beyond Landlord’s control.

 

6.3 Casualty Clause.

 

(a) If at any time during the Term of this Lease, the Leased Premises, the
Common Areas, including the Parking Areas, the Buildings or any systems or
equipment serving the Leased Premises, the Common Areas or the Buildings
(collectively, the “Damaged Property”) is damaged by fire, earthquake, flood or
by any other casualty of any kind or nature (a “Casualty”) then, except as
hereinafter provided, Landlord shall proceed to rebuild or restore the Damaged
Property at Landlord’s sole cost and expense; provided that, in no event, shall
Damaged Property

 

53



--------------------------------------------------------------------------------

include, nor shall Landlord or Tenant have any obligation to rebuild or restore,
any of Tenant’s furniture, furnishings, equipment, trade fixtures or other
property owned by Tenant. If, in the reasonable opinion of Landlord’s architect
as evidenced by a written letter of certification delivered to Tenant not more
than forty-five (45) days following the Casualty, the Damaged Property cannot be
repaired so as to make the Leased Premises and the Parking Areas tenantable
within two hundred seventy (270) days from the date of notice of Landlord’s
architect’s opinion, then Tenant shall have the right to terminate this Lease as
to such property by notifying Landlord in writing of such termination within
thirty (30) days of receipt of Landlord’s architect’s opinion. Any failure by
Tenant to deliver such termination notice to Landlord by such thirtieth (30th)
day shall constitute a waiver of Tenant’s right to terminate this Lease pursuant
to this Section 6.3(a) as a result of such Casualty.

 

(b) Landlord may elect to terminate this Lease as to an affected property on
account of a Casualty by delivering written notice to Tenant within forty-five
(45) days after a Qualified Damage; provided that Landlord also terminates all
other similarly affected tenant leases that Landlord has a right to terminate as
a result of such Casualty. As used herein, a “Qualified Damage” shall mean any
one or more of the following:

 

(i) There shall be damage to an extent greater than fifty percent (50%) of the
replacement cost of the Building above the foundation, and such damage or
destruction shall be caused by a risk covered by insurance maintained or
required to be maintained (whether or not actually maintained) by Landlord
pursuant to this Lease (i.e., an “insurable risk”).

 

(ii) There shall be damage, resulting from a risk other than an insurable risk,
to an extent greater than twenty-five percent (25%) of the replacement cost of
the Building above the foundation.

 

(iii) Necessary repairs to the Damaged Property cannot be completed, in the
reasonable opinion of Landlord’s architect, within two hundred seventy (270)
days after the occurrence of such damage, which opinion Landlord shall cause its
architect to deliver to Tenant not more than thirty (30) days after the
Casualty.

 

(c) Notwithstanding any language herein to the contrary, if at the time of any
substantial damage to the Leased Premises from a Casualty, less than one (1)
year remains in the Term, then (i) Landlord shall have the right, in its sole
option, to elect not to rebuild or restore the Damaged Property, such right to
be exercised, if at all, by written notice to Tenant within thirty (30) days
after the date of such Casualty, and (ii) Tenant shall have the right, in its
sole option, to terminate this Lease, such right to be exercised, if at all,
within thirty (30) days after the date of such Casualty or within thirty (30)
days after Tenant’s receipt of Landlord’s notice pursuant to Section 6.3(c)(i) .

 

(d) If Landlord is herein required to repair and restore the Property, and
Tenant shall have had, but shall not have exercised, a right of termination as
provided at Section 6.3(a), Landlord shall use commercially reasonable efforts
to commence such repair and restoration within sixty (60) days following the
Casualty. Landlord’s architect shall determine the date that Landlord commences
the repair and restoration of the Property and shall notify Tenant of such

 

54



--------------------------------------------------------------------------------

determination within thirty (30) days thereof. Notwithstanding any language
herein to the contrary, if Landlord undertakes but fails to repair and restore
the Damaged Property within the later of (i) one (1) year after the date
determined by Landlord’s architect to be the date Landlord commenced the
restoration and repair work or (ii) the date identified in Landlord’s
architect’s opinion given pursuant to Section 6.3(a) as the date by which
Landlord’s architect believed the repair and restoration to the Damaged Property
would be completed (the later such date, the “Outside Completion Date”), for any
reason other than a delay caused by an act or omission of the Tenant, then
subject to the final sentence of this paragraph, Tenant may terminate this Lease
by delivering written notice to Landlord within thirty (30) days after the
Outside Completion Date, but before the repairs and restoration to the Damaged
Property have been completed. If Tenant fails to deliver such notice within such
thirty (30) day period, Tenant shall have waived its right to terminate this
Lease on account of the time required to repair such casualty. The Outside
Completion Date shall be automatically extended for each day of delays caused by
Force Majeure Events (but in no event shall such Outside Completion Date be
extended for more than sixty (60) days by Force Majeure Events).

 

6.4 Property Insurance. Landlord shall maintain standard fire and extended
coverage insurance, plus, if elected by Landlord, coverage for acts of
terrorism, for each Property, including for the Buildings, Common Areas,
including Parking Areas, Leased Premises and other tenantable areas and on the
improvements and betterments contained therein (excluding Tenant’s and any other
tenant’s furniture, furnishings, equipment, trade fixtures or other property),
in an amount not less than eighty percent (80%) of the full replacement cost
thereof above the foundation. Upon the request of Tenant, a copy of a duly
executed certificate of insurance reflecting Landlord’s maintenance of the
insurance required under this Section 6.4 shall be delivered to Tenant. Said
insurance shall be maintained with a reputable insurance company selected by
Landlord and qualified and licensed to do business in the State in which the
Property is located and having a current Best’s Rating of A+ or better. All
payments for losses thereunder shall be made solely to Landlord.

 

6.5 Liability Insurance. Landlord and Tenant shall each maintain a policy or
policies of comprehensive general liability insurance with the premiums thereon
fully paid on or before the due dates, issued by and binding upon a reputable
insurance company qualified and licensed to do business in the State in which
the Property is located, with a current Best’s Rating of A+ or better. Such
insurance shall afford minimum protection (which may be effected by primary
and/or excess coverage) of not less than Three Million Dollars ($3,000,000.00)
for bodily injury or death in any one (1) accident or occurrence and against
property damage. Notwithstanding anything to the contrary, so long as Tenant
satisfies the Self-Insurance Net Worth Test, Tenant may self insure in order to
meet any insurance requirements in this Lease. In the event Tenant fails, in
whole or in part, to carry insurance that complies with the requirements of this
Section 6.5, Tenant shall be deemed to self-insure to the extent of such
noncompliance.

 

6.6 Hold Harmless. Landlord shall not be liable to Tenant, or to Tenant’s
agents, servants, employees, contractors, customers or invitees, for any damage
to person or property to the extent caused by any negligent act or omission of
Tenant, or its agents, servants or employees, and Tenant agrees to and does
hereby indemnify, defend and hold harmless, Landlord and Landlord’s
shareholders, officers and trustees, and its and their respective successors and
assigns, from and against any and all claims, demands, causes of action, fines,
penalties, costs, expenses (including

 

55



--------------------------------------------------------------------------------

reasonable attorneys’ fees and court costs), liens or liabilities to the extent
caused by (i) any negligent act or omission of Tenant, or its agents, servants
or employees or (ii) any claim for which Tenant was obligated to obtain
insurance, but elected to self-insure as permitted by Section 6.5. Tenant shall
not be liable to Landlord, or to Landlord’s agents, servants, employees,
contractors, customers or invitees, for any damage to person or property to the
extent caused by any negligent act or omission of Landlord, or its agents,
servants or employees and Landlord agrees to and does indemnify, defend and hold
harmless Tenant and Tenant’s shareholders, officers and directors, and its and
their respective successors and assigns, from and against any and all claims,
demands, causes or action, fines, penalties, costs, expenses (including
reasonable attorneys fees and costs), liens or liabilities to the extent caused
by any negligent act or omission of Landlord, or its agents, servants or
employees.

 

6.7 WAIVER OF RECOVERY. ANYTHING IN THIS LEASE TO THE CONTRARY NOTWITHSTANDING,
LANDLORD AND TENANT EACH HEREBY WAIVES ANY AND ALL RIGHTS OF RECOVERY, CLAIM,
ACTION OR CAUSE OF ACTION, AGAINST THE OTHER, AND ITS AGENTS, SERVANTS,
PARTNERS, SHAREHOLDERS, DIRECTORS, OFFICERS OR EMPLOYEES, FOR ANY LOSS OR DAMAGE
THAT MAY OCCUR TO THE LEASED PREMISES, THE PROPERTY OR ANY IMPROVEMENTS THERETO
OR THEREON, OR ANY PROPERTY OF SUCH PARTY THEREIN OR THEREON, BY REASON OF FIRE,
THE ELEMENTS, OR ANY OTHER CAUSE THAT IS INSURED AGAINST (OR IS INSURABLE,
WHETHER OR NOT ACTUALLY INSURED) UNDER THE TERMS OF STANDARD FIRE AND EXTENDED
COVERAGE INSURANCE POLICIES IN THE STATE IN WHICH THE PROPERTY IS LOCATED,
REGARDLESS OF THE AMOUNT OF THE PROCEEDS, IF ANY, PAYABLE UNDER SUCH INSURANCE
POLICIES AND THE CAUSE OR ORIGIN, INCLUDING NEGLIGENCE OF THE OTHER PARTY
HERETO, OR ITS AGENTS, OFFICERS, PARTNERS, SHAREHOLDERS, SERVANTS OR EMPLOYEES,
AND COVENANTS THAT NO INSURER SHALL HOLD ANY RIGHT OF SUBROGATION AGAINST SUCH
OTHER PARTY ON ACCOUNT THEREOF.

 

ARTICLE VII

DEFAULTS, REMEDIES, BANKRUPTCY, SUBORDINATION

 

7.1 Default and Remedies.

 

(a) The occurrence of any of the following shall constitute an Event of Default
(“Event of Default”) under this Lease on the part of Tenant:

 

(i) Failure to pay any payment of Rent when due (including Annual Basic Rent,
Excess Basic Rent, if any, Tenant’s Operating Expense Share, Tenant’s Tax Share
and Above Standard Services Rent) and such failure to pay continues for a period
of ten (10) days after written notice thereof from Landlord to Tenant; provided
that Landlord shall not be obligated to send written notice of a failure to pay
more than two (2) times in any consecutive twelve (12) month period, or

 

(ii) At any time that Tenant does not satisfy the Net Worth Test, failure of
Tenant to maintain any policy of insurance that Tenant is required by the terms
of this

 

56



--------------------------------------------------------------------------------

Lease to maintain and such failure continues for a period of ten (10) business
days after written notice from Landlord to Tenant of such failure, which notice
shall (A) specify the insurance policy which Tenant has failed to maintain and
the provision of this Lease which requires Tenant to maintain such insurance,
and (B) state, in all capital letters and in a prominent place, that the
continuance of such failure to maintain insurance for ten (10) business days
after Tenant’s receipt of such written notice will constitute an Event of
Default under Section 7.1(a) of the Lease, or

 

(iii) Tenant breaches or fails to comply with any term, provision, condition or
covenant of this Lease, other than as described in Section 7.1(a)(i) and (ii),
and such breach or failure continues for thirty (30) days after written notice
from Landlord to Tenant of such breach or failure to comply (or, if such breach
or failure is curable but reasonably cannot be cured within thirty (30) days,
Tenant does not commence to cure such breach or failure promptly within such
thirty (30) day period and continuously and diligently thereafter pursue such
cure and remedy until such breach or failure is remedied; provided that there
shall be a maximum period of one hundred eighty (180) days after Landlord’s
written notice to cure or remedy such default, except that such maximum cure
period shall extended as appropriate for delays caused by Force Majeure Events.

 

(b) Upon the occurrence of an Event of Default, subject to Section 7.1(e) below,
Landlord shall have the option to do and perform any one or more of the
following in addition to, and not in limitation of, any other remedy or right
permitted it by law or in equity or by this Lease:

 

(i) Landlord may immediately or at any time thereafter, collect all overdue Rent
and other charges payable to Landlord, together with Landlord’s legal fees and
costs of enforcement, with interest at the Applicable Rate from the date such
sums were originally due until the date paid in full.

 

(ii) Landlord may immediately or at any time thereafter re-enter the Leased
Premises and correct or repair any condition which shall constitute a failure on
Tenant’s part to keep, observe, perform, satisfy, or abide by any term,
condition, covenant, agreement, or obligation of this Lease or of the Building
Rules now in effect or hereafter adopted or of any notice given Tenant by
Landlord pursuant to the terms of this Lease, and Tenant shall fully reimburse
and compensate Landlord on demand.

 

(iii) Subject to the limitations expressed in Section 7.1(e), Landlord, with or
without terminating this Lease, may immediately or at any time thereafter demand
in writing that Tenant vacate the Leased Premises and thereupon Tenant shall
immediately vacate the Leased Premises and remove therefrom all property thereon
(other than Non-Removable Improvements) belonging to or placed in the Leased
Premises by, at the direction of, or with consent of Tenant, whereupon Landlord
shall have the right to re-enter and take possession of the Leased Premises. Any
such demand, re-entry and taking possession of the Leased Premises by Landlord
shall not of itself constitute an acceptance by Landlord of a surrender of this
Lease or of the Leased Premises by Tenant and shall not of itself constitute a
termination of this Lease by Landlord.

 

57



--------------------------------------------------------------------------------

(iv) Subject to the limitations expressed in Section 7.1(e), Landlord may
immediately or at any time thereafter, re-enter the Leased Premises, and if
persons or any of Tenant’s property are then in the Leased Premises, then, upon
prior written notice to Tenant, Landlord may remove therefrom Tenant and all
property belonging to or placed on the Leased Premises by, at the direction of,
or with consent of Tenant, all at Tenant’s expense. Any such re-entry and
removal by Landlord shall not of itself constitute an acceptance by Landlord of
a surrender of this Lease or of the Leased Premises by Tenant and shall not of
itself constitute a termination of this Lease by Landlord.

 

(v) Subject to the limitations expressed in Section 7.1(e), Landlord, without
terminating this Lease, may immediately or at anytime thereafter relet the
Leased Premises or any part thereof, for such time or times, at such rental or
rentals and upon such other terms and conditions as Landlord deems reasonable,
and Landlord may make any alterations or repairs to the Leased Premises that are
necessary or proper to facilitate such reletting as office space; and Tenant
shall pay all costs of such reletting, including the cost of any such
alterations and repairs to the Leased Premises and reasonable attorneys’ fees
actually incurred; and Tenant shall continue to pay all Rent due under this
Lease up to and including the date of beginning of payment of rent by any
subsequent tenant of part or all of the Leased Premises, and thereafter Tenant
shall pay monthly during the remainder of the Term the amount, if any, by which
the Rent and other charges reserved in this Lease exceed the rent and other
charges collected from any such subsequent tenant or tenants (net of the costs
Landlord incurred to re-enter and relet the Leased Premises), but Tenant shall
not be entitled to receive any excess of any such rents collected over the Rent
reserved herein. Landlord hereby agrees to use its commercially reasonable
efforts to relet the Leased Premises to mitigate or otherwise reduce the damages
for which Tenant may be liable hereunder, but only to the extent required under
applicable law in the state in which the Building is located; provided that in
no event shall Landlord’s leasing or attempted leasing of other space in the
Building instead of the Leased Premises, in and of itself, violate the
provisions of the preceding sentence. Any such reletting may be for such rent,
for such time, and upon such terms as the Landlord, in the Landlord’s good faith
discretion, shall determine to be commercially reasonable. Landlord shall be
deemed to have exercised commercially reasonable efforts to relet the Leased
Premises so long as Landlord or Landlord’s agents employ marketing methods and
procedures substantially similar to marketing methods and procedures used by
Landlord or Landlord’s agents to market and lease vacant space in other
buildings, which are similar in nature and quality to the Building, owned by
Landlord or an affiliate of Landlord.

 

(vi) Subject to the limitations expressed in Section 7.1(e), Landlord may
immediately or at any time thereafter terminate this Lease, and this Lease shall
be deemed to have been terminated upon notice to Tenant of such termination;
upon such termination Landlord shall elect to either recover from Tenant (A) all
damages Landlord may suffer by reason of such termination including all
arrearages in rentals, costs, charges, additional rentals, and reimbursements,
the cost (including court costs and reasonable attorneys’ fees) of recovering
possession of the Leased Premises, the actual or estimated (as reasonably
estimated by Landlord) cost of any alteration of or repair of the Leased
Premises that is necessary or proper to prepare the same for reletting as office

 

58



--------------------------------------------------------------------------------

space, or (B) all arrearages in rentals, plus an amount equal to the excess, if
any, of the present value discounted at the Prime Rate of the total amount of
all Rent to be paid by Tenant for the remainder of the Term, over the present
value (discounted at the same rate) of the fair market rental value of the
Leased Premises for the remainder of the Term.

 

(c) If Landlord re-enters the Leased Premises or terminates this Lease pursuant
to any of the provisions of this Lease, Tenant hereby waives all claims for
damages that may be caused by such re-entry or termination by Landlord pursuant
to the provisions of this Lease. Tenant shall and does hereby indemnify and hold
Landlord harmless from any loss, cost (including court costs and attorneys’
fees), or damages suffered by Landlord by reason of such re-entry or termination
unless caused by Landlord’s gross negligence.

 

(d) The exercise by Landlord of any one or more of the rights and remedies
provided in this Lease shall not prevent the subsequent exercise by Landlord of
any one or more of the other rights and remedies herein provided. Except as
otherwise provided in this Lease, remedies provided for in this Lease are
cumulative and may, at the election of Landlord, be exercised alternatively,
successively, or in any other manner and are in addition to any other rights
provided for or allowed by law or in equity.

 

(e) Notwithstanding the provisions set forth in Sections 7.1(b)(iii) through
(vi), Landlord may not:

 

(i) terminate this Lease as to any Property or Properties unless either (A)
Tenant shall have failed to pay, without the contractual right to abate or
offset as herein otherwise provided, Rent for such Property or Properties in an
amount equal to or greater than the amount of three (3) months’ Annual Basic
Rent then due and payable with respect to such Property or Properties, and such
failure to pay continues for a period of ten (10) days following Tenant’s
receipt of written notice thereof from Landlord, which notice shall state in all
capital letters (or other prominent display) that this Lease may be terminated
as to such Property or Properties if Tenant fails to promptly pay all overdue
Rent for such Properties or Properties, or (B) Tenant shall fail to comply with
any final order relating to such Property or Properties rendered pursuant to the
dispute resolution procedures outlined in Article XII within the time periods
set forth in such order, or, if no time periods are set forth therein, then
within such time period as is reasonably necessary to promptly and diligently
comply with such order, but not to exceed sixty (60) days, subject to
appropriate extensions for delays caused by Force Majeure Events, and such
failure to comply continues for a period of thirty (30) days following Tenant’s
receipt of written notice thereof from Landlord, which notice shall state in all
capital letters (or other prominent display) that this Lease may be terminated
as to such Property or Properties if Tenant fails to promptly comply with the
requirements of such order; or

 

(ii) terminate this Lease in its entirety unless Tenant shall have failed to
pay, without the contractual right to abate or offset as herein otherwise
provided, Rent in an amount equal to or greater than the amount of three (3)
months’ Annual Basic Rent then due and payable with respect to all Properties
under this Lease, and such failure to pay continues for a period of ten (10)
days following Tenant’s receipt of written notice thereof from Landlord, which
notice shall state in all capital letters (or other prominent

 

59



--------------------------------------------------------------------------------

display) that this Lease may be terminated if Tenant fails to promptly pay all
overdue Rent.

 

(f) If Landlord should fail to perform or observe any covenant, term, provision
or condition of this Lease and such default should continue beyond a period of
ten (10) days as to a monetary default or thirty (30) days (or such longer
period as is reasonably necessary to remedy such default; provided Landlord
shall continuously and diligently pursue such remedy at all times until such
default is cured) as to a non-monetary default, after in each instance written
notice thereof is given by Tenant to Landlord (and a copy of said notice is sent
simultaneously therewith to the Notice Parties) (“Landlord Default”), then, in
any such event Tenant shall have the right, (i) to cure or attempt to cure the
Landlord Default (upon twenty-four (24) hours’ notice in the event of an
emergency, notwithstanding the foregoing provisions of this Section 7.1(f)), and
Landlord shall reimburse Tenant for all reasonable sums expended in so curing
the Landlord Default or (ii) to commence such actions at law or in equity to
which Tenant may be entitled. The exercise by Tenant of any one or more of the
rights and remedies provided in this Lease shall not prevent the subsequent
exercise by Tenant of any one or more of the other rights and remedies herein
provided. Except as otherwise provided in this Lease, remedies provided for in
this Lease are cumulative and may, at the election of Tenant, be exercised
alternatively, successively, or in any other manner and are in addition to any
other rights provided for or allowed by law or in equity, including the right to
claim that Tenant has been constructively evicted.

 

(g) Notwithstanding the provisions of Section 7.1(e) hereof, if Landlord should
fail to maintain any policy of insurance which Landlord is required by the terms
of this Lease to maintain and such failure continues for a period of ten (10)
business days after written notice from Tenant to Landlord and all Notice
Parties of such failure, which notice shall (A) specify the insurance policy
which Landlord has failed to maintain and the provision of this Lease which
requires Landlord to maintain such insurance. Tenant’s sole and exclusive
recourse and remedy for Landlord’s failure to maintain any such policy of
insurance shall be limited to the limited offset right provided in Section 13.1.

 

7.2 Insolvency or Bankruptcy. The appointment of a receiver to take possession
of all or substantially all of the assets of Tenant, or any general assignment
by Tenant for the benefit of creditors, or any action taken by Tenant under any
insolvency, bankruptcy, or reorganization act, or an involuntary proceeding
against Tenant that is not dismissed or bonded against within one hundred twenty
(120) days after the filing thereof, shall at Landlord’s option, constitute a
breach of this Lease by Tenant. Upon the happening of any such event or at any
time during the duration of such event, this Lease shall terminate five (5) days
after notice of termination from Landlord to Tenant. In no event shall this
Lease be assigned or assignable by voluntary or involuntary bankruptcy or a
proceeding in lieu thereof and in no event shall this Lease or any rights or
privileges hereunder be an asset of Tenant under any bankruptcy, insolvency, or
reorganization proceedings.

 

7.3 Negation of Lien for Rent. Landlord hereby expressly waives and negates any
and all contractual liens and security interests, statutory liens and security
interests or constitutional liens and security interests arising by operation of
law to which Landlord might now or hereafter

 

60



--------------------------------------------------------------------------------

be entitled on all property of Tenant now or hereafter placed in or upon the
Leased Premises, except for judgment liens, if any.

 

7.4 Attorney’s Fees. If either party is in default beyond any applicable grace
or notice period in the performance of any of the terms of this Lease and the
other party employs an attorney in connection therewith, the non-prevailing
party agrees to pay the prevailing party’s reasonable attorneys’ and paralegals’
fees and costs, at all levels, before, during and after trial, and on appeal.

 

7.5 No Waiver of Rights. No failure or delay of Landlord or Tenant in any one
instance to exercise any remedy or power given it herein or to insist upon
strict compliance by Tenant or Landlord of any obligation imposed on it herein
in any other instance and no custom or practice of either party hereto at
variance with any term hereof shall constitute a waiver or a modification of the
terms hereof by such party in any one instance or any right it has herein to
demand strict compliance with the terms hereof by the other party in any other
instance. No express waiver shall affect any condition, covenant, rule, or
regulation other than the one specified in such waiver and then only for the
time and in the manner specified in such waiver. No person has or shall have any
authority to waive any provision of this Lease unless such waiver is expressly
made in writing and signed by an authorized officer of Landlord or Tenant. No
endorsement or statement on any check or letter accompanying any check or
payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or pursue any other remedy provided in this Lease.

 

7.6 Holding Over.

 

(a) Except as provided in Section 7.6(b), in the event of holding over by Tenant
after expiration or termination of this Lease without the written consent of
Landlord, Tenant shall pay for the entire holdover period as liquidated damages,
solely for such holding over, one hundred fifty percent (150%) of the Annual
Basic Rent that would have been payable if the Lease had not so terminated or
expired plus one hundred fifty percent (150%) of all Rent other than Annual
Basic Rent (including Tenant’s Operating Expense Share and Tenant’s Tax Share)
that would have been payable if this Lease had not so terminated or expired.
Nothing in this Section 7.6(a) shall be construed as granting Tenant a right to
retain possession of the Leased Premises, or as limiting Landlord’s right to
recover possession of the Leased Premises, after the expiration or termination
of this Lease as to such Leased Premises.

 

(b) Notwithstanding the provisions of Section 7.6(a), Tenant shall be permitted
to holdover in the Leased Premises, or a portion thereof, for a period of time
not to exceed sixty (60) days after the expiration of the Term (whether the
Initial Term or the Term as renewed) if and only if: (1) Landlord has not
already leased the portion of the Leased Premises in which Tenant is holding
over, and (2) Tenant gives Landlord written notice of such intent to holdover
within thirty (30) days prior to the expiration of the Term; such written notice
shall specify the length of time Tenant intends to holdover and the portion of
the Leased Premises in which Tenant intends to holdover. If Tenant elects to
holdover pursuant to the preceding sentence, such holdover will be on an AS-IS
basis except that the Annual Basic Rent shall be one-hundred

 

61



--------------------------------------------------------------------------------

twenty-five percent (125%) of the Annual Basic Rent applicable to such Leased
Premises immediately prior to such holdover.

 

7.7 Subordination. Landlord represents and warrants to Tenant that as of the
Commencement Date, there is no ground lease or other superior lease presently
encumbering the Leased Premised, and no mortgage or deed of trust lien presently
encumbering the Leased Premises. Landlord will provide to Tenant, within thirty
(30) days following the recording of a mortgage or deed of trust encumbering a
Property (the holder thereof, or of a ground lease or other superior lease to
which this Lease may hereafter be subject, being hereafter referred to as an
“Interest Holder”), a non-disturbance agreement in the form attached hereto as
Exhibit D or such other form as shall be reasonably satisfactory to Tenant and
such Interest Holder, and such form in any event shall specifically include
provisions that, in the case of a deed of trust or mortgage, in the event of any
foreclosure or other enforcement under the mortgage or deed of trust, either by
judicial proceeding or by power of sale, or if conveyance or transfer of the
Property shall be made in lieu of foreclosure, or in the case of a lease, in the
event of any termination of the lease for any reason (whether or not because of
exercise by lessor of any right or remedy) or any enforcement of remedies by the
lessor thereof (any such foreclosure or conveyance in lieu of foreclosure, and
any such lease termination or enforcement of lease remedies, being herein
referred to as “Enforcement”), then this Lease shall not be terminated as a
result of such Enforcement, whether by operation of law or otherwise, but
rather, notwithstanding such Enforcement, and the fact that this Lease is
subordinate to the deed of trust mortgage or lease (as the case may be), this
Lease shall continue in full force and effect as a binding lease agreement
between Owner and Tenant in accordance with its provisions, and the rights of
Tenant under this Lease shall not be interfered with nor disturbed by any party
owning the Property or any interest therein as a result of Enforcement, or such
party’s successors and assigns (any such owner, and its successors and assigns,
being herein called “Owner”). However, nothing herein shall negate the right of
Owner to exercise the rights and remedies of Landlord under this Lease,
including the right to terminate this Lease as provided herein in the event of a
default by Tenant under this Lease, and as to any default by Tenant under this
Lease existing at the time of Enforcement, such Enforcement shall not operate to
waive or abate any action initiated by Landlord under this Lease to terminate
the same on account of such default. Tenant agrees to subordinate its interest
under this Lease to any ground lease, mortgage or deed of trust lien hereafter
placed on the Property; provided that as a condition to such subordination, the
party to whose interest Tenant subordinates its interest hereunder shall execute
and deliver to Tenant a subordination, non-disturbance and attornment agreement
in the form attached as Exhibit D, or in another form otherwise meeting the
requirements of this Section. Unless and until a subordination, non-disturbance
and attornment agreement is entered into between Tenant and the applicable
party, the holder of any ground or land lease that may now affect any of the
Land or the holder of any mortgage or deed of trust that may now encumber the
Property may elect at any time to cause their interests in the Land or the
Property to be subordinate and junior to Tenant’s interest under this Lease by
filing an instrument in the real property records of the county in which the
Building is located effecting such election and providing Tenant with notice of
such election.

 

7.8 Estoppel Certificate. At the request of either Landlord or Tenant, the other
party will execute within ten (10) business days from the date of receipt of the
request, from time to time, an estoppel certificate substantially in the form
attached hereto as Exhibit E or in such other form as may be reasonably
requested by the requesting party; provided that any request submitted by

 

62



--------------------------------------------------------------------------------

Landlord requesting an estoppel certificate by Tenant shall be accompanied by an
estoppel certificate executed by Landlord indicating whether or not there are
any then existing defaults by Tenant under this Lease, and if so, describing
said defaults. Tenant and any third party certifying, to the best of such
party’s knowledge and belief, to the facts (if true) described in such
certificate.

 

7.9 Subsequent Documents. Any provision in this Lease for Tenant or Landlord to
execute estoppel certificates, subordination, non-disturbance or attornment
agreements or other documents pertaining to this Lease, is subject to the
requirements that, except as provided in this Lease or otherwise agreed to, any
such document must involve no diminution of Tenant’s or Landlord’s rights
provided for in this Lease, no additional liability of Tenant or Landlord, and
no cost or expense to Tenant or Landlord; and any estoppel certificate regarding
Lease defaults or breaches shall be limited to the actual knowledge of the
signing representative.

 

7.10 Interest Holder Privileges. In the event of any Landlord’s Default, Tenant
shall give written notice thereof to Landlord and to any Interest Holder whose
address shall have been furnished to Tenant, such notice to be delivered to said
Interest Holder at the same time notice is delivered to Landlord. Tenant shall
offer such Interest Holder the same opportunity to cure the default as Landlord
is entitled, and Tenant shall forbear in the exercise of any rights or remedies
in the interim.

 

ARTICLE VIII

SUBLEASING, ASSIGNMENT, LIABILITY, AND CONSENTS

 

8.1 Sublease or Assignment by Tenant.

 

(a) Tenant shall not (i) assign, convey or otherwise transfer (whether
voluntarily, by operation of law, or otherwise) this Lease or any interest
hereunder to any party other than to an Affiliate or corporate successor of
Tenant or (ii) allow any lien to be placed upon Landlord’s or Tenant’s interest
hereunder in and to the Leased Premises or the Properties or the estates or
interests created by this Lease.

 

(b) Subject to the provisions of this Section 8.1(b), Tenant may, at any time
during the Term, sublease all or a portion of the Leased Premises; provided that
any sublease for a term of longer than five (5) years, other than a sublease to
an Affiliate or corporate successor of Tenant or to one or more of Tenant’s
vendors for the purpose of allowing such vendors to place their personnel
on-site at Tenant’s premises during the duration of the vendor/vendee
relationship, shall be subject to and contingent upon Landlord’s right of
recapture as provided in this Section 8.1(b). If Tenant desires to sublet all or
any portion of the Leased Premises to a person or entity other than an
Affiliate, corporate successor or Tenant vendor for a term of longer than five
(5) years, Tenant shall notify Landlord in writing at least twenty (20) days
prior to the date on which Tenant desires such sublease to become effective
(hereinafter referred to in this Section 8.1(b) as the “Transfer Notice”) of the
(i) economic terms of the proposed subletting, (ii) the identity of the proposed
sublessee, (iii) the area proposed to be sublet (hereinafter referred to as the
“Sublet Space”), and (iv) the use to be made by such sublessee of such Sublet
Space. The Transfer Notice shall also state in all capital letters (or other
prominent display), that Landlord shall be deemed to have declined to recapture
the Sublet Space and to have approved the

 

63



--------------------------------------------------------------------------------

sublease if Landlord fails to respond within twenty (20) days after receipt
thereof. If Landlord fails to respond to such Transfer Notice within twenty (20)
days after receipt thereof, Landlord shall be deemed to have approved the
proposed sublease as set forth in the Transfer Notice. Tenant agrees to use its
reasonable efforts to promptly provide any additional information about a
proposed sublease that is reasonably requested by Landlord. Tenant shall deliver
a copy of any such sublease to Landlord promptly after its execution. If Tenant
shall fail to consummate the sublease that was the subject of the Transfer
Notice on the same terms as those set forth in the Transfer Notice within ninety
(90) days following the date of the Transfer Notice, then Tenant shall be
obligated to deliver to Landlord a further Transfer Notice in regard to the
proposed sublease, and the process shall be repeated until the sublease shall be
signed within the time and on the terms required, or Landlord shall elect to
recapture the Sublet Space. If Landlord elects to recapture the Sublet Space,
upon such recapture and Tenant’s surrender and Landlord’s acceptance of the
Sublet Space, (i) Tenant shall be released from its obligations under this Lease
for the remainder of the Term of this Lease as they relate to the recaptured
Sublet Space only, including Tenant’s obligation to pay Annual Basic Rent and
Tenant’s Operating Expense Share and Tenant’s Tax Share as they relate to the
recaptured Sublet Space only, and (ii) Landlord shall pay all leasing
commissions, tenant improvement allowances and other costs associated with
releasing the recaptured Sublet Space and all costs associated with demising the
recaptured Sublet Space for separate occupancy. No release of Tenant from its
obligations under this Lease as they relate to Sublet Space recaptured by
Landlord as aforesaid shall be deemed an exercise by Tenant of any Contraction
Rights granted to Tenant pursuant to Article XI.

 

(c) Anything in this Lease contained to the contrary notwithstanding, Tenant
shall not have the right to sublease all of any portion of the Leased Premises
to an organization or person enjoying sovereign or diplomatic immunity.

 

(d) Each sublessee must fully observe all covenants of this Lease applicable to
the Sublet Space, and no consent by Landlord to a sublease shall be deemed in
any manner to be a consent to a use not permitted under this Lease. During the
occurrence of an Event of Default by Tenant hereunder, Landlord may collect
subrentals directly from a sublessee of the Sublet Space.

 

(e) Notwithstanding the giving by Landlord of its consent or approval to any
subletting, assignment or occupancy as provided in this Section 8.1 or any
language contained in such lease, sublease or assignment to the contrary, except
to the extent this Lease or any obligation or liability of Tenant hereunder is
expressly terminated or released in writing by Landlord, Tenant shall not be
relieved of any of Tenant’s obligations or covenants under this Lease and Tenant
shall remain fully liable hereunder.

 

(f) Any attempted assignment, sublease or other transfer by Tenant in violation
of the terms and covenants hereof shall be void and shall be a breach under
Section 7.1(a)(iii), with respect to which, however, no grace period shall
apply. Any consent or approval by Landlord to a particular assignment, sublease
or other transfer shall not constitute Landlord’s consent or approval to any
other or subsequent assignment, sublease or other transfer, and any proposed
assignment, sublease or other transfer by an assignee, sublessee or transferee
of Tenant or any other assignee, sublessee or transferee shall be subject to the
provisions hereof as if it were a proposed assignment, sublease or other
transfer by Tenant.

 

64



--------------------------------------------------------------------------------

(g) Tenant agrees to reimburse Landlord for reasonable legal fees and costs
incurred by Landlord in connection with Landlord’s consideration of any request
by Tenant for a Subtenant Non-Disturbance Agreement in connection with a Cost
Approved Sublease, it being understood that, if the sublease does not satisfy
the criteria for a Cost Approved Sublease, Landlord may grant or withhold its
approval of the Subtenant Non-Disturbance Agreement in Landlord’s sole
discretion.

 

(h) If (i) Landlord declines its right of recapture and Tenant thereafter enters
into a sublease that satisfies mutually acceptable criteria theretofore
established by Landlord and Tenant or (ii) Tenant obtains Landlord’s prior
written approval of the particular sublease, including the term, the subtenant,
the subrent, the sublease improvement allowances and other material economic and
non-economic terms of the sublease before Tenant enters into the sublease with
the third party subtenant (a subtenant who is neither an Affiliate, corporate
successor of Tenant nor a Tenant vendor); it being understood that, if the
sublease does not satisfy the mutually approved criteria, Landlord may grant or
withhold its approval of the sublease for purposes of this cost reimbursement in
Landlord’s sole discretion (any such sublease, a “Cost Approved Sublease”), then
Landlord shall reimburse Tenant for the unamortized balance (computed without
interest on a straight line basis over the basic term of the Cost Approved
Sublease, excluding renewals) of the actual, documented leasing commissions and
subtenant improvement expenditures made by Tenant in connection with delivering
the Sublet Space to the subtenant pursuant to the Cost Approved Sublease,
calculated and payable as of the date Tenant surrenders possession of the
subject Sublet Space to Landlord. If so requested by Landlord, Tenant shall
deliver to Landlord, a statement in reasonable detail itemizing Tenant’s
sublease improvement expenditures to the Sublet Space and such other and further
information and documentation regarding the Cost Approved Sublease as Landlord
shall reasonably request.

 

(i) Any provision of the Lease to the contrary notwithstanding, the rights
granted to Tenant pursuant to provisions of Section 1.4 (Options to Renew),
Section 3.4 (Building Identity; Signage; Exclusivity), Article IX (Purchase and
Sale), Article X (Expansion Rights) and Article XI (Contraction Rights) are
personal to the herein named Tenant and any corporate successor or permitted
assignee of this Lease and such rights may not be assigned or subleased to, or
exercised by, any other person or entity, it being understood that no assignment
of this Lease or subletting of all or a portion of the Leased Premises shall
cancel or void any of the aforesaid rights as they pertain to the herein named
Tenant and any corporate successor permitted assignee of this Lease. Tenant
shall furnish to Landlord copies of any and all subleases executed by Tenant
within ten (10) business days following the date such sublease is by its terms
effective and whether such sublease is a Cost Approved Sublease and, if so,
Tenant’s sublease improvement expenditures incurred in connection therewith. All
subleases shall by their terms be subject and subordinate to this Lease as
amended from time to time.

 

(j) In any instance in which Landlord shall have the right of recapture but
Tenant shall, in violation of Section 8.1(b), sublease Sublet Space without
first offering the same to Landlord, then without limitation of Landlord’s
rights, Landlord shall have the continuing right of recapture pursuant to
Section 8.1(b) upon learning of such sublease and so advising Tenant; the twenty
(20) day response period reserved to Landlord under Section 8.1(b) being deemed
tolled until the date Tenant delivers a Transfer Notice in respect of the Sublet
Space and shall run

 

65



--------------------------------------------------------------------------------

for a period of twenty (20) days thereafter. If Tenant shall have subleased the
Sublet Space at a profit (after deduction of Tenant’s reasonable, documented
costs of subleasing) and Landlord thereafter elects to recapture, then Tenant
shall be obliged to compensate Landlord, upon Landlord’s demand, in the full
amount of such profit from the inception of such sublease to the date of
recapture. Except as provided in this Section 8.1(j), Tenant shall retain any
and all profits on subleasing.

 

8.2 Assignment by Landlord. At any time after the Commencement Date, but subject
to the provisions of Section 9.3, Landlord shall have the right to transfer,
assign or convey, in whole or in part, the Properties of which the Leased
Premises are a part, or any portion or portions thereof, and any and all of its
rights under this Lease, and in the event Landlord transfers, assigns, or
conveys its rights and obligations under this Lease, Landlord shall thereby be
released from any future obligations hereunder and Tenant agrees to look solely
to such successor in interest of the Landlord for performance of such future
obligations to the extent such successor in interest has, by written instrument
of which a copy has been delivered to Tenant, assumed all of the liabilities and
obligations of its predecessor in interest under this Lease accruing from and
after the date of such transfer, assignment or conveyance; the foregoing
provision shall not release the transferring Landlord from any obligation or
liability which has not been assumed by such successor in interest of Landlord.
Except for such release of the prior Landlord, in no event shall any transfer,
assignment or conveyance affect or otherwise impair the rights of Tenant to
accrued self-help, abatement or other rights and remedies of Tenant hereunder
arising out of any breach of an express warranty or representation of any
Landlord contained in this Lease, the failure of any Landlord to perform any
covenant of Landlord under this Lease or otherwise arising out of this Lease.
Notwithstanding any other provision of this Lease, except as expressly provided
in Sections 9.3, no transfer, assignment or conveyance of interest of the
transferring Landlord in all or any part of the Property or the Land shall
release or reduce, or prejudice Tenant’s rights against the transferring
Landlord with respect to, any liabilities or obligations of Landlord which
accrued, or relate to any period of time, prior to the date of such transfer,
assignment or conveyance.

 

ARTICLE IX

PURCHASE AND SALE

 

9.1 Tenant’s Right of First Refusal to Purchase. If at any time during the
Initial Term of this Lease, Landlord shall receive a bona fide offer (a “Third
Party Offer”) from a third party (other than a purchaser making a bid at any
sale incidental to the exercise of any remedy provided for in any mortgage
encumbering a Building or a Property, or a proposed transaction with an
Affiliate of Landlord) to purchase a Major Property, which Third Party Offer is
in all respects acceptable to Landlord, and if at the time Landlord receives
such Third Party Offer, no Event of Default has occurred hereunder and shall be
continuing and the herein named Tenant, or its Affiliates, shall remain in
possession of at least thirty-five percent (35%) of the Net Rentable Area of
such Major Property, then Landlord shall notify Tenant of such Third Party
Offer. If both of the conditions enumerated in the previous sentence shall be
satisfied, Landlord shall notify Tenant of such Third Party Offer and for a
period of twenty (20) days after such notice is sent by Landlord, Tenant shall
have the exclusive right to accept Landlord’s offer to purchase Landlord’s
interest in the Major Property upon the terms and conditions set forth in the
Third Party Offer. Tenant shall exercise such right of first refusal, if at all,
by delivering its written purchase offer to

 

66



--------------------------------------------------------------------------------

Landlord within said twenty (20) days after the date of Landlord’s notice. Such
purchase shall occur not later than sixty (60) days following Tenant’s
acceptance of Landlord’s offer. On the date of such purchase, Landlord shall
convey and assign to Tenant, or its designee, Landlord’s interest in the Major
Property in consideration of payment of the sale price therefor, in accordance
and upon compliance with the terms and conditions of the Third Party Offer, and
this Lease shall terminate with respect to the Leased Premises located in the
Major Property conveyed to Tenant. If Tenant fails to accept Landlord’s offer
within such twenty (20) day period, then Landlord shall be free to sell the
Major Property for a period of nine (9) months thereafter on the same economic
terms and conditions (or on different terms more favorable to Landlord, as
seller) without offering the Major Property to Tenant. If Landlord does not
convey its interest in the Major Property within such nine (9) month period,
then Tenant’s rights pursuant to this paragraph shall be reinstated. In no event
shall the right of first refusal provided in this Section 9.1 apply to any
foreclosure of any Property or the delivery of any deed-in-lieu of foreclosure
and such right of first refusal shall terminate and be of no further force or
effect upon and following a foreclosure or the delivery of a deed-in-lieu of
foreclosure.

 

9.2 Right of First Offer on Sale.

 

(a) During the Initial Term, with respect to all Properties that are not Major
Properties, and during each and any Renewal Term, with respect to all Properties
for which Tenant shall have renewed the term hereof in accordance with the
provisions of Section 1.4 of this Lease (as applicable, a “ROFO Eligible
Property”), so long as no Event of Default shall have occurred hereunder and be
continuing, and for so long as the herein named Tenant, or its Affiliates, shall
remain in possession of at least thirty-five percent (35%) of the Net Rentable
Area of such ROFO Eligible Property (together, the “ROFO Eligible Conditions”),
Tenant shall have the right of first offer to purchase such Properties should
Landlord determine to sell such ROFO Eligible Property, as more fully provided
below. In no event shall the right of first offer provided in this Section 9.2
apply to any foreclosure of any Property or the delivery of any deed-in-lieu of
foreclosure and such right of first offer shall terminate and be of no further
force or effect upon and following a foreclosure or the delivery of a
deed-in-lieu of foreclosure.

 

(b) For so long as the ROFO Eligible Conditions persist, Landlord shall notice
Tenant as to the offer price as well as other economic terms upon which Landlord
wishes to sell the ROFO Eligible Property, specifying the last date upon which
Landlord will agree to make settlement on such sale. Tenant shall have thirty
(30) days following Landlord’s delivery of such notice within which to respond
to such notice. If Tenant does not accept Landlord’s offer within such thirty
(30) day period, Tenant’s rights under this Section shall lapse and Landlord
shall thereafter be free to market and sell the ROFO Eligible Property upon the
same economic terms and for the price stated in the offer for a period of nine
(9) months; provided that if Landlord fails to execute a definitive agreement to
sell the ROFO Eligible Property within nine (9) months following the date of
Landlord’s original notice to Tenant or, within such nine (9) month period,
Landlord desires to sell the ROFO Eligible Property for a purchase price or on
economic conditions that are less than the offer price and conditions previously
identified to Tenant, Landlord shall re-offer the ROFO Eligible Property to
Tenant as set forth above.

 

9.3 Separate Lease. If Landlord either (a) conveys a Property to a party that is
not an Affiliate of Landlord after complying with the provisions of Sections 9.1
and 9.2, to the extent that the same

 

67



--------------------------------------------------------------------------------

are applicable, or (b) conveys a Property at which Tenant’s Occupancy Percentage
is twenty-five percent (25%) or less to an Affiliate of FSG, if so requested in
writing by Landlord, Tenant, as tenant, shall execute a Separate Lease with the
new owner of the Property, as landlord, which Separate Lease shall relate solely
to the conveyed Property and shall (i) be for the same Term, including Renewal
Terms, as would otherwise pertain under this Lease (any such Separate Lease, a
“Continuing Term Separate Lease”) or, at Tenant’s election and/or Landlord’s
election, but, if at Landlord’s election, subject to disapproval by Tenant in
Tenant’s sole discretion, an initial term of five (5) years, with renewal terms
of five (5) years each through the Expiration Date (any such Separate Lease, a
“Five Year Term Separate Lease”), (ii) be for the same Annual Basic Rent, Excess
Basic Rent, if any, and Additional Rent as would otherwise be payable under this
Lease (regardless of whether the Separate Lease is a Continuing Term Separate
Lease or a Five Year Term Separate Lease) and (iii) otherwise be on all of the
same terms and conditions as set forth in this Lease, except that (A) if the
Contraction Premises are located in a Property that is subject to a Continuing
Term Separate Lease, Tenant shall exercise the Contraction Rights granted to
Tenant under Article XI by entering into a Contraction Assignment (if the
Contraction Premises constitutes all of the Leased Premises at the Property) or
a Contraction Sublease (if the Contraction Premises constitutes a portion, but
less than all, of the Leased Premises at the Property) with FSG or, at FSG’s
election, an Affiliate of FSG and (B) Tenant shall have no Contraction Rights
under Article XI for any Properties subject to Five Year Term Separate Leases.
Immediately upon the execution of a Separate Lease for a Property by the new
owner of the Property and Tenant, this Lease shall terminate with respect to
such Property and the Separate Lease shall in all aspects be controlling, except
for FSG’s obligation to enter into a Contraction Assignment or a Contraction
Sublease, as applicable, to effectuate Tenant’s exercise of Contraction Rights
for any Property subject to Continuing Term Separate Leases, which obligation of
FSG shall continue so long as Tenant continues to have Contraction Rights under
this Lease. Notwithstanding the foregoing, in no event shall Tenant’s right to
elect (without Landlord’s approval) a Five Year Term Separate Lease as provided
in this Section 9.3 apply to any foreclosure of any Property or the delivery of
any deed-in-lieu of foreclosure and Tenant’s right to elect (without Landlord’s
approval) a Five Year Term Separate Lease shall terminate and be of no further
force or effect upon and following a foreclosure or the delivery of a
deed-in-lieu of foreclosure.

 

ARTICLE X

EXPANSION RIGHTS

 

10.1 Quarterly Availability Reports. Landlord shall advise Tenant in writing
(each such writing, a “Quarterly Availability Report”) on or about February 10,
May 10, August 10 and November 10 during each year of the Initial Term of this
Lease of all space then available for leasing in the Properties and in all other
properties then owned by Landlord and all other wholly-owned Affiliates of FSG
(any such properties not owned by Landlord being hereinafter referred to as an
“Affiliate Owned Property”). Each Quarterly Availability Report shall list (a)
the location of the Property or Affiliate Owned Property at which the space is
available, (b) the approximate Net Rentable Area of the available space at each
property, (c) the anticipated date of availability and (d) the approximate base
rent and estimated additional rent (and other charges) to be paid therefor.
Landlord will use commercially reasonable efforts to provide accurate
information in the Quarterly Availability Reports, but Tenant acknowledges and
agrees that Landlord does not and shall not represent or warrant the accuracy or
completeness of the

 

68



--------------------------------------------------------------------------------

information contained in such reports or that any space identified as available
for leasing in a report shall be available if, as and when Tenant desires to
lease such space. In no event shall Landlord have any liability to Tenant for
any inaccurate or incomplete information set forth in a Quarterly Availability
Report or shall any failure by Landlord to timely deliver a Quarterly
Availability Report to Tenant constitute a Landlord Default under this Lease or
provide Tenant with any right or remedy against Landlord or any other person
other than an action to specifically enforce Landlord’s obligations under this
Section 10.1.

 

10.2 Tenant’s Expansion Notice.

 

(a) If Tenant shall desire to lease available space at a Property or an
Affiliate Owned Property, Tenant shall notify Landlord of such interest (any
such notification, a “Tenant’s Expansion Notice”) and identify (a) the Property
or the Affiliate Owned Property in which Tenant desires to lease additional
space, (b) the approximate Net Rentable Area of the expansion space desired by
Tenant, (c) the date by which Tenant desires to occupy the expansion space and
(d) whether Tenant is committing, in advance of receiving the Landlord Expansion
Response, to lease the space identified in the Tenant Expansion Notice if and
when available (any such space, “Pre-Committed Space”) subject to Tenant’s
acceptance of Landlord’s determination of the Fair Market Rental Value of such
Pre-Committed Space. Tenant Expansion Notices may also include, or be combined
with, Contraction Rights Exercise Notices, as provided in Article XI.

 

(b) Tenant acknowledges that Landlord’s Quarterly Availability Reports shall not
identify the Purchase Agreement Vacate Space as available for leasing until
after Tenant vacates and surrenders possession of such space to Landlord as
provided in the Purchase Agreement. Accordingly, if Tenant desires to lease
Purchase Agreement Vacate Space as Leased Premises hereunder, Tenant shall
notify Landlord in writing within the time period specified in the Purchase
Agreement of the Purchase Agreement Vacate Space that Tenant desires to lease
and whether Tenant desires to add such space to the Leased Premises as Short
Term Expansion Space or Coterminous Expansion Space as herein provided. In the
event Tenant elects to add all or any portion of the Purchase Agreement Vacate
Space to the Leased Premises as Coterminous Expansion Space, Landlord and Tenant
shall re-calculate and confirm the Termination Rights available to Tenant under
Section 11.5.

 

10.3 Landlord Expansion Response. Landlord shall, within fifteen (15) days
following Landlord’s receipt of a Tenant Expansion Notice notify Tenant (any
such notification, a “Landlord Expansion Response”) if the space identified in
Tenant’s Expansion Notice is available for leasing and, if so, (a) the location,
approximate Net Rentable Area and configuration of the potential expansion
space, (b) the date by which Landlord anticipates that the potential expansion
spaces will become available and (c) Landlord’s opinion of the Fair Market
Rental Value of the available potential expansion space. If no potential
expansion space that satisfies Tenant’s criteria is available, the Landlord
Expansion Response shall so state.

 

10.4 Expansion Space Leases. Subject to the limitations expressed in Section
10.6, Tenant shall have the right and option (“Expansion Rights”) to lease all
or a portion of the space available for leasing in the Properties and in
Affiliate Owned Properties as either Coterminous Expansion Space or Short Term
Expansion Space, as Tenant may elect, on the terms and conditions set forth in
this Article X; provided that all Expansion Space leased (a) during any

 

69



--------------------------------------------------------------------------------

Renewal Term and (b) in any Affiliate Owned Property shall, regardless of
Tenant’s election, be regarded as Short Term Expansion Space. Tenant shall
exercise an Expansion Right by written reply to a Landlord Expansion Response
(any such timely reply, an “Expansion Space Acceptance”), which shall specify,
with particularity, (a) the location, approximate Net Rentable Area and
configuration of the space described in the Landlord Expansion Response that
Tenant desires to lease, (b) whether Tenant desires to lease such space for a
term that is coterminous with the Term of this Lease (“Coterminous Expansion
Space”) or for a term of five (5) years (“Short Term Expansion Space”) and (c)
whether Tenant agrees with Landlord’s opinion of the Fair Market Value of the
space that Tenant desires to lease or if Tenant desires to have the same
determined by appraisal as provided in Sections 1.4(d) and (e). All space for
which Tenant timely exercises an Expansion Right, either as Coterminous
Expansion Space or Short Term Expansion Space, shall be referred to as
“Expansion Space”.

 

(a) Purchase Agreement Vacate Space that Tenant elects to add to the Lease
Premises under this Lease as Coterminous Expansion Space shall be added on the
same terms and conditions as apply to all other Leased Premises as then demised
hereunder so that (i) the Annual Basic Rent payable for the Purchase Agreement
Vacate Space shall be the same as the Annual Basic Rent payable for all other
Leased Premises (except Short Term Expansion Space), calculated as the Net
Rentable Area of the Purchase Agreement Vacate Space multiplied by the Annual
Basic Rent Factor and (ii) the Term of this Lease with respect to the Purchase
Agreement Vacate Space shall be coterminous with the Term of this Lease for all
other Leased Premises (except Short Term Expansion Space) in the Property in
which the Purchase Agreement Vacate Space are located, including any Renewal
Terms, as Tenant may elect; provided that such Coterminous Expansion Space shall
not (x) generate Relocation Rights under Section 11.3 if the Purchase Agreement
Vacate Space is added to the Leased Premises hereunder while Tenant is in
possession thereof or within ten (10) business days following the date on which
Tenant surrenders possession of such space to Landlord in conformity with the
requirements of Section 11 of the Purchase Agreement or (y) constitute Expansion
Space for which Tenant shall at any time be obligated to pay Excess Basic Rent
under Section 10.5.

 

(b) Coterminous Expansion Space (other than Purchase Agreement Vacate Space)
shall be added as Leased Premises under this Lease on the same terms and
conditions as apply to all other Leased Premises as then demised hereunder so
that (i) the Annual Basic Rent payable for the Coterminous Expansion Space shall
be the same as the Annual Basic Rent payable for all other Leased Premises
(except Short Term Expansion Space), calculated as the Net Rentable Area of the
Coterminous Expansion Space multiplied by the Annual Basic Rent Factor and (ii)
the Term of this Lease with respect to the Coterminous Expansion Space shall be
coterminous with the Term of this Lease for all other Leased Premises (except
Short Term Expansion Space) in the Property in which the Coterminous Expansion
Space are located, including any Renewal Terms, as Tenant may elect. For each
square foot of Net Rentable Area of Coterminous Expansion Space (other than
Purchase Agreement Vacate Space) added to the Leased Premises by Tenant, Tenant
shall receive and be permitted to exercise Relocation Rights as provided in
Article XI on Contraction Premises containing up to the same Net Rentable Area;
provided that Relocation Rights created by adding any particular Coterminous
Expansion Space may only be exercised, if at all, by Tenant’s delivering a
Contraction Rights Exercise Notice to Landlord during the eighteen (18) month
period following the date on which such Coterminous Expansion

 

70



--------------------------------------------------------------------------------

Space was added to the Leased Premises and Tenant began paying Rent thereon
(such period for each Coterminous Expansion Space, as applicable, the
“Relocation Rights Exercise Period”).

 

(c) Short Term Expansion Space (including any Purchase Agreement Vacate Space)
shall be added as Leased Premises under this Lease on the same terms and
conditions as apply to all other Leased Premises as then demised hereunder,
except that (i) the Annual Basic Rent payable for the Short Term Expansion Space
shall be the Fair Market Rental Value of the Short Term Expansion Space,
determined by appraisal as provided in Sections 1.4(d) and (e), (ii) the Term of
this Lease with respect to the Short Term Expansion Space shall be the lesser of
(A) five (5) years or (B) the then remaining balance of the Term for the
remainder of the Leased Premises in the Property in which the Short Term
Expansion Space are located, (iii) Tenant shall have the right, exercisable by
written notice to Landlord not less than twelve (12) months prior to the
expiration of the then current Term for the Short Term Expansion Space, to renew
the Term for the Short Term Expansion Space for one or more periods, as Tenant
may elect, each equal to the lesser of (A) five (5) years or (B) the then
remaining balance of the Term for the remainder of the Leased Premises in the
Property in which the Short Term Expansion Space are located, (iv) the Annual
Basic Rent payable in respect of the Short Term Expansion Space during any
renewal Term shall be the Fair Market Rental Value of the Short Term Expansion
Space, determined as of the date of Tenant’s renewal notice by appraisal as
provided in Sections 1.4(d) and (e), (v) Tenant shall not be permitted to
exercise Contraction Rights under this Lease with respect to any Short term
Expansion Space and (vi) Short Term Expansion Premises leased by Tenant under
this Lease shall constitute “Qualifying Expansion Premises” under the URR
Agreement.

 

(d) Tenant shall accept all Expansion Space in its “AS—IS” condition, and Rent
for all Expansion Space shall commence on the earlier of (i) the date Tenant
commences business operation in such Expansion Space or (ii) ninety (90) days
following the date on which Landlord delivers such Expansion Space to Tenant
free from the rights of other tenants and occupants. Tenant shall pay all costs
incident to Tenant’s relocation to, moving into and making the Expansion
Premises ready for Tenant’s use and occupancy, which tenant improvement work
shall be performed by Tenant in conformity with the provisions of Section 5.2.

 

(e) Promptly following Tenant’s timely exercise of an Expansion Right, Landlord
and Tenant shall amend the Lease Supplement for the Property in which the
Expansion Space are located and Exhibit A to this Lease to reflect the addition
of the Expansion Space to the Leased Premises and to confirm the terms thereof,
including the Net Rentable Area of the Expansion Space, the Annual Basic Rent
payable in connection therewith, the Term of Expansion Space, the change to
Tenant’s Occupancy Percentage resulting from the addition of the Expansion Space
and the Fair Market Rental Value of any Coterminous Expansion Space for purposes
of calculating Excess Basic Rent, if any, determined by appraisal as provided in
Sections 1.4(d) and (e). If the Expansion Space is located in an Affiliate Owned
Property, FSG shall cause the Affiliate that owns such property to enter into a
separate lease for the Expansion Space with Tenant on the terms and conditions
herein set forth and, to the extent applicable, substantially in the form of
this Lease.

 

(f) Tenant’s right to lease less than all of the space identified in the
Landlord Expansion Response shall be qualified by the requirement that, if
Tenant desires to lease less than full floor in a Building, any available space
on such partial floor that is not leased by Tenant

 

71



--------------------------------------------------------------------------------

must have a size and configuration, as reasonably agreed by Landlord and Tenant,
that makes it readily leaseable to third party tenants.

 

10.5 Excess Basic Rent; Recalculation of Termination Rights. Promptly following
the expiration of the Relocation Rights Exercise Period for each Coterminous
Expansion Space (other than Purchase Agreement Vacate Space), Landlord shall
determine whether Tenant has exercised, in whole or in part, the Relocation
Rights created by adding such Coterminous Expansion Space to the Leased Premises
and, if so, the Net Rentable Area of the Contraction Premises so terminated. If
the aggregate Net Rentable Area of the Contraction Premises terminated from this
Lease as a result of Tenant’s exercise of the Relocation Rights created by a
particular Coterminous Expansion Space is less than the Net Rentable Area of
such Coterminous Expansion Space (the Net Rentable Area of any such deficiency,
the “Unused Relocation Rights Area”), and if the Fair Market Rental Value of
such Coterminous Expansion Space (determined as provided in Section 10.4 and
calculated on a cost per Net Rentable Area basis) is greater than the Annual
Basic Rent Factor at the time such Coterminous Expansion Space is added to the
Leased Premises (the amount of any such excess, expressed in cost per Net
Rentable Area, the “FMRV Increment”), Tenant shall pay Landlord additional basic
rent (“Excess Basic Rent”) during the Initial Term of this Lease for such
Coterminous Expansion Space, calculated as the Unused Relocation Rights Area for
such Coterminous Expansion Space multiplied by the FMRV Increment for such
Coterminous Expansion Space. The Excess Basic Rent payable by Tenant during the
Relocation Rights Exercise Period for each Coterminous Expansion Space shall be
payable, lump sum in arrears, at the time Landlord determines that Excess Basic
Rent is payable with respect to such Coterminous Expansion Space. Thereafter,
and continuing during the remainder of the Initial Term, Excess Basic Rent shall
be payable monthly, in advance, at the same time that Annual Basic Rent is
payable. Any Excess Basic Rent payable by Tenant shall be increased by one and
one-half percent (1.5%) at the beginning of, as applicable, the sixth, eleventh
and sixteenth Lease Years; provided that the increase following any period of
less than five (5) years shall be pro rata. In the event Tenant is required to
pay Excess Basic Rent with respect to any Coterminous Expansion Space as herein
provided, effective as of the expiration of the Relocation Rights Exercise
Period for such Coterminous Expansion Space, Tenant’s aggregate Termination
Rights as described in Section 11.5 shall be increased by an amount equal to the
Unused Relocation Rights for such Coterminous Expansion Rights multiplied by six
percent (6%), with such product multiplied by a fraction, the numerator of which
is the number of Lease Years remaining when the Relocation Rights Exercise
Period for such Coterminous Expansion Space commenced and the denominator of
which is fifteen (15).

 

10.6 Subordination of Expansion Space Rights. Anything herein contained to the
contrary notwithstanding, Tenant’s Expansion Rights as provided in this Article
X are and shall be subordinate to any rights heretofore or hereafter granted to
any other party with respect to space in any and all Properties and Affiliate
Owned Property. Landlord and the owners of Affiliate Owned Property may, at
their discretions, lease available space in any and all Properties and Affiliate
Owned Property to any other party on such terms and conditions as they shall
determine, at any time, including after Landlord’s delivery of a Landlord
Expansion Response, but before Landlord’s receipt of an Expansion Space
Acceptance with respect to any Expansion Space. Landlord and the owners of
Affiliate Owned Property may choose to use any space that is or about to become
vacant within any Property or Affiliate Owned Property for marketing or property
management purposes, without notifying or offering such space to Tenant, or
giving

 

72



--------------------------------------------------------------------------------

rise to any right of Tenant hereunder. Nothing contained in this Article X is
intended, nor may anything herein be relied upon by Tenant, as a representation
by Landlord or any other party as to the availability of expansion space within
any Property or Affiliate Owned Property at any time, and neither Landlord nor
the owner of Affiliate Owned Property shall be obligated to lease any space
identified as available on any Landlord Expansion Response to Tenant unless, at
the time Landlord receives an Expansion Space Acceptance, Landlord or such owner
shall not have entered into a letter of intent or a lease agreement with respect
to the Expansion Space that is covered by the Expansion Space Acceptance.
Notwithstanding the foregoing, Landlord shall not enter into a lease or letter
of intent for any space identified in a Tenant Expansion Notice as Pre-Committed
Space for a period of thirty (30) days following Landlord’s receipt of the
Tenant Expansion Notice identifying such Pre-Committed Space.

 

10.7 Duration. Tenant’s Expansion Rights under this Article X shall continue
throughout the Term until there are fewer than twelve (12) months then remaining
in the Term and Tenant has not exercised any then available Renewal Option.
Notwithstanding the foregoing, Landlord shall cause all Separate Leases to
include Expansion Rights upon substantially the same the terms and conditions as
are set forth in this Article X; provided that Expansion Rights in a Separate
Lease shall be limited to leasing available space in the Property subject to
such Separate Lease (and not in any other Property or Affiliate Owned Property)
and Five Year Term Separate Leases shall only grant Tenant the right and option
to lease Short Term Expansion Space.

 

10.8 Disputes. Landlord and Tenant shall endeavor to resolve, in good faith, any
disagreement arising as a result of Tenant’s exercise of Expansion Rights under
this Article X, failing which such disagreement shall be resolved in accordance
with Article XII; provided that no disagreement between Landlord and Tenant
regarding the contents of Tenant’s Expansion Space Acceptance shall render any
otherwise effective Expansion Space Acceptance ineffective.

 

ARTICLE XI

CONTRACTION RIGHTS

 

11.1 Contraction Rights. Subject to the terms and conditions of this Article XI,
during the Initial Term of this Lease (but not during any Renewal Terms), Tenant
shall have the right and option (“Contraction Rights”) to terminate this Lease
from time to time with respect to portions of the Leased Premises (excluding any
Short Term Expansion Space) and/or to terminate a Continuing Term Separate Lease
with respect to portions of the premises leased under such Continuing Term
Separate Lease (excluding any Short Term Expansion Space), as Tenant may elect,
either by exercise of Relocation Rights, Early Termination Rights or Termination
Rights on the following terms and conditions.

 

11.2 Contraction Rights Exercise Notice. Tenant shall exercise a Contraction
Right by written notice to Landlord (any such notice, a “Contraction Rights
Exercise Notice”), which shall specify, with particularity, (a) the location,
approximate Net Rentable Area and configuration of the portions of the Leased
Premises (excluding any Short Term Expansion Space) and/or portions of the
premises leased under Continuing Term Separate Leases (excluding any Short Term
Expansion Space) that Tenant desires to vacate and to terminate this Lease
and/or a Continuing Term Separate Lease with respect to (such space, the
“Contraction Premises”), (b) whether Tenant desires to exercise its Contraction
Rights for the Contraction Premises as a

 

73



--------------------------------------------------------------------------------

Relocation Right, an Early Termination Right or a Termination Right or a
combination thereof (and, if a combination, the Net Rentable Areas covered by
each such form of Contraction Right), (c) the approximate date on which Tenant
shall vacate and surrender possession of the Contraction Premises to Landlord,
which date shall be no earlier than sixty (60) days following the date of
Tenant’s Contraction Rights Exercise Notice for Relocation Rights and
Termination Rights and no earlier than fifty-six (56) months following the date
of Tenant’s Contraction Rights Exercise Notice for Early Termination Rights
(except that a Tenant’s Contraction Rights Exercise Notice for Early Termination
Rights effective as of the last day of the second Lease Year may be given up to
one hundred twenty (120) days prior to the desired vacation and surrender date),
(d) Tenant’s determination of the reduction in Rent payable under this Lease
and/or Continuing Term Separate Leases that will result from Tenant’s desired
surrender of the Contraction Premises and (e) for Early Termination Rights only,
the required Early Termination Fee. If Tenant’s Contraction Rights Exercise
Notice indicates that Tenant desires to exercise a Relocation Right and, on the
date of the Contraction Rights Exercise Notice, Tenant does not have available
Relocation Rights sufficient to cover the Net Rentable Area of the Contraction
Premises to be terminated by Relocation Rights, Tenant’s Contraction Rights
Exercise Notice shall nevertheless be effective as to the entire Contraction
Premises identified therein and Tenant shall vacate and surrender possession of
such entire Contraction Premises to Landlord, but, on the Contraction Premises
Surrender Date, Tenant’s obligation to pay Rent on the Contraction Premises
shall terminate as provided in Section 11.6 only as to the number of square feet
of Net Rentable Area that Tenant has available Relocation Rights to cover and
Tenant shall continue to pay Rent on (but, after the Contraction Premises
Surrender Date, shall not have any possessory rights in) the excess portion of
the Contraction Premises until the earlier of the date on which (i) Tenant
generates the necessary Relocation Rights by adding sufficient additional
Coterminous Expansion Space to the Leased Premises and beginning to pay Rent
thereon or (ii) Tenant notifies Landlord in writing that Tenant desires to
exercise available Termination Rights on the excess Contraction Premises. The
approximate Net Rentable Area of the Contraction Premises shall be as identified
by Tenant in Tenant’s Contraction Rights Exercise Notice, subject to final
measurement by Landlord in conformity with the Measurement Standard. Tenant may
exercise available Contraction Rights on whole or partial floors at any
Property, as Tenant may elect; provided that if Tenant elects to exercise
Contraction Rights on less than full floor in a Building, any such partial floor
Contraction Premises shall have a size and configuration, as reasonably agreed
by Landlord and Tenant, that makes it readily leaseable to third party tenants.

 

11.3 Relocation Rights. Subject to the terms and conditions of this Article XI,
during the Initial Term of this Lease (but not during any Renewal Terms), Tenant
shall have the right from time to time to exercise Contraction Rights by
surrendering to Landlord Contraction Premises containing the same or less Net
Rentable Area as the Net Rentable Area of Coterminous Expansion Space added to
the Leased Premises by Tenant (such rights, “Relocation Rights”); provided that
Tenant shall only be permitted to exercise Relocation Rights during the
Relocation Rights Exercise Period for the Coterminous Expansion Space that
created the applicable Relocation Rights.

 

11.4 Early Termination Rights. Subject to the terms and conditions of this
Article XI, during the Initial Term of this Lease (but not during any Renewal
Terms), Tenant shall have the right from time to time to exercise Contraction
Rights by surrendering to Landlord Contraction Premises containing up to four
hundred thousand (400,000) square feet of Net Rentable Area, in

 

74



--------------------------------------------------------------------------------

the aggregate (such rights, “Early Termination Rights”); provided that (a) until
the expiration of the second Lease Year, Tenant may not exercise any Early
Termination Rights and (b) prior to the expiration of the third Lease Year,
Tenant shall only be permitted to exercise Early Termination Rights by sending
Contraction Rights Exercise Notices to Landlord on Contraction Premises
containing Net Rentable Area of up to two hundred thousand (200,000) square feet
of Net Rentable Area, in the aggregate. Tenant’s Contraction Rights Exercise
Notice for Early Termination Rights shall only be effective if accompanied by a
payment in the amount of the Early Termination Fee for the Contraction Premises
identified in such notice. In the event that the Contraction Premises Surrender
Date for all or any portion of the Contraction Premises occurs after the
anticipated date of termination as stated in the Contraction Rights Exercise
Notice, promptly following the Contraction Premises Surrender Date for such
Contraction Premises Landlord and Tenant shall re-calculate the Early
Termination Fee for the Contraction Premises using the actual Contraction
Premises Surrender Date, and Tenant shall pay any additional Early Termination
Fee amount to Landlord within twenty (20) days following such determination.

 

11.5 Termination Rights. Subject to the terms and conditions of this Article XI,
Tenant shall have the right, exercisable at any time after the expiration of the
sixth month of the fourth Lease Year and prior to the expiration of the Initial
Term, to exercise Contraction Rights by surrendering to Landlord Contraction
Premises containing up to Two Hundred Eighty Two Thousand Eight Hundred
Sixty-One (282,861) square feet of Net Rentable Area (i.e., six percent (6%) of
Net Rentable Area of the Leased Premises plus the Exchange Space on the
Commencement Date), in the aggregate (such rights, “Termination Rights”);
provided that (a) until the expiration of the sixth month of the fourth Lease
Year, Tenant may not exercise any Termination Rights and (b) prior to the
expiration of the sixth month of the ninth Lease Year, Tenant shall only be
permitted to exercise Termination Rights by sending Contraction Rights Exercise
Notices to Landlord on Contraction Premises containing Net Rentable Area of up
to One Hundred Forty-One Thousand Four Hundred Thirty-One (141,431) square feet
OF Net Rentable Area (i.e., three percent (3%) of Net Rentable Area of the
Leased Premises plus the Exchange Space on the Commencement Date), in the
aggregate.

 

11.6 Contraction Premises Rent. Annual Basic Rent, Excess Basic Rent, if any,
and Additional Rent for the Contraction Premises shall continue to be due and
payable until the later of (a) sixty (60) days following the date of Tenant’s
Contraction Rights Exercise Notice for such Contraction Premises for Relocation
Rights and Termination Rights and fifty-six (56) months following the date of
Tenant’s Contraction Rights Exercise Notice for Early Termination Rights (except
that a Tenant’s Contraction Rights Exercise Notice for Early Termination Rights
effective as of the last day of the second Lease Year may be given up to one
hundred twenty (120) days prior to the desired vacation and surrender date) or
(b) the date on which Tenant shall vacate and surrender possession of the
Contraction Premises to Landlord as provided in Section 4.1 (the later such
date, the “Contraction Premises Surrender Date”). Tenant shall bear all costs
and expenses incident to vacating and surrendering the Contraction Premises in
the condition required by this Article XI. Promptly following the Contraction
Premises Surrender Date, Landlord and Tenant shall amend the Lease Supplement
for the Property in which the Contraction Premises are located and Exhibit A to
this Lease to reflect the termination of the Contraction Premises from the
Leased Premises and to confirm the terms thereof, including the

 

75



--------------------------------------------------------------------------------

reduction in the Net Rentable Area of the Leased Premises, the reduction in
Annual Basic Rent and the change to Tenant’s Occupancy Percentage at the
Contraction Premises.

 

11.7 Surrender; Contraction Premises Demising Work. Tenant shall remove all of
Tenant’s personal property from the Contraction Premises on or before the
Contraction Premises Surrender Date. In the event Tenant fails to remove its
personal property from the Contraction Premises by such date, Landlord shall
have the right to remove and dispose of the same at Tenant’s expense. Tenant
shall deliver the Contraction Premises to Landlord in the condition as it was
required to be maintained by Tenant under this Lease, reasonable wear and tear
and Demising Work, if any, excepted, and subject to the provisions of Section
5.3 and Article VI. Any failure by Tenant to vacate and surrender possession of
the Contraction Premises in conformity with the requirements of this Article XI
prior to expiration of the Contraction Premises Surrender Date shall entitle
Landlord to exercise the rights and remedies expressed in Section 7.6. As
expeditiously as possible following the Contraction Premises Surrender Date,
Tenant shall perform, at Tenant’s sole cost and expense, any Demising Work
required at the Property in which the Contraction Premises are located as
provided in Section 5.7. If Tenant fails to expeditiously commence and complete
any Demising Work or if Landlord needs to accelerate completion of all or a
portion of the Demising Work at a Property to accommodate Landlord’s leasing of
space to third party tenants, Landlord shall have the right, but not the
obligation, to complete, at Tenant’s sole cost and expense, all or a portion of
the unfinished Demising Work.

 

11.8 Duration. Any Contraction Rights under this Article XI, including
Relocation Rights, Early Termination Rights and Termination Rights, that remain
unexercised on the last day of the Initial Term shall automatically, and without
further action of Landlord or Tenant, become null and void, and Tenant shall
have no Contraction Rights during any Renewal Term. Relocation Rights created by
adding any particular Coterminous Expansion Space may only be exercised, if at
all, during the Relocation Rights Exercise Period for such Coterminous Expansion
Space.

 

11.9 Disputes. Landlord and Tenant shall endeavor to resolve, in good faith, any
disagreement arising as a result of Tenant’s exercise of Contraction Rights
under this Article XI, failing which such disagreement shall be resolved in
accordance with Article XII; provided that no disagreement between Landlord and
Tenant regarding the contents of Tenant’s Contraction Rights Exercise Notice
shall render any otherwise effective Contraction Rights Exercise Notice
ineffective.

 

ARTICLE XII

DISPUTE RESOLUTION

 

12.1 Approval Procedure; Dispute Resolution.

 

(a) When the approval or consent by either Landlord or Tenant is required
hereunder and such approval or consent may not be expressly withheld in such
party’s sole discretion, the parties shall proceed as follows:

 

(i) The party requesting the approval or consent (the “Requesting Party”) shall
submit a written request for approval or consent together with such information
and

 

76



--------------------------------------------------------------------------------

supporting documentation as is reasonably required to evaluate the request to
the other party (the “Responding Party”).

 

(ii) Unless a specific time period for the Responding Party’s response is
provided for in this Lease (in which case, such specific time period shall
control), the Responding Party shall have ten (10) days to (A) approve in
writing the request as submitted, (B) approve in writing the request with
conditions, (C) deny in writing the request, or (D) respond with a written
schedule of additional information and/or documentation to be submitted by the
Requesting Party. If the Responding Party fails to timely provide any of the
above responses, the approval or consent shall be deemed to be given as
requested.

 

(iii) If the Responding Party requests additional information and/or
documentation, then within five (5) days after the Requesting Party delivers
same to the Responding Party, the Responding Party shall again respond as set
forth in clause (ii) above. If the Responding Party fails to timely respond as
set forth in clause (ii) above, the approval or consent shall be deemed to be
given as requested.

 

(iv) All approvals, denials, and requests for additional documentation or
information, when given, shall be in writing.

 

12.2 Dispute Resolution. The parties hereby agree to attempt to resolve all
disputes and controversies arising out of or in connection with this Lease or
its interpretation, performance or breach, promptly, equitably and in a good
faith manner, through discussions and negotiations, but failing same, the
parties shall proceed as follows:

 

(a) Upon the occurrence of any controversy or dispute arising out of or relating
to this Lease, or its interpretation, performance or breaches, which the parties
have not been able to resolve in the ordinary course through discussions and
negotiations within a period of thirty (30) days after the dispute or
disagreement arises, each party shall appoint a senior officer of its
management, fully authorized to settle the dispute or disagreement, to meet at a
mutually agreed time and place not later than twenty (20) days after such
appointment, to resolve such dispute or disagreement. Should a resolution of
such dispute or disagreement not be obtained within fifteen (15) days after a
meeting of such senior officers for such purpose, either party may then, by
written notice to the other, submit the controversy or dispute to arbitration
in, on an alternating basis, Philadelphia, Pennsylvania or Charlotte, North
Carolina (or in such other cities as Landlord and Tenant shall elect, on an
alternating basis). The arbitration shall be conducted under the auspices of
JAMS or its successor. The arbitration shall be initiated by a party by sending
notice (the “Arbitration Notice”) of a demand to arbitrate by registered or
certified mail to the other party, and to JAMS. The Arbitration Notice shall
contain a description of the subject matter of the arbitration, the dispute with
respect thereto, the amount involved, if any, and the remedy or determination
sought. If the dispute or disagreement involves a Binding ADR Dispute, Landlord
and Tenant shall submit the matter to binding arbitration. If the dispute or
disagreement involves a “Major Dispute” the parties may, but shall not be
required to submit the matter to non-binding arbitration.

 

77



--------------------------------------------------------------------------------

(b) If the dispute or controversy involves the granting, withholding or
conditioning of consent or approval of a matter described in Sections 2.4
(Budget), 3.1(b) (Supplemental HVAC), 3.4 (Signage), 3.5 (Communications
Equipment), 5.2 (Alterations), 5.7 (Demising Work), 5.8 (Art) and 8.1
(Subletting) hereof (collectively, the “Approval Matters”) or if the dispute or
controversy not involving an Approval Matter involves a total cost to either
party of One Million Dollars ($1,000,000.00) or less (a “Binding ADR Dispute”),
and if the parties shall be unsuccessful in their efforts to negotiate a
mutually satisfactory resolution of their dispute or disagreement, the parties
shall submit the matter to binding arbitration, and JAMS shall provide to the
parties a list of three (3) arbitrators, and each party may strike one. The
remaining arbitrator shall serve as the arbitrator for the dispute. The
arbitrator so selected shall furnish Landlord and Tenant with a written decision
within thirty (30) days after his or her selection. The parties agree to
arbitrate any Binding ADR Dispute pursuant to JAMS’ Streamlined Arbitration
Rules as amended from time to time, and as modified to the extent practicable to
give effect to the agreement of the parties as stated above in this Section
12.2(b). Binding ADR Disputes shall not be conducted in person unless either
Landlord or Tenant shall request an in-person arbitration. The decision of the
arbitrator in a Binding Dispute shall be final and shall be binding upon the
parties, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.

 

(c) If the dispute or controversy not involving an Approval Matter involves more
than a total cost to either party of more than One Million Dollars
($1,000,000.00) under this Lease (“Major Dispute”), and if the parties elect to
arbitrate, then JAMS shall provide a list of six (6) available arbitrators from
which each party shall select one (1) arbitrator, and a third arbitrator shall
be selected by the two (2) arbitrators so selected. The third arbitrator shall
be a neutral arbitrator who has not acted for either party (or is Affiliate)
within the five (5) years preceding initiation of the arbitration. The
arbitrators, so selected, shall schedule the arbitration within sixty (60) days
following the selection of the third arbitrator, and shall render their decision
within sixty (60) days after the arbitration is concluded. If the parties agree
to arbitrate any Major Dispute, they shall do so pursuant to JAMS’ Comprehensive
Arbitration Rules, as amended from time to time, and as modified to the extent
practicable to give effect to the agreement of the parties as stated above in
this Section 12.2(c). In the instance of a Major Dispute, (A) the decision of
the arbitrators shall not be final or binding, (B) either party shall have the
right to file suit de novo in a court of competent jurisdiction, and (C) any and
all statements, admissions, or other representations made during the arbitration
by either party shall be deemed privileged, confidential and inadmissible for
any and all purposes in any such subsequent litigation.

 

(d) Notwithstanding the foregoing, this Article XII shall not apply to any
disputes, controversies or breaches relating solely to the non-payment of Rent
or, unless agreed to by the parties, a Major Dispute.

 

12.3 Conduct of the Arbitration. Arbitration proceedings hereunder shall be
subject to the following additional provisions:

 

(a) The hearing shall be conducted on a confidential basis without continuance
or adjournment;

 

78



--------------------------------------------------------------------------------

(b) Any offer made or the details of any negotiation of the dispute subject to
arbitration prior to arbitration shall not be admissible;

 

(c) Each party shall be entitled to all rights and privileges granted by the
arbitrators to the other party;

 

(d) In the arbitration of any Major Dispute, each party shall be entitled to
compel the attendance of witnesses or production of documents, and for this
purpose, the arbitrators shall have the power to issue subpoenas in accordance
with the law of the State of North Carolina;

 

(e) In the arbitration of any Major Dispute, each party shall have the right
(upon leave of the arbitrators) to take depositions and obtain other discovery
of the scope and in the manner which the arbitrators deem reasonably necessary
to the preparation and presentation of the party’s case;

 

(f) The arbitrators shall have the power to impose on any party such terms,
conditions, consequences, liabilities, sanctions and penalties as the deem
necessary or appropriate (which shall be conclusive, final and enforceable as
the award on the merits) to compel or induce compliance with discovery and the
appearance of, or production of documents in the custody or, any officer,
director, agent or employee of a party any Affiliate of such party;

 

(g) Arbitrators may not award indirect, consequential or punitive damages or
issue injunctive relief, and shall have no power to deviate from the provisions
of this Lease.

 

(h) Neither party shall be in default under this Lease with respect to any
provision hereof during the time period commencing as of the initial notice of
desire to arbitrate and ending on the date of resolution by the arbitrators in
the case of binding arbitration and ending on the date of a final, unappealable
decision of the court in all other circumstances; provided that during said
period of arbitration and/or litigation each party shall continue to perform all
duties and obligations required to be performed by such party under this Lease
and, with respect to the issue under dispute resolution, shall maintain the
status quo.

 

12.4 Alternative Means of Arbitration with AAA. In the event that JAMS or any
successor shall no longer exist or if JAMS or any successor fails to refuses to,
or is legally precluded from, accepting submission of such dispute, then the
dispute shall be resolved by binding arbitration before the AAA under the AAA’s
commercial arbitration rules then in effect.

 

12.5 Mediation; Litigation. Unless the parties mutually agree to arbitrate a
Major Dispute, prior to either party commencing litigation, the parties shall
attempt to mediate such dispute. Accordingly, except as provided in Sections
12.2(d) or 13.1, no civil action with respect to any dispute or disagreement
arising out of or relating to this Lease shall be commenced until the matter has
been submitted to JAMS, or its successor, for mediation. Either party may
commence mediation by providing to JAMS and the other party a written request
for mediation, setting forth the subject of the dispute and the relief
requested. The parties shall cooperate with JAMS and with one another in
selecting a mediator from JAMS’ panel of mediators, and in scheduling the
mediation proceedings. The parties agree that they will participate in the
mediation in good faith, and that they will share equally in its costs. All
offers, promises, conduct and statements, whether oral or written, made in the
course of the mediation by any of the parties, their agents,

 

79



--------------------------------------------------------------------------------

employees, experts and attorneys, and by the mediator and any JAMS employees,
are confidential, privileged and inadmissible for any purpose, including
impeachment, in any litigation or other proceeding involving the parties;
provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its use in the
mediation. Either party may seek equitable relief prior to the mediation to
preserve the status quo pending the completion of that process. Except for such
an action to obtain equitable relief, neither party may commence a civil action
with respect to the matters submitted to mediation until after the completion of
the initial mediation session, or forty-five (45) days after the date of filing
the written request for mediation, whichever occurs first. Mediation may
continue after the commencement of a civil action, if the parties so desire. The
provisions of this clause may be enforced by any court of competent
jurisdiction, and the prevailing party shall be entitled to an award of all
costs, fees and expenses, including attorney’s fees, to be paid by the party
against whom enforcement is ordered.

 

ARTICLE XIII

TENANT REMEDIES

 

13.1 Limited Offset. If a Landlord Default occurs and is continuing hereunder
and Tenant elects to cure or attempts to cure the Landlord Default, and if
Landlord fails to reimburse Tenant for such reasonable costs of curing the
Landlord Default within thirty (30) days after Tenant’s submission of an invoice
for such costs together with reasonable supporting documentation, Tenant may
from time to time offset such costs against installments of Annual Basic Rent in
an amount not to exceed Five Hundred Thousand Dollars ($500,000.00) in any
twelve (12) calendar month period.

 

13.2 Landlord Letter of Credit. At the Closing, Landlord shall deliver to Tenant
an irrevocable standby letter of credit substantially in the form attached as
Exhibit J hereto (“Landlord Letter of Credit”) in the stated amount of Three
Million & 00/100 Dollars ($3,000,000.00), with Tenant as the sole beneficiary
and issued by a domestic United States bank satisfactory to Tenant. If Tenant
receives a final, non-appealable monetary award in (a) a Binding ADR Dispute,
(b) a Major Dispute and neither Landlord nor Tenant timely file suit de novo in
a court of competent jurisdiction appealing the decision in the Major Dispute or
(c) a court of competent jurisdiction (in any such case, an “Award”), and
Landlord fails to pay the Award to Tenant within thirty (30) days after the
delivery of a written decision of the Award to Landlord, Tenant may, at any time
thereafter, draw against the Landlord Letter of Credit, in whole or in part, to
satisfy the Award. Subject to the provisions of this Section 13.2, Tenant shall
have the unconditional right to draw upon the Landlord Letter of Credit to
satisfy an Award by presenting Tenant’s site draft to the issuing bank as more
fully provided in the Landlord Letter of Credit. The final expiry date of the
Landlord Letter of Credit shall be one (1) month following the Expiration Date
of this Lease.

 

ARTICLE XIV

MISCELLANEOUS

 

14.1 Notices. Any notice or other communications required or permitted to be
given under this Lease must be in writing and shall be given or delivered at the
addresses specified in Section 1.1 and sent by certified United States Mail,
return receipt requested, telecopy, or by Federal

 

80



--------------------------------------------------------------------------------

Express or other nationally recognized overnight courier service. Any notice
shall be deemed given upon receipt or refusal thereof. Either party shall have
the right to change its address to which notices shall thereafter be sent and
the party to whose attention such notice shall be directed by giving the other
party notice thereof in accordance with the provisions of this Section 14.1;
provided that such notice of change of address shall become effective only upon
the other party’s actual receipt thereof. Additionally, each of Landlord and
Tenant may designate one (1) additional address to which copies of all notices
shall be sent. Additionally, Tenant agrees that copies of all notices of a
Landlord Default hereunder shall also be sent to each Interest Holder that
notifies Tenant in writing of its interest and the address to which copies of
such notices are to be sent. Notwithstanding anything contained in this Section
14.1 to the contrary, any notice regarding a party’s change of address or
designation of additional addressees shall become effective only upon the other
party’s actual receipt thereof. Any notice or other communication sent by either
party pursuant to this Section 13.1 shall state, with particularity, by property
number, address or other geographic designation noted on Exhibit A, the specific
Leased Premises involved.

 

14.2 Brokers. Tenant represents that it has not engaged any broker, agent or
similar party, other than TCCS and JLL, with respect to the transactions
contemplated by this Lease. Tenant agrees to indemnify and hold harmless
Landlord from and with respect to any claims for a brokerage fee, finder’s fee
or similar payment with respect to this Lease which is made by any party (other
than TCCS and JLL) claiming by, through or under Tenant. Landlord represents
that it has not engaged any broker, agent or similar party with respect to the
transactions contemplated by this Lease. Landlord agrees to indemnify and hold
harmless Tenant from and with respect to any claims for a brokerage fee,
finder’s fee or similar payment with respect to this Lease which is made by a
party claiming by, through or under Landlord. TCCS and JLL shall be paid a
commission due, if any, pursuant to the terms of a separate agreement with such
brokers, if, as and when closing shall occur and be completed under such
Purchase Agreement. Neither TCCS or JLL shall be entitled to receive a separate
commission from Landlord in connection with this Lease or any amendment, renewal
or modification hereof.

 

14.3 Binding on Successors. This Lease shall be binding upon and inure to the
benefit of the legal representatives, successors and assigns of Landlord, and
shall be binding upon and inure to the benefit of Tenant, its legal
representatives, successors, and, to the extent assignment may be approved by
Landlord hereunder, Tenant’s assigns. Where appropriate the pronouns of any
gender shall include the other gender, and either the singular or the plural
shall include the other.

 

14.4 Rights and Remedies Cumulative. Except as otherwise provided herein, all
rights and remedies of Landlord and Tenant under this Lease shall be cumulative
and none shall exclude any other rights or remedies allowed by law.

 

14.5 Governing Law. This Lease shall in all respects be governed by, and
construed in accordance with, the laws of the State of North Carolina, including
all matters of construction, validity and performance, except laws governing
conflicts of law; provided that to the extent the law of the jurisdiction where
a Property is located requires that the laws of such jurisdiction apply to any
aspect of this Lease, then, to that extent, such laws of such jurisdiction will
also apply to such Property.

 

81



--------------------------------------------------------------------------------

14.6 Rules of Construction. The terms and provisions of this Lease shall not be
construed against or in favor of a party hereto merely because such party is the
“Landlord” or the “Tenant” hereunder or such party or its counsel is the
draftsman of this Lease.

 

14.7 Authority and Qualification. Tenant warrants that all consents or approvals
required of third parties (including its Board of Directors) for the execution,
delivery and performance of this Lease have been obtained and that Tenant has
the right and authority to enter into and perform its covenants contained in
this Lease. Landlord warrants that all consent or approvals required of third
parties (including its Board of Trustees) for the execution, delivery and
performance of this Lease have been obtained and that Landlord has the right and
authority to enter into and perform its covenants contained in this Lease.
Landlord and Tenant each also represents and warrants that it is lawfully doing
business in the state in which the Properties are located.

 

14.8 Severability. If any term or provision of this Lease, or the application
thereof to any person or circumstance, shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each provision of this Lease
shall be valid and shall be enforceable to the extent permitted by law.

 

14.9 Quiet Enjoyment. Landlord covenants that Tenant shall and may peacefully
and quietly have, hold and enjoy the Leased Premises, subject to the other terms
hereof; provided that Tenant pays the Rent and other sums herein recited to be
paid by Tenant and performs all of Tenant’s covenants and agreements herein
contained. It is understood and agreed that subject to the terms of Section 8.2
above, this covenant and any and all other covenants of Landlord contained in
this Lease shall be binding upon Landlord and its successors only with respect
to breaches occurring during the ownership of Landlord’s interest hereunder.

 

14.10 Limitation of Personal Liability. Tenant specifically agrees to look
solely to Landlord’s interest in the Properties and the rent and other income
derived therefrom after the date execution is levied for the recovery of any
monetary judgment against Landlord, it being agreed that neither Landlord nor,
in any event, its partners (direct and indirect), shareholders, directors,
employees, representatives and officers shall ever be personally liable for any
such judgment or for any other liability or obligation of Landlord under this
Lease beyond such interest in the Properties. The provision contained in the
foregoing sentence is not intended to, and shall not, limit any right that
Tenant might otherwise have to obtain injunctive relief against Landlord or
Landlord’s successors in interest or for offset or to prosecute any suit or
action in connection with enforcement of rights hereunder or arising here from
or collection of amounts which may become owing or payable under or on account
of insurance maintained by Landlord.

 

14.11 Memorandum of Lease. Upon the written request of Tenant, Landlord and
Tenant shall enter into a short form of this Lease for the purpose of recording
the same, and shall, at Tenant’s expense, record the same.

 

14.12 Consents. Except where a party is specifically granted herein the right to
approve or consent to a matter in its sole and absolute discretion, whenever in
this Lease it is agreed that a

 

82



--------------------------------------------------------------------------------

party shall have the right to approve or consent to any matter, said party shall
not unreasonably withhold, condition or delay its consent or approval.

 

14.13 Time of the Essence. Time is of the essence in this Lease.

 

14.14 Amendments. This Lease may not be altered, changed or amended, except by
an instrument in writing signed by Landlord and Tenant.

 

14.15 Entirety. This Lease embodies the entire agreement between Landlord and
Tenant relative to the subject matter of this Lease and all summaries,
proposals, letters and agreements with respect to the subject matter of this
Lease that were entered into prior to the date of this Lease shall be of no
further force and effect after the date hereof.

 

14.16 References. All references in this Lease to days shall refer to calendar
days unless specifically provided to the contrary.

 

14.17 Counterpart Execution. This Lease may be executed in any number of
counterparts, each of which shall be an original, but such counterparts together
shall constitute one and the same instrument.

 

14.18 No Partnership. Nothing in this Lease creates any relationship between the
parties other than that of lessor and lessee and nothing in this Lease, whether
the computation of rentals or otherwise, constitutes the Landlord a partner of
the Tenant or a joint venturer or member of a common enterprise with the Tenant.

 

14.19 Captions. The captions and headings used in this Lease are for convenience
and reference only and in no way add to or detract from the interpretation of
the provisions of this Lease.

 

14.20 Required Radon Notice. RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS
THAT, WHEN IT HAS ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY
PRESENT A HEALTH RISK TO PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF
RADON THAT EXCEED FEDERAL AND STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN
FLORIDA. ADDITIONAL INFORMATION REGARDING RADON TESTING MAY BE OBTAINED FROM
YOUR COUNTY PUBLIC HEALTH UNIT.

 

14.21 Changes to Properties by Landlord. Landlord shall have the right at any
time, without the same constituting an actual or constructive eviction and
without incurring liability to Tenant therefor, to make reasonable changes to
the arrangement or location of entrances or passageways, doors and doorways,
corridors, elevators, stairs, and bathrooms in the Common Areas of any Property
so long as access to the Leased Premises remains comparable to or better than
the access to the Leased Premises available on the Commencement Date, and so
long as visibility of the retail portion(s) of the Leased Premises and Tenant’s
exterior signage (if any) is not adversely affected. Landlord shall have the
right to close, from time to time, the Common Areas and other portions of the
Property for such temporary periods as Landlord deems legally necessary and
sufficient to evidence Landlord’s ownership and control thereof and to prevent

 

83



--------------------------------------------------------------------------------

any claim of adverse possession by, or any implied or actual dedication to, the
public or any party other than Landlord.

 

14.22 Storage Space. To the extent that any portion of the Leased Premises
consists of storage space in or about the Property, Tenant shall use the storage
space for storage of files, records, and other personal property only and for no
other purpose. Tenant shall not store any food (other than canned items) or
perishable goods, flammable materials (other than paper, cardboard, or normal
office supplies), explosives, or any other inherently dangerous material in the
storage space. Except for elevator service to the floor on which the storage
space is located and lighting for reasonable visibility in the storage space,
Tenant acknowledges and agrees that there shall be no other services whatsoever
provided to the storage space. Tenant agrees and understands that no bailment,
deposit of goods for safekeeping, warehouse receipt, bill of lading, or other
document of title for the property stored by Tenant is intended or created
hereby and Landlord is not engaged in the business of storing goods for hire or
in the warehouse business.

 

14.23 WAIVER OF JURY TRIAL. LANDLORD AND TENANT EACH HEREBY WAIVES ITS RIGHT TO
A JURY TRIAL OF ANY ISSUE OR CONTROVERSY ARISING UNDER THIS LEASE.

 

14.24 Confidential Information. The form of this Lease has been or will be filed
by Landlord with the Securities and Exchange Commission (“SEC”) in compliance
with SEC requirements. Furthermore, Landlord and Tenant acknowledge that either
party may be required to make public disclosure of material facts concerning
this Lease from time to time in order to satisfy the requirements of applicable
securities or banking laws. Other than such disclosure that may be required to
comply with applicable laws, the parties agree to treat as confidential and to
use reasonable efforts to prevent the inadvertent disclosure of proprietary
information of either party delivered to the other pursuant to or in furtherance
of the purposes of this Lease; provided that nothing herein shall be deemed to
preclude or impair the ability of either party to deliver any such information
to its attorneys, accountants, lenders, investors and other such interested
parties.

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
aforesaid.

 

       

LANDLORD:

       

FIRST STATES INVESTORS 5200,

LLC, a Delaware limited liability company

Witness:

                By:            

Name:

 

Sonya A. Huffman

       

Title:

 

Vice President

       

TENANT:

       

BANK OF AMERICA, N.A.,

a national banking association

        By:            

Name:

 

Michael F. Hord

       

Title:

 

Senior Vice President

       

Attest:

        By:            

Name:

 

Jeffrey B. Harrold

       

Title:

 

Assistant Vice President

 

85



--------------------------------------------------------------------------------

LIMITED JOINDER

 

The undersigned, being the sole member of Landlord, for value received and
intending to be legally bound hereby, joins in the execution of this Lease for
the limited purposes of (i) agreeing to cause the Affiliate that owns Affiliate
Owned Property to enter into a lease for Expansion Space in such property with
Tenant as provided in Article X and (ii) agreeing to enter into, or to cause an
Affiliate to enter into, Contraction Assignments and Contraction Subleases with
Tenant as provided in Article XI.

 

        FSG:        

FIRST STATES GROUP, L.P.,

a Delaware limited partnership

Witness:

     

By: First States Group, LLC,

a Delaware limited liability company and its

sole general partner

        By:            

Name:

 

Glenn Blumenthal

       

Title:

 

Senior Vice President & Chief Operating Officer

       

Date: October 1, 2004

 

86



--------------------------------------------------------------------------------

Schedule 1

Annual Basic Rent Factor Table

 

Lease Year

--------------------------------------------------------------------------------

   Annual Basic Rent
Factor


--------------------------------------------------------------------------------

   Increase Factor


--------------------------------------------------------------------------------

1

   $ 9.01    n/a

2 - 5

   $ 6.59    n/a

6 - 10

   $ 6.69    1.015

11 - 15

   $ 6.79    1.015

16 - 20

   $ 7.47    1.1

21 - 25

   $ 7.84    1.05

26 - 30

   $ 8.23    1.05

31 - 35

   $ 8.64    1.05

36 - 40

   $ 9.08    1.05

41 - 45

   $ 9.53    1.05

46 - 50

   $ 10.01    1.05

 

NOTE: At Closing and again, if necessary, following Landlord’s re-measurement of
the Buildings pursuant to the Measurement Standard, Landlord and Tenant shall
re-calculate the Annual Basic Rent Factor as the annual rental rate, per square
foot of Net Rentable Area, calculated as the quotient of (i) the aggregate of
the Property Amounts for all Properties subject to this Lease, divided by (ii)
the aggregate Net Rentable Area of the Leased Premises.

 

As used herein, “Property Amount” shall mean, for each Property subject to this
Lease, the product of (i) the Agreed Upon Purchase Price for such Property,
multiplied by (ii) 0.08549, multiplied by (iii) the Occupancy Percentage of such
Property.

 

At Closing and again, if necessary, following Landlord’s re-measurement of the
Buildings pursuant to the Measurement Standard, Tenant agrees that Tenant’s
Aggregate Occupancy Percentage (as defined in the Purchase Agreement) shall not
be less than sixty-one & 8/10 percent (61.8%).

 

1